                    Case 19-31597            Doc 1       Filed 11/21/19 Entered 11/21/19 21:29:47                              Desc Main
                                                          Document     Page 1 of 104

Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                      Chapter       7
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Infinity Rebuild, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  10721 John Price Road,                                          P.O. Box 38810
                                  Charlotte, NC 28273                                             Charlotte, NC 28278
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Mecklenburg                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.infinityrebuild.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-31597               Doc 1       Filed 11/21/19 Entered 11/21/19 21:29:47                                 Desc Main
                                                             Document     Page 2 of 104
Debtor    Infinity Rebuild, Inc.                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                3541

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                        Chapter 9
                                        Chapter 11. Check all that apply:
                                                         Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                               Case number
                                                 District                                 When                               Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                  Relationship
                                                 District                                 When                           Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                    Case 19-31597            Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                               Desc Main
                                                             Document     Page 3 of 104
Debtor   Infinity Rebuild, Inc.                                                                    Case number (if known)
         Name



11. Why is the case filed in      Check all that apply:
    this district?
                                        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                        A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                   No
    real property or personal      Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                              It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                              It needs to be physically secured or protected from the weather.
                                              It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                              Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                              No
                                              Yes. Insurance agency
                                                          Contact name
                                                          Phone



         Statistical and administrative information

13. Debtor's estimation of        .       Check one:
    available funds
                                           Funds will be available for distribution to unsecured creditors.
                                           After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of            1-49                                           1,000-5,000                               25,001-50,000
    creditors
                                   50-99                                          5001-10,000                               50,001-100,000
                                   100-199                                        10,001-25,000                             More than100,000
                                   200-999

15. Estimated Assets               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                   $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                   $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                   $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities          $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                   $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                   $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                   $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 19-31597             Doc 1        Filed 11/21/19 Entered 11/21/19 21:29:47                                Desc Main
                                                            Document     Page 4 of 104
Debtor    Infinity Rebuild, Inc.                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                  The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct.

                                   Executed on      November 20, 2019
                                                    MM / DD / YYYY


                             X      /s/ Thomas Grimm                                                        Thomas Grimm
                                   Signature of authorized representative of debtor                         Printed name

                                   Title   President




                             X        /s/ James C. Lanik                                                     Date November 20, 2019
18. Signature of attorney
                                   Signature of attorney for debtor                                               MM / DD / YYYY

                                   James C. Lanik 30454
                                   Printed name

                                   Waldrep LLP
                                   Firm name

                                   101 S. Stratford Road
                                   Suite 210
                                   Winston-Salem, NC 27104
                                   Number, Street, City, State & ZIP Code


                                   Contact phone     336-717-1440                  Email address      Notice@WaldrepLLP.com

                                   30454 NC
                                   Bar number and State




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                       Desc Main
                                                                  Document     Page 5 of 104




 Fill in this information to identify the case:

 Debtor name         Infinity Rebuild, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 20, 2019                       X      /s/ Thomas Grimm
                                                                         Signature of individual signing on behalf of debtor

                                                                         Thomas Grimm
                                                                         Printed name

                                                                         President
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                   Case 19-31597                            Doc 1              Filed 11/21/19 Entered 11/21/19 21:29:47                                                            Desc Main
                                                                                Document     Page 6 of 104
 Fill in this information to identify the case:

 Debtor name            Infinity Rebuild, Inc.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        3,810,451.44

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        3,810,451.44


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        7,881,030.09


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $               3,537.21

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$           440,719.72


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          8,325,287.02




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                   Case 19-31597                  Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                        Desc Main
                                                                  Document     Page 7 of 104
 Fill in this information to identify the case:

 Debtor name          Infinity Rebuild, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     First Tennessee                                        Checking Account                 0806                                    $2,590.44




            3.2.     SunTrust Bank                                          Checking Account                 4146                                  $31,358.10



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $33,948.54
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Retainer - Gardner Skelton PLLC                                                                                                 $6,114.00




            7.2.     Retainer - The Henderson Law Firm, PLLC                                                                                         $3,500.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                              Desc Main
                                                                  Document     Page 8 of 104
 Debtor         Infinity Rebuild, Inc.                                                                Case number (If known)
                Name




 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                      $9,614.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable


            11b. Over 90 days old:                                   47,213.05   -                           15,798.00 =....                        $31,415.05
                                              face amount                               doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                                    $31,415.05
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last               Net book value of         Valuation method used      Current value of
                                                      physical inventory             debtor's interest         for current value          debtor's interest
                                                                                     (Where available)

 19.        Raw materials
            Miscellaneous Raw
            Materials - See Exhibit C                 11/11/19                                      $0.00      N/A                                 $150,000.00



 20.        Work in progress

 21.        Finished goods, including goods held for resale
            Okuma parts and other
            inventory - See Exhibit B                 9/30/2019                             $250,250.91                                            $385,634.66


            Stock Machinery - See
            Exhibit E                                                                       $744,000.00                                            $744,000.00



 22.        Other inventory or supplies




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                       Desc Main
                                                                  Document     Page 9 of 104
 Debtor         Infinity Rebuild, Inc.                                                           Case number (If known)
                Name


 23.       Total of Part 5.                                                                                                           $1,279,634.66
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:    Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office Furniture & Fixtures - See Exhibit A                                     $7,665.82                                         $34,458.01



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers & Software - See Exhibit A                                            $4,148.33                                         $60,310.29



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                 $94,768.30
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                    Desc Main
                                                                 Document      Page 10 of 104
 Debtor         Infinity Rebuild, Inc.                                                        Case number (If known)
                Name



     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Vehicles - See Exhibit D                                         $57,412.37     Comparable sale                     $147,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Production Equipment - See Exhibit A                                      $138,555.40                                         $441,750.00


           Wadrich Coburg Grinder - Work in Process                                  $475,062.47                                       $1,500,000.00



 51.       Total of Part 8.                                                                                                        $2,088,750.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used     Current value of
           property                                       extent of           debtor's interest      for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 10721 John Price
                     Road, Charlotte, NC
                     28273. Parcel ID#                    Leasehold
                     20118122                             Interest                     Unknown                                                     $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                      Desc Main
                                                                 Document      Page 11 of 104
 Debtor         Infinity Rebuild, Inc.                                                        Case number (If known)
                Name


 56.        Total of Part 9.                                                                                                                     $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used      Current value of
                                                                              debtor's interest        for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Infinity Rebuild, Inc. website                                             Unknown                                                      $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Internal Files with Customer Lists and Contact
            Information.                                                               Unknown                                                      $0.00



 64.        Other intangibles, or intellectual property
            Non-Competition and Non-Solicitation
            Agreement with Sidney LaMonica                                              $7,388.88                                             $7,388.88



 65.        Goodwill
            Company Goodwill - See Exhibit A                                         $263,044.45                                           $263,044.45



 66.        Total of Part 10.                                                                                                           $270,433.33
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47             Desc Main
                                                                 Document      Page 12 of 104
 Debtor         Infinity Rebuild, Inc.                                                       Case number (If known)
                Name



 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                         Current value of
                                                                                                                         debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Accident Fund Insurance Co. -- Workers' Compensation
            and Employers Liability Policy
            Policy No. WCV 6182785                                                                                                   Unknown


            State Auto Insurance Co.
            Policy Coverage: Commercial Property; Commercial
            General Liability; Employment Practices Liability,
            Automotive
            Policy Nos.: PBP 2857271 00; BAP 2474906 00                                                                              Unknown



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Causes of action against Sid LaMonica for breach of
            asset purchase agreement and declaratory relief                                                                          Unknown
            Nature of claim        Breach of Contract
            Amount requested                   $1,000,000.00


            Claim for breach of contract against CNC Consultants.
            Claim arose on 6/15/2018.                                                                                                Unknown
            Nature of claim         Breach of Contract
            Amount requested                       $20,000.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                           $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  Case 19-31597                       Doc 1           Filed 11/21/19 Entered 11/21/19 21:29:47                                         Desc Main
                                                                      Document      Page 13 of 104
 Debtor          Infinity Rebuild, Inc.                                                                              Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $35,836.10

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $9,614.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $31,415.05

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $1,279,634.66

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $94,768.30

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $2,088,750.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                $270,433.33

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $3,810,451.44            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $3,810,451.44




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                  Case 19-31597                    Doc 1         Filed 11/21/19 Entered 11/21/19 21:29:47                              Desc Main
                                                                 Document      Page 14 of 104
 Fill in this information to identify the case:

 Debtor name          Infinity Rebuild, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Ally Bank Corp.                               Describe debtor's property that is subject to a lien                  $27,892.03               $30,000.00
        Creditor's Name                               2017 Dodge Ram 1500 SLT
        c/o Registered Agent                          VIN# 1C6RR7NT9HS565198
        160 Mine Lake Court                           Mileage: 37,591
        Suite 200                                     Very Good Condition
        Raleigh, NC 27615-6417
        Creditor's mailing address                    Describe the lien
                                                      Vehicle Loan
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        7/21/2017                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2400
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Ally Bank Corp.                               Describe debtor's property that is subject to a lien                  $60,867.67               $55,000.00
        Creditor's Name                               2019 GMC Yukon
        c/o Registered Agent                          VIN# 1GKS2JKC1KR100854
        160 Mine Lake Court                           Mileage: 5,781
        Suite 200                                     Excellent Condition
        Raleigh, NC 27615-6417
        Creditor's mailing address                    Describe the lien
                                                      Vehicle Loan
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        05/30/2019                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        9232


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                              Desc Main
                                                                 Document      Page 15 of 104
 Debtor       Infinity Rebuild, Inc.                                                                   Case number (if know)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       American Honda Finance
 2.3                                                                                                                           $31,247.14     $25,000.00
       Corporation                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                2019 Acura RDX
       c/o Registered Agent                           VIN# 5J8TC1H79KL001517
       160 Mine Lake Court                            Mileage: 50,267
       Suite 200                                      Excellent Condition
       Raleigh, NC 27615-6417
       Creditor's mailing address                     Describe the lien
                                                      Vehicle Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       6/29/2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8539
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       FANUC America
 2.4                                                  Describe debtor's property that is subject to a lien                     Unknown               $0.00
       Corporation
       Creditor's Name                                UCC Financing Statement Filed but Debtor
       c/o Registered Agent                           disputes the existence of this security
       2626 Glenwood Avenue                           interest.
       Suite 550
       Raleigh, NC 27608
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       7/27/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   First Tennessee Bank N.A.                      Describe debtor's property that is subject to a lien                 $2,226,173.59    $2,557,328.30




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                               Desc Main
                                                                 Document      Page 16 of 104
 Debtor       Infinity Rebuild, Inc.                                                                   Case number (if know)
              Name

       Creditor's Name                                All Equipment and Fixtures, whether now
                                                      owned or hereafter acquired; all accessions,
                                                      additions, replacements, substitutions,
       c/o Registered Agent                           records, and proceeds; also securd by deed
       160 Mine Lake Court                            of trust in co-debtor's real property. See Ex.
       Suite 200                                      A
       Raleigh, NC 27615
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       February 12, 2016                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4573
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
        1. First Tenn. 2. SBA 3. T. Grimm 4. LaMonica Transitions

 2.6   First Tennessee Bank N.A.                      Describe debtor's property that is subject to a lien                     $583,057.88    $415,000.00
       Creditor's Name                                All Accounts Receivable and Inventory,
       c/o Registered Agent                           including after-acquired property,
       160 Mine Lake Court                            accessions, additions, replacements, and
       Suite 200                                      substitutions.
       Raleigh, NC 27615
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       02/12/2016                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2988
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
        1. First Tenn. 2. SBA 3. T. Grimm 4. LaMonica Transitions

 2.7   First Tennessee Bank N.A.                      Describe debtor's property that is subject to a lien                     $250,092.92    $459,000.00
       Creditor's Name                                Specific Stock Machinery: Okuma LH35,
                                                      Okuma LC50 Tallstock, Okuma LB25, Okuma
                                                      LC20 1SC, Okuma LB15, Okuma LC40,
                                                      Okuma LC50, Okuma LC40 2SC, Okuma
       c/o Registered Agent                           LU25M, Okuma LU35M, Okuma LU35M, and
       160 Mine Lake Court                            Jib Crane; all accessions, records, and
       Suite 200                                      proceeds. Ex. E
       Raleigh, NC 27615
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                       No
Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                             Desc Main
                                                                 Document      Page 17 of 104
 Debtor       Infinity Rebuild, Inc.                                                                   Case number (if know)
              Name

       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       02/12/2016                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2988
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       1. First Tenn. 2. SBA 3. T. Grimm 4. LaMonica Transitions

 2.8   LaMonica Transitions, Inc.                     Describe debtor's property that is subject to a lien                     Unknown        Unknown
       Creditor's Name                                All Assets of the Debtor
       c/o Sidney A. LaMonica
       10721 John Price Road
       Charlotte, NC 28273
       Creditor's mailing address                     Describe the lien
                                                      Unperfected Security Interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/12/16                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
          1. First Tenn. 2. SBA 3. T. Grimm 4. LaMonica Transitions

 2.9   Thomas Grimm                                   Describe debtor's property that is subject to a lien                 $2,898,754.77   $3,810,451.44
       Creditor's Name                                All assets of the Debtor. See Exs. A, B, C, &
       16309 Mariners Watch                           E.
       Court
       Charlotte, NC 28278
       Creditor's mailing address                     Describe the lien
                                                      Perfected Security Interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       8/26/19                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
        1. First Tenn. 2. SBA 3. T. Grimm 4. LaMonica Transitions

 2.1   U.S. Small Business
 0     Administration                                 Describe debtor's property that is subject to a lien                 $1,802,944.09   $3,810,451.44

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                Desc Main
                                                                 Document      Page 18 of 104
 Debtor       Infinity Rebuild, Inc.                                                                   Case number (if know)
              Name

       Creditor's Name                                All Business Assets, including but not limited
                                                      to: Chattel Paper, Accounts, Equipment,
       5970 Fairview Road                             General Intangibles and Fixtures. See Exs. A,
       Suite 218                                      B, C, & E
       Charlotte, NC 28210
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       07/13/2016                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
        1. First Tenn. 2. SBA 3. T. Grimm 4. LaMonica Transitions


                                                                                                                               $7,881,030.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          9

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Burris, Macmillan, Pearce & Burris, PLLC
        6805 Fairview Road                                                                                     Line   2.10
        Suite 100
        Charlotte, NC 28210




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                 Desc Main
                                                                 Document      Page 19 of 104
 Fill in this information to identify the case:

 Debtor name         Infinity Rebuild, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          $0.00
           City-County NC Tax Collector                              Check all that apply.
           P.O. Box 31637                                             Contingent
           Charlotte, NC 28231                                        Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          $0.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                              Contingent
           Philadelphia, PA 19101-7346                                Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   53706                               Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                                Desc Main
                                                                 Document      Page 20 of 104
 Debtor       Infinity Rebuild, Inc.                                                                          Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $3,477.21    $0.00
           Mecklenburg County Tax Collector                          Check all that apply.
           Property Tax Collections                                   Contingent
           PO Box 31457                                               Unliquidated
           Charlotte, NC 28231-1457                                   Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                         $60.00     $0.00
           NC Division of Employment                                 Check all that apply.
           Security                                                   Contingent
           P.O. Box 25903                                             Unliquidated
           Raleigh, NC 27611-5903                                     Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown      $0.00
           North Carolina Department of                              Check all that apply.
           Revenue                                                    Contingent
           c/o Bankruptcy Unit                                        Unliquidated
           P.O. Box 1168                                              Disputed
           Raleigh, NC 27602-1168
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,914.00
           Accident Fund Holdings, Inc.
           c/o Registered Agent                                                     Contingent
           200 North Grand Avenue                                                   Unliquidated
           P.O. Box 40790                                                           Disputed
           Lansing, MI 48901
                                                                                   Basis for the claim:     Insurance Premium
           Date(s) debt was incurred 10/20/2019
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                          Desc Main
                                                                 Document      Page 21 of 104
 Debtor       Infinity Rebuild, Inc.                                                                  Case number (if known)
              Name

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,322.13
          Aktion Associates, Incorporated
          c/o Registered Agent                                                Contingent
          176 Mine Lake Court                                                 Unliquidated
          Suite 100                                                           Disputed
          Raleigh, NC 27615
                                                                             Basis for the claim:    Software Support
          Date(s) debt was incurred 7/12/2019 - 10/15/2019
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,921.00
          Alert Metal Works, Inc.                                             Contingent
          c/o Fred S. McGee, Jr.                                              Unliquidated
          PO Box 595                                                          Disputed
          Dallas, NC 28034
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/31/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,132.29
          All World Machinery Supply, Inc.
          c/o Lois Cannell Ramon                                              Contingent
          530 S. State Street                                                 Unliquidated
          Suite 200                                                           Disputed
          Belvidere, IL 61008
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/22/2019, 10/24/2019
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $57,213.28
          American Express Company
          c/o Registered Agent                                                Contingent
          160 Mine Lake Court                                                 Unliquidated
          Suite 200                                                           Disputed
          Raleigh, NC 27615-6417
                                                                             Basis for the claim:    Credit card purchases
          Date(s) debt was incurred
          Last 4 digits of account number       2009                         Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,414.00
          Atrium Health, Inc.                                                 Contingent
          c/o Keith A. Smith                                                  Unliquidated
          PO Box 32861                                                        Disputed
          Charlotte, NC 28232
                                                                                             Amounts owed to Steele Creek Urgent Care for
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/18/18, 1/15/19                       services rendered on 12/18/18; Amounts owed to Atrium Health
          Last 4 digits of account number 7390,18RP                          Urgent Care on behalf of Robert Phillips Stitche
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $362.11
          Bolts & Nuts Corp.
          c/o David M. Strunk                                                 Contingent
          4191 S. Creek Road                                                  Unliquidated
          Chattanooga, TN 37406-1022                                          Disputed
          Date(s) debt was incurred 3/29/2019, 4/4/2019,
                                                                             Basis for the claim:
          6/11/2019, 6/13/2019
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                          Desc Main
                                                                 Document      Page 22 of 104
 Debtor       Infinity Rebuild, Inc.                                                                  Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $112.00
          Carolina Textiles, Inc. d/b/a All Rags                              Contingent
          c/o Registered Agent                                                Unliquidated
          68 Anderson Road                                                    Disputed
          Walterboro, SC 29488
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/6/2019
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,954.04
          Cherry Bekaert LLP
          c/o Registered Agent                                                Contingent
          2626 Glenwood Avenue                                                Unliquidated
          Suite 550                                                           Disputed
          Raleigh, NC 27608
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/21/18, 8/29/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $77.90
          Cintas Corporate Services, Inc.
          c/o Registered Agent                                                Contingent
          2626 Glenwood Avenue                                                Unliquidated
          Suite 550                                                           Disputed
          Raleigh, NC 27608-1370
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/30/19, 10/28/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $700.00
          City of Charlotte                                                   Contingent
          c/o Charlotte Water                                                 Unliquidated
          PO Box 1316                                                         Disputed
          Charlotte, NC 28201
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,300.00
          Clapham Consulting, Inc.                                            Contingent
          c/o Registered Agent                                                Unliquidated
          27 Circle Drive                                                     Disputed
          Belmont, NC 28012-3108
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/20/18, 1/14/18
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,542.46
          CSC Industrial Sales & Service, LLC
          c/o Registered Agent                                                Contingent
          PO Box 958                                                          Unliquidated
          Indian Trail, NC 28079                                              Disputed
          Date(s) debt was incurred 2/7/19, 5/7/19, 12/7/18,
                                                                             Basis for the claim:
          9/13/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,146.89
          De Lage Landen Financial Services, Inc.
          c/o Registered Agent                                                Contingent
          2626 Glenwood Avenue                                                Unliquidated
          Suite 550                                                           Disputed
          Raleigh, NC 27608
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/21/19, 10/20/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                          Desc Main
                                                                 Document      Page 23 of 104
 Debtor       Infinity Rebuild, Inc.                                                                  Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $26.20
          Deluxe Enterprise Operations                                        Contingent
          d/b/a Digital Space                                                 Unliquidated
          3680 Victoria Street N                                              Disputed
          Shoreview, MN 55126-2966
                                                                             Basis for the claim:    Website Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $530.49
          Dex Imaging, LLC
          c/o Registered Agent                                                Contingent
          2626 Glenwood Avenue                                                Unliquidated
          Suite 550                                                           Disputed
          Raleigh, NC 27608
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/8/19
          Last 4 digits of account number 7499                               Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,220.00
          DMA, Inc.
          c/o Huggins & Company CPA
          6148 Brookshire Blvd                                                Contingent
          Suite D                                                             Unliquidated
          Charlotte, NC 28216                                                 Disputed
          Date(s) debt was incurred 7/18/19, 9/12/19,
                                                                             Basis for the claim:
          10/31/19, 11/15/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $700.58
          DuBois Chemicals, Inc.
          c/o Registered Agent                                                Contingent
          2626 Glenwood Avenue                                                Unliquidated
          Suite 550                                                           Disputed
          Raleigh, NC 27608
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/2/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,609.53
          Duke Energy Carolinas LLC
          c/o Registered Agent                                                Contingent
          160 Mine Lake Court                                                 Unliquidated
          Suite 200                                                           Disputed
          Raleigh, NC 27615
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/5/19 - 11/8/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $818.00
          Dynatect Manufacturing, Inc.                                        Contingent
          c/o Chad Olson                                                      Unliquidated
          2300 S. Calhoun Road                                                Disputed
          New Berlin, WI 53151-2708
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/5/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                          Desc Main
                                                                 Document      Page 24 of 104
 Debtor       Infinity Rebuild, Inc.                                                                  Case number (if known)
              Name

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,058.00
          Endeavor Technologies, Inc.
          c/o Michael T. McCormick                                            Contingent
          2 N. LaSalle Street                                                 Unliquidated
          Suite 1250                                                          Disputed
          Chicago, IL 60602
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/24/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $440.26
          Factory Cleaning Equipment                                          Contingent
          c/o Ellen Schott                                                    Unliquidated
          223 Rollings Hills Road                                             Disputed
          Mooresville, NC 28117
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/7/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $45,184.18
          GTI Spindle Technology, Inc.
          c/o Registered Agent                                                Contingent
          4030 Wake Forest Road                                               Unliquidated
          Suite 349                                                           Disputed
          Raleigh, NC 27609-0010
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/26/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,286.82
          Hartwig, Inc.
          c/o Linda Ehler                                                     Contingent
          10617 Trenton Avenue                                                Unliquidated
          Saint Louis, MO 63132                                               Disputed
          Date(s) debt was
                                                                             Basis for the claim:
          incurred 5/31/18,      6/12/18, 3/21/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $288.23
          Hav-a-cup Coffee Service, Inc.                                      Contingent
          c/o Lester Lail                                                     Unliquidated
          PO Box 3121                                                         Disputed
          Hickory, NC 28603
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/31/19, 9/16/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,000.00
          Haz-Mat Environmental Services, LLC                                 Contingent
          c/o Ernest Cutter, III                                              Unliquidated
          221 Dalton Avenue                                                   Disputed
          Charlotte, NC 28206-3115
                                                                             Basis for the claim:    Pre-petition removal of used oil, other hazardous
          Date(s) debt was incurred 11/12/19
                                                                             materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $872.71
          Heritage-Crystal Clean, LLC
          c/o Registered Agent                                                Contingent
          160 Mine Lake Court                                                 Unliquidated
          Suite 200                                                           Disputed
          Raleigh, NC 27615
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/12/19, 9/23/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                          Desc Main
                                                                 Document      Page 25 of 104
 Debtor       Infinity Rebuild, Inc.                                                                  Case number (if known)
              Name


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $218.61
          Hillas Packaging                                                    Contingent
          c/o Roland Hillas                                                   Unliquidated
          3301 W. Bolt Street                                                 Disputed
          Fort Worth, TX 76110
                                                                             Basis for the claim:
          Date(s) debt was incurred      5/17/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,750.00
          Jurjen Control Systems, Inc.                                        Contingent
          c/o Registered Agent                                                Unliquidated
          207 Ridge Park Circle                                               Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/12/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $64.58
          M.L. Ford and Sons, Inc.                                            Contingent
          c/o M. Brian Hall, III                                              Unliquidated
          215 N. Main Street                                                  Disputed
          Clover, SC 29710
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/11/19, 6/6/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,262.84
          McMaster-Carr Supply Co.
          c/o Registered Agent                                                Contingent
          208 S. LaSalle Street                                               Unliquidated
          Suite 814                                                           Disputed
          Chicago, IL 60604
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/3/19 - 9/23/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $435.64
          McNaughton-McKay Southeast, Inc.
          c/o Christopher Majni
          2745 Whitehall Park Drive                                           Contingent
          Suite B                                                             Unliquidated
          Charlotte, NC 28273                                                 Disputed
          Date(s) debt was
                                                                             Basis for the claim:
          incurred 10/21/19,       10/28/30, 10/30/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,010.85
          Morris South, LLC
          c/o Registered Agent                                                Contingent
          160 Mine Lake Court                                                 Unliquidated
          Suite 200                                                           Disputed
          Raleigh, NC 27615-6417
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/19/17, 11/8/17
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $433.43
          MSC Industrial Direct Co., Inc.                                     Contingent
          c/o Registered Agent                                                Unliquidated
          80 State Street                                                     Disputed
          Albany, NY 12207
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/1/19, 8/22/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                          Desc Main
                                                                 Document      Page 26 of 104
 Debtor       Infinity Rebuild, Inc.                                                                  Case number (if known)
              Name


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $6.33
          NC Quick Pass                                                       Contingent
          8015 W. W.T. Harris Blvd.                                           Unliquidated
          Charlotte, NC 28216                                                 Disputed
          Date(s) debt was incurred 10/22/19
                                                                             Basis for the claim:    NC Quick Pass Fees
          Last 4 digits of account number 9412
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $210,827.77
          Okuma America Corporation
          c/o Registered Agent                                                Contingent
          2626 Glenwood Avenue                                                Unliquidated
          Suite 550                                                           Disputed
          Raleigh, NC 27608
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/21/18 - 10/4/2019
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $288.19
          Piedmont Natural Gas Company, Inc.
          c/o Registered Agent                                                Contingent
          160 Mine Lake Court                                                 Unliquidated
          Suite 200                                                           Disputed
          Raleigh, NC 27615-6417
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/11/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $957.92
          PPG Coatings, Inc.
          c/o Registered Agent                                                Contingent
          2626 Glenwood Avenue                                                Unliquidated
          Suite 550                                                           Disputed
          Raleigh, NC 27608
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/17/19, 10/16/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $589.90
          Premier Transportation & Warehousing                                Contingent
          8916 Pioneer Avenue                                                 Unliquidated
          Charlotte, NC 28273                                                 Disputed
          Date(s) debt was incurred 8/31/19, 9/30/19
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,029.50
          PTD Holding Co., Inc.
          c/o Kristen L. Smith                                                Contingent
          5821 Fairview Road                                                  Unliquidated
          Suite 208                                                           Disputed
          Charlotte, NC 28209
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/7/19 - 10/10/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,650.00
          Quality Landscape                                                   Contingent
          205 Alpha Street                                                    Unliquidated
          Rock Hill, SC 29732                                                 Disputed
          Date(s) debt was incurred      4/4/19 - 9/18/19                    Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                          Desc Main
                                                                 Document      Page 27 of 104
 Debtor       Infinity Rebuild, Inc.                                                                  Case number (if known)
              Name

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,135.00
          S.E. Setco Service Co., LLC                                         Contingent
          c/o Registered Agent                                                Unliquidated
          289 S. Culver Street                                                Disputed
          Lawrenceville, GA 30046-4805
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/31/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,522.07
          Sage Software, Inc.                                                 Contingent
          2626 Glenwood Avenue                                                Unliquidated
          Suite 550                                                           Disputed
          Raleigh, NC 27608
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/1/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $271.92
          Sonitrol Security Services, Inc.                                    Contingent
          c/o William J. Price, V                                             Unliquidated
          815 Wood Ridge Center Dr.                                           Disputed
          Charlotte, NC 28217
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,163.49
          State Auto Insurance Companies                                      Contingent
          c/o Registered Agent                                                Unliquidated
          518 E. Broad Street                                                 Disputed
          Columbus, OH 43216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $166.73
          Suburban Propane, LP
          c/o Registered Agent                                                Contingent
          160 Mine Lake Court                                                 Unliquidated
          Suite 200                                                           Disputed
          Raleigh, NC 27615
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/31/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          TD Bank, National Association                                       Contingent
          c/o Registered Agent                                                Unliquidated
          2626 Glenwood Avenue, Suite 550                                     Disputed
          Raleigh, NC 27608
          Date(s) debt was incurred
                                                                             Basis for the claim:    This dispute is part of the LaMonica litigation
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $40,145.32
          The Robert E. Morris Company, LLC                                   Contingent
          c/o Reid and Riege, P.C.                                            Unliquidated
          One Financial Plaza                                                 Disputed
          Hartford, CT 06103
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/25/17, 11/9/17
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 9 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                          Desc Main
                                                                 Document      Page 28 of 104
 Debtor       Infinity Rebuild, Inc.                                                                  Case number (if known)
              Name

 3.49      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $185.00
           Thomas Pest Control, Inc.                                          Contingent
           c/o Thomas A. Viscount                                             Unliquidated
           3320 Sandalwood Lane                                               Disputed
           Waxhaw, NC 28173
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.50      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $600.00
           TWC Communications, LLC
           c/o Registered Agent                                               Contingent
           2626 Glenwood Avenue                                               Unliquidated
           Suite 550                                                          Disputed
           Raleigh, NC 27608
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.51      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $136.91
           Uline, Inc.
           c/o Registered Agent                                               Contingent
           301 S. Bedford Street                                              Unliquidated
           Suite 1                                                            Disputed
           Madison, WI 53703
                                                                             Basis for the claim:
           Date(s) debt was incurred 8/9/19, 9/12/19
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.52      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $349.05
           Verizon Wireless Services, LLC
           c/o Registered Agent                                               Contingent
           160 Mine Lake Court                                                Unliquidated
           Suite 200                                                          Disputed
           Raleigh, NC 27615-6417
                                                                             Basis for the claim:    Cellular service provider
           Date(s) debt was incurred 11/9/2019
           Last 4 digits of account number 0001                              Is the claim subject to offset?    No  Yes
 3.53      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $371.57
           Waste Management of Carolinas, Inc.
           c/o Registered Agent                                               Contingent
           160 Mine Lake Court                                                Unliquidated
           Suite 200                                                          Disputed
           Raleigh, NC 27615-6417
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       Admin Recovery, LLC
           c/o Registered Agent                                                                       Line     3.47
           176 Mine Lake Court
           Suite 100                                                                                        Not listed. Explain

           Raleigh, NC 27615-6417




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                  Desc Main
                                                                 Document      Page 29 of 104
 Debtor       Infinity Rebuild, Inc.                                                             Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.2       Matthew H. Benson
           Cook, Little, Rosenblatt & Manson, PLLC                                               Line      3.23
           1000 Elm Street
           Manchester, NH 03101                                                                        Not listed. Explain


 4.3       N.C. Department of Transportation
           1501 Mail Service Center                                                              Line      3.35
           Raleigh, NC 27699-1501
                                                                                                       Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                      3,537.21
 5b. Total claims from Part 2                                                                        5b.    +     $                    440,719.72
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                      444,256.93




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 11 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                      Desc Main
                                                                 Document      Page 30 of 104
 Fill in this information to identify the case:

 Debtor name         Infinity Rebuild, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  2019 BMW X5
              lease is for and the nature of              VIN#
              the debtor's interest                       5UXCR6C57KLL13706
                                                          Mileage: 8,717
                                                          Very Good Condition         BMW Financial Services NA, LLC
                  State the term remaining                Expires 03/2022             c/o Registered Agent
                                                                                      160 Mine Lake Court
              List the contract number of any                                         Suite 200
                    government contract                                               Raleigh, NC 27615-6417


 2.2.         State what the contract or                  3x5 Active Carpet Mat
              lease is for and the nature of              3x10 Black Mat
              the debtor's interest                       3x15 Black Mat
                                                                                      Cintas Corporate Services, Inc.
                  State the term remaining                Expires 10/2020             c/o Registered Agent
                                                                                      2626 Glenwood Avenue
              List the contract number of any                                         Suite 550
                    government contract                                               Raleigh, NC 27608-1370


 2.3.         State what the contract or                  Copier Lease
              lease is for and the nature of
              the debtor's interest
                                                                                      De Lage Landen Financial Services, Inc.
                  State the term remaining                Expires 11/2022             c/o Registered Agent
                                                                                      2626 Glenwood Avenue
              List the contract number of any                                         Suite 550
                    government contract                                               Raleigh, NC 27608


 2.4.         State what the contract or                  Canon C5535I
              lease is for and the nature of              Kyocera M2535dn
              the debtor's interest
                                                                                      Dex Imaging, LLC
                  State the term remaining                Expires 08/2022             c/o Registered Agent
                                                                                      2626 Glenwood Avenue
              List the contract number of any                                         Suite 550
                    government contract                                               Raleigh, NC 27608




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                 Desc Main
                                                                 Document      Page 31 of 104
 Debtor 1 Infinity Rebuild, Inc.                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Lease of real property
             lease is for and the nature of               where the debtor's
             the debtor's interest                        principal place of
                                                          business is located
                  State the term remaining                17 years                     Grimm Real Estate Holdings, LLC
                                                                                       c/o Thomas Grimm
             List the contract number of any                                           16309 Mariners Watch Court
                   government contract                                                 Charlotte, NC 28278-8959


 2.6.        State what the contract or                   The contract authorizes
             lease is for and the nature of               the Debtor to serve as
             the debtor's interest                        an exclusive rebuilder
                                                          of Okuma machines.
                  State the term remaining                2 years, 3 months
                                                                                       Okuma America Corporation
             List the contract number of any                                           11900 Westhall Drive
                   government contract                                                 Charlotte, NC 28278


 2.7.        State what the contract or                   Snack vending
             lease is for and the nature of               machine(s)
             the debtor's interest

                  State the term remaining                Unknown                      Queen City Vending Services, LLC
                                                                                       c/o Al Stevens
             List the contract number of any                                           2336 Concord Hwy
                   government contract                                                 Monroe, NC 28110-8768




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                  Desc Main
                                                                 Document      Page 32 of 104
 Fill in this information to identify the case:

 Debtor name         Infinity Rebuild, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Grimm Real                        P.O. Box 38810                                                                   D
             Estate Holdings,                  Charlotte, NC 28278-1014                                                          E/F
             LLC                                                                                                                G



    2.2      Grimm Real                        c/o Thomas Grimm                                 First Tennessee Bank            D       2.5
             Estate Holdings,                  16309 Mariners Watch Court                       N.A.                             E/F
             LLC                               Charlotte, NC 28278-8959
                                                                                                                                G




    2.3      Grimm Real                        c/o Thomas Grimm                                 Thomas Grimm                    D       2.9
             Estate Holdings,                  16309 Mariners Watch Court                                                        E/F
             LLC                               Charlotte, NC 28278-8959
                                                                                                                                G




    2.4      Grimm Real                        c/o Thomas Grimm                                 U.S. Small Business             D       2.10
             Estate Holdings,                  16309 Mariners Watch Court                       Administration                   E/F
             LLC                               Charlotte, NC 28278-8959
                                                                                                                                G




    2.5      Thomas Grimm                      16309 Mariners Watch Court                       First Tennessee Bank            D       2.5
                                               Charlotte, NC 28278                              N.A.                             E/F
                                                                                                                                G



Official Form 206H                                                         Schedule H: Your Codebtors                                        Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47             Desc Main
                                                                 Document      Page 33 of 104
 Debtor       Infinity Rebuild, Inc.                                                      Case number (if known)



            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Thomas Grimm                      16309 Mariners Watch Court                      First Tennessee Bank      D       2.6
                                               Charlotte, NC 28278                             N.A.                       E/F
                                                                                                                         G



    2.7      Thomas Grimm                      16309 Mariners Watch Court                      First Tennessee Bank      D       2.7
                                               Charlotte, NC 28278                             N.A.                       E/F
                                                                                                                         G



    2.8      Thomas Grimm                      16309 Mariners Watch Court                      U.S. Small Business       D       2.10
                                               Charlotte, NC 28278                             Administration             E/F
                                                                                                                         G




Official Form 206H                                                         Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                              Desc Main
                                                                 Document      Page 34 of 104



 Fill in this information to identify the case:

 Debtor name         Infinity Rebuild, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $1,457,265.01
       From 1/01/2019 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                              $3,569,991.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                              $4,477,552.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                Desc Main
                                                                 Document      Page 35 of 104
 Debtor       Infinity Rebuild, Inc.                                                                    Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Duke Energy Carolinas LLC                                   8/21/2019                        $15,032.26          Secured debt
               c/o Registered Agent                                        10/2/2019                                            Unsecured loan repayments
               160 Mine Lake Court                                         10/30/2019                                           Suppliers or vendors
               Suite 200
               Raleigh, NC 27615
                                                                                                                                Services
                                                                                                                                Other Electric Utility
                                                                                                                               Services

       3.2.
               Gardner Skelton, PLLC                                       8/31/2019                          $9,764.42         Secured debt
               c/o Nicole L. Gardner                                       9/4/2019                                             Unsecured loan repayments
               505 East Blvd.                                              9/24/19                                              Suppliers or vendors
               Charlotte, NC 28203
                                                                                                                                Services
                                                                                                                                Other Legal Services

       3.3.
               GTI Spindle Technology, Inc.                                8/31/2019                        $20,000.00          Secured debt
               c/o Registered Agent                                                                                             Unsecured loan repayments
               4030 Wake Forest Road                                                                                            Suppliers or vendors
               Suite 349
               Raleigh, NC 27609-0010
                                                                                                                                Services
                                                                                                                                Other Assistance rebuilding
                                                                                                                               spindle

       3.4.
               Jurjen Control Systems, Inc.                                8/31/2019                          $7,500.00         Secured debt
               c/o Registered Agent                                                                                             Unsecured loan repayments
               207 Ridge Park Circle                                                                                            Suppliers or vendors
               Birmingham, AL 35216
                                                                                                                                Services
                                                                                                                                Other Subcontractor
                                                                                                                               services

       3.5.
               Okuma America Corporation                                   8/31/2019                        $50,000.00          Secured debt
               c/o Registered Agent                                        10/2/2019                                            Unsecured loan repayments
               2626 Glenwood Avenue                                                                                             Suppliers or vendors
               Suite 550
               Raleigh, NC 27608
                                                                                                                                Services
                                                                                                                                OtherParts supplier; pre-set
                                                                                                                               monthly payment

       3.6.
               Schmitt Industries, Inc.                                    8/31/2019                          $3,880.09         Secured debt
               c/o Ann M. Ferguson                                                                                              Unsecured loan repayments
               2765 NW Nicolai Street                                                                                           Suppliers or vendors
               Portland, OR 97210
                                                                                                                                Services
                                                                                                                                Other    Gears supplier

       3.7.
               Bishop, Dulaney, Joyner and Abner,                          9/10/2019                          $4,547.50         Secured debt
               P.A.                                                        9/10/2019                                            Unsecured loan repayments
               c/o David M. Bishop                                         10/11/2019                                           Suppliers or vendors
               4521 Sharon Road
               Suite 250
                                                                                                                                Services
               Charlotte, NC 28211                                                                                              Other Legal services




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                Desc Main
                                                                 Document      Page 36 of 104
 Debtor       Infinity Rebuild, Inc.                                                                    Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.8.
               American Express Company                                    9/5/2019                         $34,236.69          Secured debt
               c/o Registered Agent                                        10/9/2019                                            Unsecured loan repayments
               160 Mine Lake Court
                                                                                                                                Suppliers or vendors
               Suite 200
               Raleigh, NC 27615-6417
                                                                                                                                Services
                                                                                                                                OtherCredit card monthly
                                                                                                                               payments

       3.9.
               Blue Cross Blue Shield of North                             10/3/2019                        $17,307.57          Secured debt
               Carolina                                                    10/24/2019                                           Unsecured loan repayments
               c/o Louis Patalano, IV                                                                                           Suppliers or vendors
               P.O. Box 2291
               Durham, NC 27702-2291
                                                                                                                                Services
                                                                                                                                Other Health Insurance
                                                                                                                               Premiums

       3.10
       .    Metlife Services and Solutions, LLC                            9/3/2019                           $3,615.32         Secured debt
               c/o Registered Agent                                        10/1/2019                                            Unsecured loan repayments
               160 Mine Lake Court                                                                                              Suppliers or vendors
               Suite 200
               Raleigh, NC 27615-6417
                                                                                                                                Services
                                                                                                                                Other Group
                                                                                                                               Dental/Vision/Disability/Life
                                                                                                                               Insurance Premiums

       3.11
       .    State Auto Insurance Companies                                 8/14/2019                        $12,490.47          Secured debt
               c/o Registered Agent                                        9/12/2019                                            Unsecured loan repayments
               518 E. Broad Street                                         10/12/2019                                           Suppliers or vendors
               Columbus, OH 43216
                                                                                                                                Services
                                                                                                                                Other Insurance premiums
                                                                                                                               for general liability, auto, and
                                                                                                                               property insurance policies.

       3.12
       .    UnitedHealthcare of North Carolina,                            8/12/2019                        $32,975.12          Secured debt
               Inc.                                                        9/11/2019                                            Unsecured loan repayments
               c/o Registered Agent                                                                                             Suppliers or vendors
               160 Mine Lake Court
               Suite 200
                                                                                                                                Services
               Raleigh, NC 27615-6417                                                                                           Other Premium payments for
                                                                                                                               health insurance.

       3.13
       .    Wells Fargo Bank, N.A.                                         10-01-2019                       $54,140.82          Secured debt
               Corporate Trust Services                                    8-01-2019                                            Unsecured loan repayments
               SBA 504 Program Team                                        9-03-2019
                                                                                                                                Suppliers or vendors
               9062 Old Annapolis Road                                     7-01-2019
               Columbia, MD 21045-1951
                                                                                                                                Services
                                                                                                                                Other   SBA loan repayment

       3.14
       .    Accident Fund Holdings, Inc.                                   7-11-2019                          $7,656.00         Secured debt
               c/o Registered Agent                                        8-14-2019                                            Unsecured loan repayments
               200 North Grand Avenue                                      9-12-2019                                            Suppliers or vendors
               P.O. Box 40790                                              10-12-2019                                           Services
               Lansing, MI 48901
                                                                                                                                Other Workers compensation
                                                                                                                               insurance policy premiums


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                 Desc Main
                                                                 Document      Page 37 of 104
 Debtor       Infinity Rebuild, Inc.                                                                    Case number (if known)




4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Thomas Grimm                                                7/31/2019                        $33,868.08           Loan repayment; interest only
               16309 Mariners Watch Court                                  8/31/2019
               Charlotte, NC 28278
               Insider, 100% Equity Holder

       4.2.    Grimm Real Estate Holdings, LLC                             11/2018                          $52,862.42           $1,538.46 transferred bi­weekly
               c/o Thomas Grimm                                            through                                               for intercompany loan payment;
               16309 Mariners Watch Court                                  11/2019,                                              additional sums to cover
               Charlotte, NC 28278-8959                                    bi-weekly                                             bankruptcy attorney fees and
               Affiliate
                                                                                                                                 filing fee, bank statement fees,
                                                                                                                                 and annual report fee.
5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    LaMonica Transitions, Inc. v.                     Unjust                     North Carolina Superior                      Pending
               Infinity Rebuild, Inc. &                          Enrichment;                Court                                      On appeal
               Thomas Grimm                                      Declaratory Relief;        Mecklenburg County
                                                                                                                                       Concluded
               19-CVS-8623                                       Breach of                  Courthouse
                                                                 Contract;                  P.O. Box 37971
                                                                                            Charlotte, NC 28237-7971


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                   Desc Main
                                                                 Document      Page 38 of 104
 Debtor        Infinity Rebuild, Inc.                                                                       Case number (if known)



       None

 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
                Recipient's name and address                     Description of the gifts or contributions                  Dates given                       Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss        Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     Waldrep LLP
                 101 S. Stratford Road
                 Suite 210
                 Winston Salem, NC 27104                                                                                       11/12/2019               $15,000.00

                 Email or website address
                 www.waldrepllp.com

                 Who made the payment, if not debtor?




       11.2.     Henderson Law Firm
                 1120 Greenwood Cliff
                 Charlotte, NC 28204                                                                                           5/2/19                    $3,500.00

                 Email or website address
                 Henderson@Title11.com

                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                 Desc Main
                                                                 Document      Page 39 of 104
 Debtor        Infinity Rebuild, Inc.                                                                    Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.3.     Waldrep LLP
                 101 S. Stratford Road
                 Suite 210
                 Winston Salem, NC 27104                             Filing Fee                                                11/12/19                    $335.00

                 Email or website address
                 www.waldrepllp.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers              Total amount or
                                                                                                                      were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                           Description of property transferred or                  Date transfer             Total amount or
                Address                                          payments received or debts paid in exchange             was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                 the debtor provides                                                      and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 19-31597                   Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                           Desc Main
                                                                 Document      Page 40 of 104
 Debtor      Infinity Rebuild, Inc.                                                                     Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was           Last balance
                Address                                          account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Premier Transportation & Warehousing                          Thomas Grimm                         Okuma LU35 Tailstock - S/N            No
       8916 Pioneer Avenue                                           16309 Mariners Watch                 0259                                  Yes
       Charlotte, NC 28273                                           Court                                Okuma LC30 - S/N 1035
                                                                     Charlotte, NC 28278                  Okuma LC40 - S/N 0852



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                  Case 19-31597                   Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                           Desc Main
                                                                 Document      Page 41 of 104
 Debtor      Infinity Rebuild, Inc.                                                                     Case number (if known)



       Owner's name and address                                      Location of the property             Describe the property                           Value
       Amko, LLC                                                     10721 John Price Road                LC30                                    $30,000.00
       c/o Walter Czupryna                                           Charlotte, NC 28273                  Serial No. 0628
       500 Four Rod Road                                                                                  Job No. 18-0040
       Unit 104
       Coventry, CT 06238

       Owner's name and address                                      Location of the property             Describe the property                           Value
       GKN Driveline Bowling Green, Inc.                             10721 John Price Road                Okuma LU300-2M                         $230,000.00
       c/o Registered Agent                                          Charlotte, NC 28273                  Serial No. 151962
       50 W. Broad Street                                                                                 Job No. 18-0014
       Suite 1330
       Columbus, OH 43215

       Owner's name and address                                      Location of the property             Describe the property                           Value
       General Dynamics Ordnance & Tactical                          Premier Transportation &             Okuma LC40                              $70,000.00
       c/o Registered Agent                                          Warehousing                          Serial No. 1437
       160 Mine Lake Court                                           8916 Pioneer Avenue                  Job No. 17-1209
       Suite 200                                                     Charlotte, NC 28273                  Note: Ownership of Item
       Saint Petersburg, FL 33716-2322                                                                    Disputed by Infinity Rebuild,
                                                                                                          Inc.

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Coca-Cola Consolidated, Inc.                                  10721 John Price Road                Old Coca-Cola vending                     Unknown
       c/o Registered Agent                                          Charlotte, NC 28278                  machine - unreplenished and
       160 Mine Lake Court                                                                                not maintained for several
       Suite 200                                                                                          years
       Raleigh, NC 27615-6417


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                                  Desc Main
                                                                 Document      Page 42 of 104
 Debtor      Infinity Rebuild, Inc.                                                                     Case number (if known)




       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Kelly Moss                                                                                                                 January 2018 -
                    10721 John Price Road                                                                                                      Present
                    Charlotte, NC 28278
       26a.2.       Cherry Bekaert LLP                                                                                                         2016 to present
                    1111 Metropolitan Avenue
                    Suite 900
                    Charlotte, NC 28204

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  First Tennessee Bank N.A.
                    c/o Registered Agent
                    160 Mine Lake Court
                    Suite 200
                    Raleigh, NC 27615

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

       No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                              Desc Main
                                                                 Document      Page 43 of 104
 Debtor       Infinity Rebuild, Inc.                                                                    Case number (if known)



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Dan Ranucci
       .                                                                                     9/30/2019               385,634.66 - Book value

               Name and address of the person who has possession of
               inventory records
               Infinity Rebuild, Inc.
               P.O. Box 38810
               Charlotte, NC 28278


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Thomas Grimm                                   16309 Mariners Watch Court                          President and Owner                   100%
                                                      Charlotte, NC 28278



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1                                                                                                                                 Intercompany
       .                                                                                                                                    loan payments,
               Grimm Real Estate Holdings,                                                                                                  intermittent
               LLC                                                                                                                          transfers to cover
               c/o Thomas Grimm                                                                                                             bank statement
               16309 Mariners Watch Court                                                                                11/2018 to         fees, bankruptcy
               Charlotte, NC 28278-8959                          $52,862.42                                              Petition Date      attorney fees and
                                                                                                                                            annual report fee.
               Relationship to debtor
               Affiliate


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                            Desc Main
                                                                 Document      Page 44 of 104
 Debtor      Infinity Rebuild, Inc.                                                                     Case number (if known)



    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 20, 2019
    /s/ Thomas Grimm                                                    Thomas Grimm
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47            Desc Main
                                                                 Document      Page 45 of 104

                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Infinity Rebuild, Inc.                                                                    Case No.
                                                                                Debtor(s)             Chapter    7



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
        I, Thomas Grimm, declare under penalty of perjury that I am the President of Infinity Rebuild, Inc., and that
the following is a true and correct copy of the resolutions adopted by the Board of Directors of said corporation
at a special meeting duly called and held on the 20th day of November , 2019.

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Thomas Grimm, President of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary bankruptcy case on
behalf of the corporation; and

       Be It Further Resolved, that Thomas Grimm, President of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

      Be It Further Resolved, that Thomas Grimm, President of this Corporation is authorized and directed to
employ James C. Lanik 30454, attorney and the law firm of Waldrep LLP to represent the corporation in such
bankruptcy case."

 Date      November 20, 2019                                                  Signed /s/ Thomas Grimm
                                                                                       Thomas Grimm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47        Desc Main
                                                                 Document      Page 46 of 104

                                                                     Resolution of Board of Directors
                                                                                    of
                                                                            Infinity Rebuild, Inc.




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Thomas Grimm, President of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary bankruptcy case on
behalf of the corporation; and

       Be It Further Resolved, that Thomas Grimm, President of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

      Be It Further Resolved, that Thomas Grimm, President of this Corporation is authorized and directed to
employ James C. Lanik 30454, attorney and the law firm of Waldrep LLP to represent the corporation in such
bankruptcy case.

 Date      November 20, 2019                                                       Signed     /s/ Thomas Grimm



 Date      November 20, 2019                                                       Signed




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                  Case 19-31597                   Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                       Desc Main
                                                                 Document      Page 47 of 104
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re       Infinity Rebuild, Inc.                                                                            Case No.
                                                                                Debtor(s)                      Chapter      7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $                15,335.00
              Prior to the filing of this statement I have received                                        $                15,335.00
              Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

3.     The source of compensation to be paid to me is:
                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtor in any adversary proceedings.
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 20, 2019                                                            /s/ James C. Lanik
     Date                                                                       James C. Lanik 30454
                                                                                Signature of Attorney
                                                                                Waldrep LLP
                                                                                101 S. Stratford Road
                                                                                Suite 210
                                                                                Winston-Salem, NC 27104
                                                                                336-717-1440 Fax: 336-717-1340
                                                                                Notice@WaldrepLLP.com
                                                                                Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47            Desc Main
                                                                 Document      Page 48 of 104




                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Infinity Rebuild, Inc.                                                                    Case No.
                                                                                  Debtor(s)           Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 20, 2019                                          /s/ Thomas Grimm
                                                                       Thomas Grimm/President
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                            Document      Page 49 of 104


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                      Accident Fund Holdings, Inc.
                      c/o Registered Agent
                      200 North Grand Avenue
                      P.O. Box 40790
                      Lansing, MI 48901


                      Admin Recovery, LLC
                      c/o Registered Agent
                      176 Mine Lake Court
                      Suite 100
                      Raleigh, NC 27615-6417


                      Aktion Associates, Incorporated
                      c/o Registered Agent
                      176 Mine Lake Court
                      Suite 100
                      Raleigh, NC 27615


                      Alert Metal Works, Inc.
                      c/o Fred S. McGee, Jr.
                      PO Box 595
                      Dallas, NC 28034


                      All World Machinery Supply, Inc.
                      c/o Lois Cannell Ramon
                      530 S. State Street
                      Suite 200
                      Belvidere, IL 61008


                      Ally Bank Corp.
                      c/o Registered Agent
                      160 Mine Lake Court
                      Suite 200
                      Raleigh, NC 27615-6417


                      American Express Company
                      c/o Registered Agent
                      160 Mine Lake Court
                      Suite 200
                      Raleigh, NC 27615-6417


                      American Honda Finance Corporation
                      c/o Registered Agent
                      160 Mine Lake Court
                      Suite 200
                      Raleigh, NC 27615-6417
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 50 of 104



                  Atrium Health, Inc.
                  c/o Keith A. Smith
                  PO Box 32861
                  Charlotte, NC 28232


                  BMW Financial Services NA, LLC
                  c/o Registered Agent
                  160 Mine Lake Court
                  Suite 200
                  Raleigh, NC 27615-6417


                  Bolts & Nuts Corp.
                  c/o David M. Strunk
                  4191 S. Creek Road
                  Chattanooga, TN 37406-1022


                  Burris, Macmillan, Pearce & Burris, PLLC
                  6805 Fairview Road
                  Suite 100
                  Charlotte, NC 28210


                  Business Expansion Funding Corporation
                  c/o Elaine C. Fairman
                  5970 Fairview Road
                  Suite 218
                  Charlotte, NC 28210


                  Carolina Textiles, Inc. d/b/a All Rags
                  c/o Registered Agent
                  68 Anderson Road
                  Walterboro, SC 29488


                  Cherry Bekaert LLP
                  c/o Registered Agent
                  2626 Glenwood Avenue
                  Suite 550
                  Raleigh, NC 27608


                  Cintas Corporate Services, Inc.
                  c/o Registered Agent
                  2626 Glenwood Avenue
                  Suite 550
                  Raleigh, NC 27608-1370
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 51 of 104



                  City of Charlotte
                  c/o Charlotte Water
                  PO Box 1316
                  Charlotte, NC 28201


                  City-County NC Tax Collector
                  P.O. Box 31637
                  Charlotte, NC 28231


                  Clapham Consulting, Inc.
                  c/o Registered Agent
                  27 Circle Drive
                  Belmont, NC 28012-3108


                  Competition Cams, Inc.
                  3406 Democrat Road
                  Memphis, TN 38118-1541


                  CSC Industrial Sales & Service, LLC
                  c/o Registered Agent
                  PO Box 958
                  Indian Trail, NC 28079


                  De Lage Landen Financial Services, Inc.
                  c/o Registered Agent
                  2626 Glenwood Avenue
                  Suite 550
                  Raleigh, NC 27608


                  Deluxe Enterprise Operations
                  d/b/a Digital Space
                  3680 Victoria Street N
                  Shoreview, MN 55126-2966


                  Dex Imaging, LLC
                  c/o Registered Agent
                  2626 Glenwood Avenue
                  Suite 550
                  Raleigh, NC 27608


                  DMA, Inc.
                  c/o Huggins & Company CPA
                  6148 Brookshire Blvd
                  Suite D
                  Charlotte, NC 28216
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 52 of 104



                  DuBois Chemicals, Inc.
                  c/o Registered Agent
                  2626 Glenwood Avenue
                  Suite 550
                  Raleigh, NC 27608


                  Duke Energy Carolinas LLC
                  c/o Registered Agent
                  160 Mine Lake Court
                  Suite 200
                  Raleigh, NC 27615


                  Dylisivar Machining Technologies, LLC
                  500 Grant Street
                  50th Floor
                  Pittsburgh, PA 15219


                  Dynatect Manufacturing, Inc.
                  c/o Chad Olson
                  2300 S. Calhoun Road
                  New Berlin, WI 53151-2708


                  Endeavor Technologies, Inc.
                  c/o Michael T. McCormick
                  2 N. LaSalle Street
                  Suite 1250
                  Chicago, IL 60602


                  Factory Cleaning Equipment
                  c/o Ellen Schott
                  223 Rollings Hills Road
                  Mooresville, NC 28117


                  FANUC America Corporation
                  c/o Registered Agent
                  2626 Glenwood Avenue
                  Suite 550
                  Raleigh, NC 27608


                  First Tennessee Bank N.A.
                  c/o Registered Agent
                  160 Mine Lake Court
                  Suite 200
                  Raleigh, NC 27615
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 53 of 104



                  Grimm Real Estate Holdings, LLC
                  c/o Thomas Grimm
                  16309 Mariners Watch Court
                  Charlotte, NC 28278-8959


                  Grimm Real Estate Holdings, LLC
                  P.O. Box 38810
                  Charlotte, NC 28278-1014


                  GTI Spindle Technology, Inc.
                  c/o Registered Agent
                  4030 Wake Forest Road
                  Suite 349
                  Raleigh, NC 27609-0010


                  Hartwig, Inc.
                  c/o Linda Ehler
                  10617 Trenton Avenue
                  Saint Louis, MO 63132


                  Hav-a-cup Coffee Service, Inc.
                  c/o Lester Lail
                  PO Box 3121
                  Hickory, NC 28603


                  Haz-Mat Environmental Services, LLC
                  c/o Ernest Cutter, III
                  221 Dalton Avenue
                  Charlotte, NC 28206-3115


                  Heritage-Crystal Clean, LLC
                  c/o Registered Agent
                  160 Mine Lake Court
                  Suite 200
                  Raleigh, NC 27615


                  Hillas Packaging
                  c/o Roland Hillas
                  3301 W. Bolt Street
                  Fort Worth, TX 76110


                  Internal Revenue Service
                  P.O. Box 7346
                  Philadelphia, PA 19101-7346
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 54 of 104



                  Jurjen Control Systems, Inc.
                  c/o Registered Agent
                  207 Ridge Park Circle
                  Birmingham, AL 35216


                  LaMonica Transitions, Inc.
                  c/o Sidney A. LaMonica
                  10721 John Price Road
                  Charlotte, NC 28273


                  M.L. Ford and Sons, Inc.
                  c/o M. Brian Hall, III
                  215 N. Main Street
                  Clover, SC 29710


                  Matthew H. Benson
                  Cook, Little, Rosenblatt & Manson, PLLC
                  1000 Elm Street
                  Manchester, NH 03101


                  McMaster-Carr Supply Co.
                  c/o Registered Agent
                  208 S. LaSalle Street
                  Suite 814
                  Chicago, IL 60604


                  McNaughton-McKay Southeast, Inc.
                  c/o Christopher Majni
                  2745 Whitehall Park Drive
                  Suite B
                  Charlotte, NC 28273


                  Mecklenburg County Tax Collector
                  Property Tax Collections
                  PO Box 31457
                  Charlotte, NC 28231-1457


                  Morris South, LLC
                  c/o Registered Agent
                  160 Mine Lake Court
                  Suite 200
                  Raleigh, NC 27615-6417


                  MSC Industrial Direct Co., Inc.
                  c/o Registered Agent
                  80 State Street
                  Albany, NY 12207
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 55 of 104



                  N.C. Department of Transportation
                  1501 Mail Service Center
                  Raleigh, NC 27699-1501


                  NC Division of Employment Security
                  P.O. Box 25903
                  Raleigh, NC 27611-5903


                  NC Quick Pass
                  8015 W. W.T. Harris Blvd.
                  Charlotte, NC 28216


                  North Carolina Department of Revenue
                  c/o Bankruptcy Unit
                  P.O. Box 1168
                  Raleigh, NC 27602-1168


                  North Carolina Industrial Commission
                  1240 Mail Service Center
                  Raleigh, NC 27699-1240


                  Okuma America Corporation
                  c/o Registered Agent
                  2626 Glenwood Avenue
                  Suite 550
                  Raleigh, NC 27608


                  Okuma America Corporation
                  11900 Westhall Drive
                  Charlotte, NC 28278


                  Piedmont Natural Gas Company, Inc.
                  c/o Registered Agent
                  160 Mine Lake Court
                  Suite 200
                  Raleigh, NC 27615-6417


                  PPG Coatings, Inc.
                  c/o Registered Agent
                  2626 Glenwood Avenue
                  Suite 550
                  Raleigh, NC 27608


                  Premier Transportation & Warehousing
                  8916 Pioneer Avenue
                  Charlotte, NC 28273
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 56 of 104



                  PTD Holding Co., Inc.
                  c/o Kristen L. Smith
                  5821 Fairview Road
                  Suite 208
                  Charlotte, NC 28209


                  Quality Landscape
                  205 Alpha Street
                  Rock Hill, SC 29732


                  Queen City Vending Services, LLC
                  c/o Al Stevens
                  2336 Concord Hwy
                  Monroe, NC 28110-8768


                  S.E. Setco Service Co., LLC
                  c/o Registered Agent
                  289 S. Culver Street
                  Lawrenceville, GA 30046-4805


                  Sage Software, Inc.
                  2626 Glenwood Avenue
                  Suite 550
                  Raleigh, NC 27608


                  Sonitrol Security Services, Inc.
                  c/o William J. Price, V
                  815 Wood Ridge Center Dr.
                  Charlotte, NC 28217


                  State Auto Insurance Companies
                  c/o Registered Agent
                  518 E. Broad Street
                  Columbus, OH 43216


                  Suburban Propane, LP
                  c/o Registered Agent
                  160 Mine Lake Court
                  Suite 200
                  Raleigh, NC 27615


                  TD Bank, National Association
                  c/o Registered Agent
                  2626 Glenwood Avenue, Suite 550
                  Raleigh, NC 27608
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 57 of 104



                  The Robert E. Morris Company, LLC
                  c/o Reid and Riege, P.C.
                  One Financial Plaza
                  Hartford, CT 06103


                  Thomas Grimm
                  16309 Mariners Watch Court
                  Charlotte, NC 28278


                  Thomas Pest Control, Inc.
                  c/o Thomas A. Viscount
                  3320 Sandalwood Lane
                  Waxhaw, NC 28173


                  TWC Communications, LLC
                  c/o Registered Agent
                  2626 Glenwood Avenue
                  Suite 550
                  Raleigh, NC 27608


                  U.S. Small Business Administration
                  5970 Fairview Road
                  Suite 218
                  Charlotte, NC 28210


                  U.S. Small Business Administration
                  6302 Fairview Road
                  Suite 300
                  Charlotte, NC 28210


                  Uline, Inc.
                  c/o Registered Agent
                  301 S. Bedford Street
                  Suite 1
                  Madison, WI 53703


                  Verizon Wireless Services, LLC
                  c/o Registered Agent
                  160 Mine Lake Court
                  Suite 200
                  Raleigh, NC 27615-6417


                  Waste Management of Carolinas, Inc.
                  c/o Registered Agent
                  160 Mine Lake Court
                  Suite 200
                  Raleigh, NC 27615-6417
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 58 of 104



                  Wells Fargo Bank, N.A.
                  Corporate Trust Services
                  SBA 504 Program Team
                  9062 Old Annapolis Road
                  Columbia, MD 21045-1951


                  Wells Fargo Bank, N.A.
                  c/o Registered Agent
                  2626 Glenwood Avenue
                  Suite 550
                  Raleigh, NC 27608
                 Case 19-31597                    Doc 1          Filed 11/21/19 Entered 11/21/19 21:29:47                Desc Main
                                                                 Document      Page 59 of 104



                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Infinity Rebuild, Inc.                                                                        Case No.
                                                                                  Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Infinity Rebuild, Inc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Thomas Grimm
 16309 Mariners Watch Court
 Charlotte, NC 28278




 None [Check if applicable]




                                                                       /s/ James C. Lanik
 November 20, 2019
 Date                                                                James C. Lanik 30454
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Infinity Rebuild, Inc.
                                                                     Waldrep LLP
                                                                     101 S. Stratford Road
                                                                     Suite 210
                                                                     Winston-Salem, NC 27104
                                                                     336-717-1440 Fax:336-717-1340
                                                                     Notice@WaldrepLLP.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
  Case 19-31597      Doc 1     Filed 11/21/19 Entered 11/21/19 21:29:47            Desc Main
                               Document      Page 60 of 104



                              PER LOCAL RULE 4002-1(c)(2)

(A)   No assets in need of attention.

(B)   Unless otherwise noted on the Schedules, all of the Debtor’s assets are located at:

      10721 John Price Road
      Charlotte, NC 28273

(C)   The custodian of the assets is:

      Thomas Grimm
      16309 Mariners Watch Court
      Charlotte, NC 28278-8959

(D)   All property of the Debtor is protected under lock and key. The Debtor’s property is insured
      against fire and theft by State Auto Insurance Companies through February 12, 2020 in the
      amount of $3,880,000.

(E)   No assets are subject to any environmental hazards or concerns.
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 61 of 104




                    EXHIBIT A
248738933 Infinity Rebuild Incorporated                                                                                                       10/29/2019 4:01 PM
                                                      Tax Future Depreciation                    FYE: 12/31/19                                            Page 1
FYE: 12/31/2018

                                           Date In       Tax         Tax Sec     Tax Salvage    Tax Prior     Tax Current      Tax         Tax Net       Tax      Tax
Asset        Property Description          Service       Cost        179 Exp        Value      Depreciation   Depreciation   End Depr     Book Value    Method   Period
Group: Computers
  45    Computer (MBC - Terry's PC)         2/12/16         250.00        0.00          0.00         176.50          29.40       205.90         44.10   200DB       5.0
  50    Computer                            2/12/16         150.00        0.00          0.00         105.90          17.64       123.54         26.46   200DB       5.0
  81    Computer & Set Up                   2/12/16         700.00        0.00          0.00         494.20          82.32       576.52        123.48   200DB       5.0
  83    Computer (Anthony)                  2/12/16         500.00        0.00          0.00         353.00          58.80       411.80         88.20   200DB       5.0
  86    Computer & Software for Kasey       2/12/16         550.00        0.00          0.00         388.30          64.68       452.98         97.02   200DB       5.0
  87    Computer & Software for Billy Greer 2/12/16         700.00        0.00          0.00         494.20          82.32       576.52        123.48   200DB       5.0
 113    Laptop-controller                   2/12/16         750.00        0.00          0.00         529.50          88.20       617.70        132.30   200DB       5.0
 114    Computer - Wingo (Randy)            2/12/16         250.00        0.00          0.00         176.50          29.40       205.90         44.10   200DB       5.0
 116    Computer - Scott Davis              2/12/16         550.00        0.00          0.00         388.30          64.68       452.98         97.02   200DB       5.0
 142    Sid & Jami's Ne Computers           2/12/16       1,300.00        0.00          0.00         917.80         152.88     1,070.68        229.32   200DB       5.0
 143    Server Upgrade/Desktops 6           2/12/16       5,400.00        0.00          0.00       3,812.40         635.04     4,447.44        952.56   200DB       5.0
 182    Io Safe 1515 Server                 1/31/17       5,033.78        0.00          0.00       3,825.67         483.24     4,308.91        724.87   200DB       5.0
 183    HP Elite Laptop- Bgreene            3/28/17       1,649.38        0.00          0.00       1,253.53         158.34     1,411.87        237.51   200DB       5.0
 184    Xeon E5-2620 Server and software    2/28/17       8,527.13        0.00          0.00       6,480.61         818.61     7,299.22      1,227.91   200DB       5.0
                                          Computers      26,310.29        0.00          0.00      19,396.41       2,765.55    22,161.96      4,148.33

Group: Furniture & Fixtures
  19    Okuma-Office Equipment              2/12/16       3,000.00        0.00          0.00       1,669.83         380.05     2,049.88        950.12   200DB       7.0
  27    Stanley Steamer-Office Equipment    2/12/16         450.00        0.00          0.00         250.47          57.01       307.48        142.52   200DB       7.0
  36    Conference Room Table and Chairs    2/12/16         300.00        0.00          0.00         166.99          38.00       204.99         95.01   200DB       7.0
  54    Workstation                         2/12/16         550.00        0.00          0.00         388.30          64.68       452.98         97.02   200DB       5.0
  55    Workstation                         2/12/16         700.00        0.00          0.00         494.20          82.32       576.52        123.48   200DB       5.0
  66    Shredder                            2/12/16         500.00        0.00          0.00         353.00          58.80       411.80         88.20   200DB       5.0
  85    Office Furniture                    2/12/16       3,800.00        0.00          0.00       2,115.11         481.40     2,596.51      1,203.49   200DB       7.0
  93    Office Chair - Sid                  2/12/16         400.00        0.00          0.00         222.64          50.67       273.31        126.69   200DB       7.0
 127    TJ Maxx Lamp-Lobby3                 2/12/16         100.00        0.00          0.00          55.66          12.67        68.33         31.67   200DB       7.0
 128    IKEA Couch / Loveseat / Tables      2/12/16       1,400.00        0.00          0.00         779.25         177.36       956.61        443.39   200DB       7.0
 129    BILO-Bench for Lobby                2/12/16         150.00        0.00          0.00          83.49          19.00       102.49         47.51   200DB       7.0
 130    Marshalls-Furniture for Lobby       2/12/16         300.00        0.00          0.00         166.99          38.00       204.99         95.01   200DB       7.0
 131    Marshalls-Side Lamp / Decor         2/12/16         100.00        0.00          0.00          55.66          12.67        68.33         31.67   200DB       7.0
 132    Marshalls-Side Lamp                 2/12/16          50.00        0.00          0.00          27.83           6.33        34.16         15.84   200DB       7.0
 133    Global Industrial-Rugs              2/12/16         100.00        0.00          0.00          55.66          12.67        68.33         31.67   200DB       7.0
 134    Michaels-Pictures for Office        2/12/16         100.00        0.00          0.00          55.66          12.67        68.33         31.67   200DB       7.0
 135    Global Technologies-Rugs            2/12/16          50.00        0.00          0.00          27.83           6.33        34.16         15.84   200DB       7.0
 136    Global Industrial-rugs              2/12/16         100.00        0.00          0.00          55.66          12.67        68.33         31.67   200DB       7.0
 137    Marshalls-Table for Lobby           2/12/16          50.00        0.00          0.00          27.83           6.33        34.16         15.84   200DB       7.0
 138    Home Depot-Fan for Shop             2/12/16         100.00        0.00          0.00          55.66          12.67        68.33         31.67   200DB       7.0
 139    Garden Ridge-Chairs for Lobby       2/12/16         200.00        0.00          0.00         111.32          25.34       136.66         63.34   200DB       7.0
 140    TFP-Office Table & Chairs           2/12/16         500.00        0.00          0.00         278.31          63.34       341.65        158.35   200DB       7.0
 141    Best Buy-New Check Printer          2/12/16         150.00        0.00          0.00         105.90          17.64       123.54         26.46   200DB       5.0
 165    Desk                                7/28/16       5,551.82        0.00          0.00       4,321.01         351.66     4,672.67        879.15   200DB       7.0
 177    Office furniture                    4/03/17       4,828.50        0.00          0.00       3,350.39         422.32     3,772.71      1,055.79   200DB       7.0
 178    Controller office furniture         4/03/17       5,973.34        0.00          0.00       4,144.77         522.45     4,667.22      1,306.12   200DB       7.0
 179    Controller credenza                 5/05/17       2,408.44        0.00          0.00       1,671.16         210.65     1,881.81        526.63   200DB       7.0
 180    Workstation Plant 2                12/31/17       1,272.96        0.00          0.00       1,272.96           0.00     1,272.96          0.00   200DB       5.0
 181    Workstation Plant 2                12/31/17       1,272.95        0.00          0.00       1,272.95           0.00     1,272.95          0.00   200DB       5.0
248738933 Infinity Rebuild Incorporated                                                                                                         10/29/2019 4:01 PM
                                                        Tax Future Depreciation                    FYE: 12/31/19                                            Page 2
FYE: 12/31/2018

                                            Date In        Tax         Tax Sec     Tax Salvage    Tax Prior     Tax Current      Tax         Tax Net       Tax      Tax
Asset        Property Description           Service        Cost        179 Exp        Value      Depreciation   Depreciation   End Depr     Book Value    Method   Period
Group: Furniture & Fixtures (continued)

                               Furniture & Fixtures        34,458.01        0.00          0.00      23,636.49       3,155.70    26,792.19      7,665.82

Group: Intangibles
  171   Goodwill                             2/12/16      356,000.00        0.00          0.00      69,222.22      23,733.33    92,955.55    263,044.45   Amort     15.00
  172   Covenant Not to Compete              2/12/16       10,000.00        0.00          0.00       1,944.45         666.67     2,611.12      7,388.88   Amort     15.00
  173   Loan Fees- Capital                   2/12/16        6,500.00        0.00          0.00         947.92         325.00     1,272.92      5,227.08   Amort     20.00
  174   Loan Fees- SBA                       7/13/16       18,320.00        0.00          0.00       2,290.00         916.00     3,206.00     15,114.00   Amort     20.00
  175   Loan settlement fees                 7/20/17        1,150.00        0.00          0.00          86.25          57.50       143.75      1,006.25   Amort     20.00
                                          Intangibles     391,970.00        0.00          0.00      74,490.84      25,698.50   100,189.34    291,780.66

Group: Leasehold Improvements
    2   Foundation for Wadrich Coburg / Special
                                              2/12/16     100,000.00        0.00          0.00      55,660.84      12,668.33    68,329.17     31,670.83   200DB       7.0
   33   Cleaning/Painting John Price Road B 2/12/16         7,500.00        0.00          0.00         552.89         192.31       745.20      6,754.80   S/L        39.0
   89   Double Drive Security Barrier Gate    2/12/16       2,200.00        0.00          0.00         499.68         170.03       669.71      1,530.29   150DB      15.0
   91   Security System Plant 3               2/12/16       3,500.00        0.00          0.00       2,471.00         411.60     2,882.60        617.40   200DB       5.0
   92   Security System Plant 1               2/12/16         900.00        0.00          0.00         635.40         105.84       741.24        158.76   200DB       5.0
  154   Signs for all buildings               2/12/16         500.00        0.00          0.00         278.31          63.34       341.65        158.35   200DB       7.0
  155   New phone lines for shop              2/12/16       1,500.00        0.00          0.00         110.57          38.46       149.03      1,350.97   S/L        39.0
  169   Air conditioner                      10/07/16       9,840.00        0.00          0.00         557.18         252.31       809.49      9,030.51   S/L        39.0
  170   Garage Door                           5/24/16       2,900.00        0.00          0.00         195.19          74.36       269.55      2,630.45   S/L        39.0
                               Leasehold Improvements     128,840.00        0.00          0.00      60,961.06      13,976.58    74,937.64     53,902.36

Group: Production Equipment
    1   TMC FD70 Forklift / 5500 hours      2/12/16        15,000.00        0.00          0.00      10,590.00       1,764.00    12,354.00      2,646.00   200DB       5.0
    3   Track Rails for Overhead Crane      2/12/16        30,000.00        0.00          0.00      16,698.25       3,800.50    20,498.75      9,501.25   200DB       7.0
   20   Okuma-Furniture & Fixtures          2/12/16           800.00        0.00          0.00         445.29         101.35       546.64        253.36   200DB       7.0
   21   Okuma-Machinery & Equipment         2/12/16         3,600.00        0.00          0.00       2,003.79         456.06     2,459.85      1,140.15   200DB       7.0
   22   Okuma-DeVileg Shop Equipment        2/12/16         3,000.00        0.00          0.00       1,669.83         380.05     2,049.88        950.12   200DB       7.0
   23   Okuma-Tool Boxes                    2/12/16         1,500.00        0.00          0.00         834.91         190.03     1,024.94        475.06   200DB       7.0
   24   Okuma-Hydraulic Equipment           2/12/16         1,500.00        0.00          0.00         834.91         190.03     1,024.94        475.06   200DB       7.0
   29   Precise Maintenance Equipment       2/12/16           750.00        0.00          0.00         417.46          95.01       512.47        237.53   200DB       7.0
   30   Waldrich Coburg Meter Grinder       2/12/16        17,500.00        0.00          0.00       9,740.65       2,216.96    11,957.61      5,542.39   200DB       7.0
   31   Machinery & Equipment               2/12/16         2,500.00        0.00          0.00       1,391.52         316.71     1,708.23        791.77   200DB       7.0
   32   AccuNet Communications Phone System 2/12/16         1,300.00        0.00          0.00         917.80         152.88     1,070.68        229.32   200DB       5.0
   34   Okuma MSI 3148                      2/12/16           250.00        0.00          0.00         139.15          31.67       170.82         79.18   200DB       7.0
   35   5 Ton Bridge Crane                  2/12/16        21,000.00        0.00          0.00      11,688.78       2,660.35    14,349.13      6,650.87   200DB       7.0
   37   7500 Watt Generator                 2/12/16           550.00        0.00          0.00         306.14          69.67       375.81        174.19   200DB       7.0
   39   Economy Cross Flow Paint Booth      2/12/16         3,800.00        0.00          0.00       2,115.11         481.40     2,596.51      1,203.49   200DB       7.0
   40   Air Compressor                      2/12/16         5,200.00        0.00          0.00       2,894.36         658.75     3,553.11      1,646.89   200DB       7.0
   41   D1030-12 Hydraulic Grinder          2/12/16           500.00        0.00          0.00         278.31          63.34       341.65        158.35   200DB       7.0
   43   Hyster H360XL                       2/12/16        45,000.00        0.00          0.00      25,047.38       5,700.75    30,748.13     14,251.87   200DB       7.0
   44   Cleaning System Unit                2/12/16        12,500.00        0.00          0.00       6,957.60       1,583.54     8,541.14      3,958.86   200DB       7.0
   46   Landa SJ-15 Parts Cleaner - Deposit 2/12/16         1,000.00        0.00          0.00         556.61         126.68       683.29        316.71   200DB       7.0
   47   MC4VA.0451 Machine                  2/12/16        12,500.00        0.00          0.00       6,957.60       1,583.54     8,541.14      3,958.86   200DB       7.0
248738933 Infinity Rebuild Incorporated                                                                                                         10/29/2019 4:01 PM
                                                        Tax Future Depreciation                    FYE: 12/31/19                                            Page 3
FYE: 12/31/2018

                                        Date In            Tax         Tax Sec     Tax Salvage    Tax Prior     Tax Current      Tax         Tax Net       Tax      Tax
Asset       Property Description        Service            Cost        179 Exp        Value      Depreciation   Depreciation   End Depr     Book Value    Method   Period
Group: Production Equipment (continued)
  48   Cleaning Systems of Carolinas          2/12/16       1,200.00        0.00          0.00         667.93         152.02       819.95        380.05   200DB       7.0
  49   CNC Tooling Kit                        2/12/16         550.00        0.00          0.00         306.14          69.67       375.81        174.19   200DB       7.0
  51   Tool Box with Wrenches                 2/12/16       1,000.00        0.00          0.00         556.61         126.68       683.29        316.71   200DB       7.0
  52   Tool Box with Wrenches                 2/12/16       1,000.00        0.00          0.00         556.61         126.68       683.29        316.71   200DB       7.0
  53   CAT Lift Truck Model GC30k             2/12/16       9,000.00        0.00          0.00       5,009.47       1,140.15     6,149.62      2,850.38   200DB       7.0
  56   Tool Boxes                             2/12/16         600.00        0.00          0.00         333.96          76.01       409.97        190.03   200DB       7.0
  57   Tool Boxes C667656637                  2/12/16         300.00        0.00          0.00         166.99          38.00       204.99         95.01   200DB       7.0
  58   Welding Kit                            2/12/16         300.00        0.00          0.00         166.99          38.00       204.99         95.01   200DB       7.0
  59   Tools for new employee                 2/12/16         300.00        0.00          0.00         166.99          38.00       204.99         95.01   200DB       7.0
  60   Biax Bl10 Electric Power Scraper       2/12/16       1,400.00        0.00          0.00         779.25         177.36       956.61        443.39   200DB       7.0
  61   Large Chain Sling                      2/12/16         400.00        0.00          0.00         222.64          50.67       273.31        126.69   200DB       7.0
  62   Tool Box - TLS2200                     2/12/16         350.00        0.00          0.00         194.81          44.34       239.15        110.85   200DB       7.0
  64   Yale Forklift / ESC30AB / 4500 hours   2/12/16      11,000.00        0.00          0.00       7,766.00       1,293.60     9,059.60      1,940.40   200DB       5.0
  65   1/2 HP LiftMaster Trolley Operator     2/12/16         500.00        0.00          0.00         278.31          63.34       341.65        158.35   200DB       7.0
  71   Fort Lift Engine Overhaul              2/12/16       7,900.00        0.00          0.00       5,577.40         929.04     6,506.44      1,393.56   200DB       5.0
  72   Air Compressor 25hp                    2/12/16       1,400.00        0.00          0.00         779.25         177.36       956.61        443.39   200DB       7.0
  73   Cranes (2) in Plant 3                  2/12/16      62,000.00        0.00          0.00      34,509.72       7,854.37    42,364.09     19,635.91   200DB       7.0
  74   Air Compressor and Reals               2/12/16       2,200.00        0.00          0.00       1,224.54         278.70     1,503.24        696.76   200DB       7.0
  75   Air Compressor Cabinet                 2/12/16       1,600.00        0.00          0.00         890.57         202.69     1,093.26        506.74   200DB       7.0
  78   Yellow Bolt Bins                       2/12/16         650.00        0.00          0.00         361.79          82.35       444.14        205.86   200DB       7.0
  79   Air Compressor including freight/in    2/12/16       2,200.00        0.00          0.00       1,224.54         278.70     1,503.24        696.76   200DB       7.0
  80   Plant 3 compressor including freight   2/12/16         800.00        0.00          0.00         445.29         101.35       546.64        253.36   200DB       7.0
  88   Bench Vise                             2/12/16         400.00        0.00          0.00         222.64          50.67       273.31        126.69   200DB       7.0
  90   Phone Underground work Plant 3         2/12/16       4,200.00        0.00          0.00       2,965.20         493.92     3,459.12        740.88   200DB       5.0
  94   Racks for Machine Shop                 2/12/16         500.00        0.00          0.00         278.31          63.34       341.65        158.35   200DB       7.0
  95   Adjustable open wire shelves           2/12/16         600.00        0.00          0.00         333.96          76.01       409.97        190.03   200DB       7.0
  96   Wheels/Casters for Shelves             2/12/16         300.00        0.00          0.00         166.99          38.00       204.99         95.01   200DB       7.0
  97   Adjustable open wire shelves           2/12/16         700.00        0.00          0.00         389.63          88.68       478.31        221.69   200DB       7.0
  98   Shelving - Plant 2 - Reeves Ent        2/12/16       1,800.00        0.00          0.00       1,001.89         228.03     1,229.92        570.08   200DB       7.0
  99   Panduit Tool                           2/12/16         300.00        0.00          0.00         166.99          38.00       204.99         95.01   200DB       7.0
 100   Label Maker                            2/12/16       1,600.00        0.00          0.00         890.57         202.69     1,093.26        506.74   200DB       7.0
 101   Model 5700 28 Disk Walk Beh            2/12/16       6,200.00        0.00          0.00       3,450.97         785.44     4,236.41      1,963.59   200DB       7.0
 102   Vertical Mill (plus sales tax)         2/12/16       1,300.00        0.00          0.00         723.59         164.69       888.28        411.72   200DB       7.0
 103   Chicago Press Brack                    2/12/16       2,200.00        0.00          0.00       1,224.54         278.70     1,503.24        696.76   200DB       7.0
 104   Dies (3)                               2/12/16       2,600.00        0.00          0.00       2,399.38         200.62     2,600.00          0.00   200DB       3.0
 105   Mfg Welder                             2/12/16       1,100.00        0.00          0.00         776.60         129.36       905.96        194.04   200DB       5.0
 106   Atek Bantam Press Brake                2/12/16         900.00        0.00          0.00         500.95         114.01       614.96        285.04   200DB       7.0
 107   High Capacity Hanging                  2/12/16       1,000.00        0.00          0.00         556.61         126.68       683.29        316.71   200DB       7.0
 108   6' x 1/4 Mech Shear                    2/12/16      13,000.00        0.00          0.00       7,235.91       1,646.88     8,882.79      4,117.21   200DB       7.0
 109   Mechanics Tool Box                     2/12/16       1,300.00        0.00          0.00         723.59         164.69       888.28        411.72   200DB       7.0
 110   Fabrication Room                       2/12/16       4,300.00        0.00          0.00         316.99         110.26       427.25      3,872.75   S/L        39.0
 111   Fabrication Room Insulation            2/12/16       4,800.00        0.00          0.00         353.85         123.08       476.93      4,323.07   S/L        39.0
 112   ASA 5505 Appliance                     2/12/16         700.00        0.00          0.00         389.63          88.68       478.31        221.69   200DB       7.0
 119   Turret Punch                           2/12/16       2,500.00        0.00          0.00       1,391.52         316.71     1,708.23        791.77   200DB       7.0
 120   Power flaker                           2/12/16       3,000.00        0.00          0.00       1,669.83         380.05     2,049.88        950.12   200DB       7.0
 121   Toolbox - Sears                        2/12/16         850.00        0.00          0.00         473.11         107.68       580.79        269.21   200DB       7.0
 122   Tool Box & Tools                       2/12/16         900.00        0.00          0.00         500.95         114.01       614.96        285.04   200DB       7.0
 123   Pyro-chem fire suppression             2/12/16       4,800.00        0.00          0.00       2,671.72         608.08     3,279.80      1,520.20   200DB       7.0
 124   Plasma Cutting Sys/Torch               2/12/16      20,000.00        0.00          0.00      11,132.17       2,533.67    13,665.84      6,334.16   200DB       7.0
248738933 Infinity Rebuild Incorporated                                                                                                             10/29/2019 4:01 PM
                                                         Tax Future Depreciation                     FYE: 12/31/19                                              Page 4
FYE: 12/31/2018

                                        Date In              Tax         Tax Sec     Tax Salvage    Tax Prior     Tax Current      Tax           Tax Net       Tax      Tax
Asset       Property Description        Service              Cost        179 Exp        Value      Depreciation   Depreciation   End Depr       Book Value    Method   Period
Group: Production Equipment (continued)
 125    M36-1.5 Plug Tap & Hex Die           2/12/16           500.00         0.00          0.00         461.42          38.58        500.00           0.00   200DB       3.0
 126    Drill Press                          2/12/16           250.00         0.00          0.00         139.15          31.67        170.82          79.18   200DB       7.0
 146    Nesco-Manbaket & Harness             2/12/16         1,300.00         0.00          0.00         723.59         164.69        888.28         411.72   200DB       7.0
 147    Reciprocating Surface Grinder        2/12/16        13,000.00         0.00          0.00       7,235.91       1,646.88      8,882.79       4,117.21   200DB       7.0
 148    RS-Digital Soldiering Station        2/12/16           100.00         0.00          0.00          55.66          12.67         68.33          31.67   200DB       7.0
 149    JDV Vessel Screwdrivers              2/12/16           100.00         0.00          0.00          55.66          12.67         68.33          31.67   200DB       7.0
 150    Aurora Model                         2/12/16        11,000.00         0.00          0.00       6,122.69       1,393.52      7,516.21       3,483.79   200DB       7.0
 151    Sears-Tools for Shop                 2/12/16           400.00         0.00          0.00         222.64          50.67        273.31         126.69   200DB       7.0
 152    Lot Parts                            2/12/16         6,500.00         0.00          0.00       3,617.96         823.44      4,441.40       2,058.60   200DB       7.0
 153    8 Square Level                       2/12/16           750.00         0.00          0.00         417.46          95.01        512.47         237.53   200DB       7.0
 156    OKUMA Machine                        2/12/16         8,300.00         0.00          0.00       4,619.85       1,051.47      5,671.32       2,628.68   200DB       7.0
 157    Thompson Grinder                     2/12/16        11,500.00         0.00          0.00       6,400.99       1,456.86      7,857.85       3,642.15   200DB       7.0
 158    R1 Retrofit Lighting Plant           2/12/16        11,000.00         0.00          0.00       6,122.69       1,393.52      7,516.21       3,483.79   200DB       7.0
 159    Stock Machine                        2/12/16         1,600.00         0.00          0.00         890.57         202.69      1,093.26         506.74   200DB       7.0
 160    Sump Pump for pressure washer        2/12/16         1,200.00         0.00          0.00         667.93         152.02        819.95         380.05   200DB       7.0
 161    Hydraulic Direction                  2/12/16         1,100.00         0.00          0.00         612.27         139.35        751.62         348.38   200DB       7.0
 162    Heat sealed way cover                2/12/16         2,100.00         0.00          0.00       1,168.88         266.03      1,434.91         665.09   200DB       7.0
 163    Hydraulic power unit                 2/12/16         2,800.00         0.00          0.00       1,558.51         354.71      1,913.22         886.78   200DB       7.0
                                Production Equipment       441,750.00         0.00          0.00     248,673.17      54,521.43    303,194.60     138,555.40

Group: Software
  25    Software                              2/12/16        1,500.00         0.00          0.00       1,458.33          41.67      1,500.00           0.00   S/L        3.00
  63    Timberline Accounting Software        2/12/16       28,000.00         0.00          0.00      27,222.22         777.78     28,000.00           0.00   S/L        3.00
  69    Timberline Report Module              2/12/16          600.00         0.00          0.00         583.33          16.67        600.00           0.00   S/L        3.00
  70    Timberline Addition                   2/12/16          600.00         0.00          0.00         583.33          16.67        600.00           0.00   S/L        3.00
 117    Windows 8 Professional                2/12/16          300.00         0.00          0.00         291.67           8.33        300.00           0.00   S/L        3.00
 118    Auto CAD Software                     2/12/16        2,400.00         0.00          0.00       2,333.33          66.67      2,400.00           0.00   S/L        3.00
 144    MS Office 2013 Software               2/12/16          300.00         0.00          0.00         291.67           8.33        300.00           0.00   S/L        3.00
 145    Micro Trend Software License          2/12/16          300.00         0.00          0.00         291.67           8.33        300.00           0.00   S/L        3.00
                                             Software       34,000.00         0.00          0.00      33,055.55         944.45     34,000.00           0.00

Group: Vehicles
   5    2006 Freightliner Flat Bed / 104000 miles
                                               2/12/16      30,000.00         0.00          0.00      21,180.00       3,528.00     24,708.00       5,292.00   200DB       5.0
  77    M2 106 Conventional Chassis Truck 2/12/16           16,000.00         0.00          0.00      11,296.00       1,881.60     13,177.60       2,822.40   200DB       5.0
 115    2012 Ford F150 Pickup / 73000 Miles 2/12/16         12,000.00         0.00          0.00       8,472.00       1,411.20      9,883.20       2,116.80   200DB       5.0
 185    2017 Ram 1500                          7/21/17      49,497.39         0.00          0.00      17,260.00       3,450.00     20,710.00      28,787.39   200DB       5.0
 186    2019 Acura RDX                         6/29/18      48,656.30         0.00          0.00      18,000.00      12,262.52     30,262.52      18,393.78   200DB       5.0
                                              Vehicles     156,153.69         0.00          0.00      76,208.00      22,533.32     98,741.32      57,412.37

Group: Work In Process Inventory
    6   Wadrich Coburg Grinder            2/12/16         1,500,000.00        0.00          0.00     834,912.54     190,024.99   1,024,937.53    475,062.47   200DB       7.0
                        Work In Process Inventory         1,500,000.00        0.00          0.00     834,912.54     190,024.99   1,024,937.53    475,062.47
248738933 Infinity Rebuild Incorporated                                                                                                   10/29/2019 4:01 PM
                                               Tax Future Depreciation                     FYE: 12/31/19                                              Page 5
FYE: 12/31/2018

                                    Date In        Tax         Tax Sec     Tax Salvage    Tax Prior     Tax Current      Tax           Tax Net        Tax      Tax
Asset     Property Description      Service        Cost        179 Exp        Value      Depreciation   Depreciation   End Depr       Book Value     Method   Period

                                 Grand Total    2,713,481.99        0.00          0.00   1,371,334.06     313,620.52   1,684,954.58   1,028,527.41
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 67 of 104




                        EXHIBIT B
                                                                  OUR COST                        DISTRIBUTOR       DISTRIBUTOR      LIST
PART NUMBER                    DESCRIPTION         QTY Discount     EACH            EXT COST      COST EACH          EXT COST        EACH      EXT LIST
C5181-000320       SNAP RING, 32 INTERNAL             1   34         0.27         $        0.27       0.35      $             0.35     $0.53        $0.53
H1023-0003-96      WIPER (BAAN PRICING)               1   34        155.01        $      155.01      200.61     $           200.61   $303.95      $303.95
H1023-0016-22-5    WIPER SET                          2   34        252.27        $      504.54      326.47     $           652.94   $494.65      $989.30
H1023-0021-28      WIPER                              1   34        35.10         $       35.10       45.42     $            45.42    $68.82       $68.82
M001-CF-SFU-10-1   BEARING, NEEDLE ROLLER             6   34        31.32         $      187.95       40.54     $           243.22    $61.42      $368.52
M004-MB3530DU      BUSHING                            2   34         4.40         $        8.79       5.69      $            11.38     $8.62       $17.24
M000-51314P5       BEARING, THRUST                    2   34        250.35        $      500.70      323.98     $           647.96   $490.88      $981.76
M009-0050-91       BEARING, CYLINDER ROLLER           1   34        231.24        $      231.24      299.26     $           299.26   $453.42      $453.42
M000-6009ZZ        BEARING, BALL, RADIAL              1   34        11.72         $       11.72       15.17     $            15.17    $22.98       $22.98
505-1000-81-01     PLATE LU15                         2   34        14.17         $       28.34       18.33     $            36.67    $27.78       $55.56
H0015-0011-15      VALVE                              7   34        20.18         $      141.23       26.11     $           182.77    $39.56      $276.92
M009-0029-79       BEARING                            4   34        175.62        $      702.49      227.28     $           909.11   $344.36    $1,377.44
H1020-1169-58      PLATE                              8   34        20.18         $      161.40       26.11     $           208.88    $39.56      $316.48
S4540-140-K03      SAFTEY JOINT                       1   34        375.94        $      375.94      486.51     $           486.51   $737.14      $737.14
H1020-1028-90-4    WIPER                              2   34         3.96         $        7.93       5.13      $            10.26     $7.77       $15.54
H1020-1044-36      WIPER, 45X50X2                     1   34        28.25         $       28.25       36.56     $            36.56    $55.39       $55.39
H1020-1212-66      WIPER                              2   34         9.54         $       19.08       12.35     $            24.70    $18.71       $37.42
365-0516-38        ROLLER                             2   34        129.52        $      259.04      167.61     $           335.23   $253.96      $507.92
506-0221-19        WIPER, LOWER SADDLE                1   34        28.33         $       28.33       36.66     $            36.66    $55.54       $55.54
573-1005-74-01     PLATE                              2   34        65.14         $      130.27       84.30     $           168.59   $127.72      $255.44
H0049-0000-62      JOINT PSG102                       1   34        17.17         $       17.17       22.22     $            22.22    $33.67       $33.67
H1020-1156-01-1    WIPER                              1   34        25.75         $       25.75       33.32     $            33.32    $50.49       $50.49
C5152-000600       WASHER, LOCKING (TOOTH) 60MM       1   34         8.49         $        8.49       10.99     $            10.99    $16.65       $16.65
C5153-000300       WASHER INTERNAL KEY 30MM ID        1   34        19.81         $       19.81       25.64     $            25.64    $38.85       $38.85
C5153-000600       WASHER INTERNAL KEY M60            1   34        13.84         $       13.84       17.91     $            17.91    $27.14       $27.14
C5175-120501       KEY, FEATHER 12X8X50               4   34        17.17         $       68.69       22.22     $            88.89    $33.67      $134.68
H0039-0000-54      WINDOW OIL KOHO                    2   34        30.00         $       60.01       38.83     $            77.66    $58.83      $117.66
H1005-0007-33      LOCK NUT, SFZ25X1.5 M25X1.5        2   34        22.32         $       44.65       28.89     $            57.78    $43.77       $87.54
M000-6202ZZ        BEARING, BALL, RADIAL              3   34         5.97         $       17.90       7.72      $            23.17    $11.70       $35.10
M001-CF6UU         BEARING, NEEDLE ROLLER             2   34        39.89         $       79.78       51.63     $           103.25    $78.22      $156.44
M001-HK3520        NEEDLE BEARING                     2   34        11.59         $       23.18       15.00     $            30.00    $22.73       $45.46
145-3301-12-1      NUT                                1   34        210.50        $      210.50      272.42     $           272.42   $412.75      $412.75
515-0300-16-1      NUT, M45 P1.5                      1   34        390.12        $      390.12      504.86     $           504.86   $764.94      $764.94
C7870-020022       FITTING, CPLNG. W/CLAMP 3/8 9      1   34        10.23         $       10.23       13.23     $            13.23    $20.05       $20.05
H0012-0000-87      JUNCTION                           4   34        20.18         $       80.70       26.11     $           104.44    $39.56      $158.24
H0012-0004-35      INSERT, SHOWA AL-6                 2   34         0.32         $        0.63       0.41      $             0.82     $0.62        $1.24
H1020-1030-48      WIPER                              1   34         7.95         $        7.95       10.29     $            10.29    $15.59       $15.59
H1032-1007-27      PLATE LWR/CROSS SLIDE LU15         1   34         5.61         $        5.61       7.26      $             7.26    $11.00       $11.00
H1032-1007-70      WIPER                              1   34        42.02         $       42.02       54.38     $            54.38    $82.40       $82.40



                                                                   Page 1 of 28
M1400-00002050    FELT M20X5                         6   34     3.18         $    19.09    4.12    $    24.71     $6.24    $37.44
112-0320-09       ROUND NUT PRECISION                1   34    155.01        $   155.01   200.61   $   200.61   $303.95   $303.95
112-0320-10-1     WASHER                             1   34    44.16         $    44.16    57.14   $    57.14    $86.58    $86.58
130-0210-08       PLATE CROSS SLIDE LB-25            1   34    141.73        $   141.73   183.41   $   183.41   $277.90   $277.90
506-0211-33       PLATE                              1   34     8.59         $     8.59    11.11   $    11.11    $16.84    $16.84
C5153-000150      WASHER, GROUND KEY LOCK 15MM       0   34    34.53         $      -      44.69   $      -      $67.71     $0.00
H0012-0004-90     JOINT                              4   34     3.01         $    12.04    3.89    $    15.58     $5.90    $23.60
H0012-0005-01     ELBOW PH SHOWA PH6-2               4   34     9.29         $    37.15    12.02   $    48.07    $18.21    $72.84
H0014-0004-80     NIPPLE                             3   34     8.59         $    25.77    11.11   $    33.34    $16.84    $50.52
H0015-0011-92     ELBOW,MJL15-15                     5   34    25.75         $   128.75    33.32   $   166.62    $50.49   $252.45
H1020-1210-74     RUBBER PLATE                       2   34    59.58         $   119.16    77.10   $   154.20   $116.82   $233.64
M000-6005ZZ       BEARING, BALL, RADIAL              5   34     4.53         $    22.64    5.86    $    29.30     $8.88    $44.40
141-7200-08       BUT Z AXIS BALLSCREW LH50N         2   34    155.01        $   310.03   200.61   $   401.21   $303.95   $607.90
C6114-650900      OIL SEAL (ZX2-065-090-99)          2   34    22.75         $    45.50    29.44   $    58.89    $44.61    $89.22
H0015-0008-16     JUNCTION                           2   34    20.18         $    40.35    26.11   $    52.22    $39.56    $79.12
H1022-1168-63     PACKING                            1   34    36.89         $    36.89    47.74   $    47.74    $72.34    $72.34
H1022-1171-03     X-RING                             1   34    101.85        $   101.85   131.80   $   131.80   $199.70   $199.70
H1023-1069-31     CLAMPER                            4   34     9.45         $    37.80    12.23   $    48.92    $18.53    $74.12
M004-MB0806DU     BEARING, PLAIN SHAFT TYPE          2   34     4.38         $     8.75    5.66    $    11.33     $8.58    $17.16
M004-MB3025DU     DU METAL                           4   34     7.92         $    31.68    10.25   $    41.00    $15.53    $62.12
M009-0014-78      BEARING, PLAIN SHAFT TYPE          8   34     8.59         $    68.71    11.11   $    88.92    $16.84   $134.72
M1310-01103050    PACKING, ANTI-VIBRATION RUBBER     8   34     6.01         $    48.10    7.78    $    62.25    $11.79    $94.32
515-0209-18       NUT                                2   34    76.25         $   152.49    98.67   $   197.34   $149.50   $299.00
H1020-1044-35     WIPER                              1   34    28.25         $    28.25    36.56   $    36.56    $55.39    $55.39
H1020-1045-99     PACKING                            1   34    63.48         $    63.48    82.15   $    82.15   $124.47   $124.47
H1020-1129-92-1   PLATE, LEFT CHUCK CYLINDER LT15    4   34    15.90         $    63.61    20.58   $    82.32    $31.18   $124.72
H1020-1169-59     PLATE                              5   34    20.18         $   100.88    26.11   $   130.55    $39.56   $197.80
H1020-1169-60     PLATE                              5   34    22.75         $   113.76    29.44   $   147.21    $44.61   $223.05
H1020-1212-72     WIPER                             12   34     5.66         $    67.93    7.33    $    87.91    $11.10   $133.20
H1020-1212-63     WIPER                              2   34     3.96         $     7.93    5.13    $    10.26     $7.77    $15.54
H1020-1212-71     WIPER                              4   34    28.33         $   113.30    36.66   $   146.63    $55.54   $222.16
H1022-1168-37     PACKING                            3   34    34.32         $   102.97    44.42   $   133.25    $67.30   $201.90
C5153-000850      WASHER                             1   34    74.73         $    74.73    96.70   $    96.70   $146.52   $146.52
551-0300-52       NUT, TURRET CYLINDER V4, LAW2S     1   34    472.36        $   472.36   611.29   $   611.29   $926.20   $926.20
H0012-0243-07     NUT                               21   34     1.27         $    26.67    1.64    $    34.51     $2.49    $52.29
H0031-0006-53     RING, PISTON M85X3.5X3.5           2   34    39.89         $    79.78    51.63   $   103.25    $78.22   $156.44
H0031-0027-82     X-RING                             4   34    65.14         $   260.55    84.30   $   337.18   $127.72   $510.88
H1004-0001-54     SEALING WF10                      15   34     3.73         $    55.92    4.82    $    72.37     $7.31   $109.65
M004-DB8025       BEARING, PLAIN SHAFT TYPE          5   34    81.80         $   408.99   105.86   $   529.29   $160.39   $801.95
M004-MB2215DU     BEARING, PLAIN SHAFT TYPE          2   34     4.23         $     8.47    5.48    $    10.96     $8.30    $16.60
M119-0020-88      BELT, TIMING                       1   34    17.49         $    17.49    22.63   $    22.63    $34.29    $34.29
507-1020-12       SHAFT                              1   34    34.32         $    34.32    44.42   $    44.42    $67.30    $67.30
530-0220-18-01    BUSHING, X AXIS LAWS               1   34    169.01        $   169.01   218.72   $   218.72   $331.40   $331.40
530-0221-27-02    PLATE, LAW-S XB AXIS NEW COVER     1   34    22.08         $    22.08    28.57   $    28.57    $43.29    $43.29



                                                              Page 2 of 28
C0201-060251      TAPER PIN W/INT THD 6X25               2   34     2.66         $     5.31    3.44    $     6.88     $5.21    $10.42
C0201-060361      ITP 6X36 >                             6   34     2.61         $    15.67    3.38    $    20.28     $5.12    $30.72
F019-0001-65      CONDENSOR MMX 900360                   3   34    17.17         $    51.52    22.22   $    66.67    $33.67   $101.01
F1110-050-06707   OIL SEAL, NOK ZF11                     1   34     3.01         $     3.01    3.89    $     3.89     $5.90     $5.90
H0012-0008-12     NIPPLE PD612                           1   34     6.01         $     6.01    7.78    $     7.78    $11.79    $11.79
H0015-0008-96     NIPPLE, KH2                            1   34     6.01         $     6.01    7.78    $     7.78    $11.79    $11.79
H1020-1028-85     WIPER                                  1   34     7.95         $     7.95    10.29   $    10.29    $15.59    $15.59
H1020-1126-20     PACKING, 60X75X0.5 LB1511              2   34     7.95         $    15.90    10.29   $    20.58    $15.59    $31.18
H1020-1189-76     WIPER, PLATE 10X68X2 (BAAN PRICING)    1   34     8.59         $     8.59    11.11   $    11.11    $16.84    $16.84
H1020-1212-67     WIPER LAW-2S                           1   34     4.53         $     4.53    5.86    $     5.86     $8.88     $8.88
H1023-0037-39     WIPER                                  3   34    87.77         $   263.31   113.59   $   340.76   $172.10   $516.30
H1023-1019-61-1   WIPER                                  1   34    16.87         $    16.87    21.83   $    21.83    $33.08    $33.08
H0010-0003-89     MALE ELBOW, L21/2-PT3/8                1   34    14.17         $    14.17    18.33   $    18.33    $27.78    $27.78
H0002-0015-39S    SEAL KIT DOOR CYLINDER                 2   34    76.25         $   152.49    98.67   $   197.34   $149.50   $299.00
H0031-0002-93     X'RING NIPPON BALKER R-35              3   34     2.58         $     7.73    3.33    $    10.00     $5.05    $15.15
H1020-1029-51-1   SHEET                                  1   34    25.75         $    25.75    33.32   $    33.32    $50.49    $50.49
H1020-1032-67-2   WIPER                                  2   34    19.25         $    38.49    24.91   $    49.82    $37.74    $75.48
H1022-1134-17     COLLAR                                 1   34    25.75         $    25.75    33.32   $    33.32    $50.49    $50.49
H1032-1004-62     WIPER 75X94X11.5                       1   34     6.36         $     6.36    8.24    $     8.24    $12.48    $12.48
M004-MB1012DU     BEARING, PLAIN SHAFT TYPE              3   34     2.75         $     8.26    3.56    $    10.69     $5.40    $16.20
112-3300-21-2     CAM, TURRET LR-10                      1   34    57.85         $    57.85    74.87   $    74.87   $113.44   $113.44
530-0211-50       BRASS WIPER                            1   34    39.06         $    39.06    50.55   $    50.55    $76.59    $76.59
H0012-0002-22     NUT                                   21   34     1.40         $    29.45    1.82    $    38.12     $2.75    $57.75
H0015-0009-10     VALVE, MO-3 205071                     3   34    22.75         $    68.25    29.44   $    88.33    $44.61   $133.83
H0015-0012-61     TEE                                    2   34    30.47         $    60.93    39.43   $    78.86    $59.74   $119.48
H0031-0027-17     KS-X RING                              4   34    115.48        $   461.92   149.44   $   597.78   $226.43   $905.72
H1022-1165-18     SCRAPER                                2   34    10.74         $    21.47    13.89   $    27.79    $21.05    $42.10
KF0-1144-00       ELBOW, 514 018K/V2                     8   34    26.22         $   209.79    33.94   $   271.50    $51.42   $411.36
C5175-120401      KEY FEATHER W/SCR 12X8X40              2   34    17.17         $    34.34    22.22   $    44.44    $33.67    $67.34
C5180-000120      RETINING RINGS                         4   34     1.13         $     4.53    1.47    $     5.86     $2.22     $8.88
H0012-0002-87     SLEEVE                                16   34     1.62         $    25.95    2.10    $    33.58     $3.18    $50.88
H0019-0002-80     PLUNGER SHOWA DPB13                    1   34    48.48         $    48.48    62.74   $    62.74    $95.06    $95.06
H0031-0002-69     PACKING SKY50                          1   34    13.59         $    13.59    17.58   $    17.58    $26.64    $26.64
H1020-1090-57     PLATE, 98X120X8                        1   34    30.00         $    30.00    38.83   $    38.83    $58.83    $58.83
M009-0013-70      BEARING, PLAIN SHAFT TYPE              2   34     8.59         $    17.18    11.11   $    22.23    $16.84    $33.68
M109-0026-66      SPRING 12-1240                         2   34     6.01         $    12.03    7.78    $    15.56    $11.79    $23.58
C5180-000280      SNAP RING, EXTERNAL 28                 1   34     2.33         $     2.33    3.01    $     3.01     $4.56     $4.56
F1101-032-05208   OIL SEAL                               1   34     8.59         $     8.59    11.11   $    11.11    $16.84    $16.84
F1113-038-04804   OIL SEAL G38X48X4                      2   34     3.96         $     7.93    5.13    $    10.26     $7.77    $15.54
F1115-050-06205   SEAL, OIL LC-40                        1   34     6.01         $     6.01    7.78    $     7.78    $11.79    $11.79
H0014-0016-97     HOSE JOINT                             1   34    11.59         $    11.59    15.00   $    15.00    $22.73    $22.73
H0031-0005-10     PACKING                                1   34     7.31         $     7.31    9.46    $     9.46    $14.33    $14.33
H0031-0019-78     PACKING 106X120X8.5                    1   34     7.65         $     7.65    9.90    $     9.90    $15.00    $15.00
H1020-1175-95     PLATE                                  1   34    20.18         $    20.18    26.11   $    26.11    $39.56    $39.56



                                                                  Page 3 of 28
H1022-1195-48     DAMPER                            1   34    30.47         $      30.47     39.43    $      39.43      $59.74      $59.74
572-0310-18-01    BUSHING                           1   34    196.55        $     196.55    254.36    $     254.36    $385.39      $385.39
572-0310-70       BOLT                              1   34    56.58         $      56.58     73.23    $      73.23    $110.95      $110.95
F1100-050-06809   SEAL, OIL SB50689 (NOK)           4   34     2.56         $      10.24     3.31     $      13.25       $5.02      $20.08
H0012-0004-89     ELBOW                             1   34     3.01         $       3.01     3.89     $       3.89       $5.90       $5.90
H0015-0009-02     DISTRIBUTOR MO-20                 3   34    14.93         $      44.80     19.32    $      57.97      $29.28      $87.84
H1020-1090-58     PLATE, 85X110X3                   2   34    10.46         $      20.92     13.54    $      27.07      $20.51      $41.02
H1020-1276-84     PLATE RUBBER 48X661X2             1   34    56.58         $      56.58     73.23    $      73.23    $110.95      $110.95
H1020-1032-65-2   WIPER                             2   34     7.95         $      15.90     10.29    $      20.58      $15.59      $31.18
H1020-1170-30     RUBBER                            1   34    16.42         $      16.42     21.25    $      21.25      $32.19      $32.19
H1020-1158-94     PLATE SLIDING DOOR LEFT LU45      5   34    11.32         $      56.61     14.65    $      73.26      $22.20     $111.00
H1020-1212-70     WIPER                             4   34    19.81         $      79.25     25.64    $     102.56      $38.85     $155.40
H1020-1212-64     WIPER                             5   34     7.36         $      36.80     9.52     $      47.62      $14.43      $72.15
H1020-1212-65     WIPER                             2   34    26.04         $      52.08     33.70    $      67.40      $51.06     $102.12
505-1001-09       COLLAR                            5   34    51.03         $     255.13     66.03    $     330.17    $100.05      $500.25
572-0310-13-01    CLUTCH                            1   34   2,648.37       $   2,648.37   3,427.30   $   3,427.30   $5,192.88   $5,192.88
H0012-0002-21     SLEEVE                            2   34     0.61         $       1.21     0.79     $       1.57       $1.19       $2.38
H0031-0008-79     PACKING (ATC)SDR-16               2   34     4.07         $       8.15     5.27     $      10.55       $7.99      $15.98
H1020-1169-90-2   WIPER, 288X375X3                  1   34    16.42         $      16.42     21.25    $      21.25      $32.19      $32.19
H1020-1184-59-1   STOPPER, 20X95X10                 2   34    25.75         $      51.50     33.32    $      66.65      $50.49     $100.98
H1022-1039-41     PLATE                             4   34     6.01         $      24.05     7.78     $      31.13      $11.79      $47.16
505-1001-58       HOLDER                            1   34    14.17         $      14.17     18.33    $      18.33      $27.78      $27.78
507-0211-13       PLATE, BACK (LWR) C/SLIDE LU35    1   34    22.08         $      22.08     28.57    $      28.57      $43.29      $43.29
573-0300-88       PLATE                             1   34    10.31         $      10.31     13.34    $      13.34      $20.21      $20.21
C0201-060321      TAPER PIN (ITP) 6X32 (RACK)       2   34     1.88         $       3.75     2.43     $       4.86       $3.68       $7.36
C5420-102050      COLLAR                            1   34    25.75         $      25.75     33.32    $      33.32      $50.49      $50.49
H0015-0007-88     JOINT PD101                       3   34     2.15         $       6.44     2.78     $       8.34       $4.21      $12.63
H0015-0011-52     PLUG BPP 619802                   4   34    11.16         $      44.66     14.45    $      57.79      $21.89      $87.56
H1020-1032-23     WIPER                             2   34     7.95         $      15.90     10.29    $      20.58      $15.59      $31.18
H1020-1048-28     PACKING                           1   34     5.57         $       5.57     7.21     $       7.21      $10.92      $10.92
H1020-1137-87     PLATE, OIL CONTROL SUPPORT        3   34    17.17         $      51.52     22.22    $      66.67      $33.67     $101.01
H1020-1159-53     PLATE, LOWER SADDLE COVER         2   34     2.26         $       4.53     2.93     $       5.86       $4.44       $8.88
H1020-1163-28     PLATE, LFT SIDE CVR LU25          1   34     8.49         $       8.49     10.99    $      10.99      $16.65      $16.65
H1020-1169-91-1   PLATE, 59X 165 X3                 2   34     3.96         $       7.93     5.13     $      10.26       $7.77      $15.54
H1020-1171-26     WIPER, LU25 HEADSTOCK             1   34    25.75         $      25.75     33.32    $      33.32      $50.49      $50.49
S1476-330-K01     WIPER                             2   34    152.05        $     304.09    196.77    $     393.53    $298.13      $596.26
506-0211-28       WIPER                             1   34    75.60         $      75.60     97.83    $      97.83    $148.23      $148.23
M000-6011ZZ       BEARING, BALL, RADIAL             3   34    28.73         $      86.20     37.18    $     111.55      $56.34     $169.02
M000-6204ZZ       BEARING, BALL, RADIAL            17   34     4.35         $      73.87     5.62     $      95.59       $8.52     $144.84
M000-6206ZZ       BROLLING BEARING 6206ZZ           2   34     8.03         $      16.07     10.40    $      20.79      $15.75      $31.50
M000-6209ZZ       BEARING,CYLINDRIVAL, OD 85MM      3   34    13.59         $      40.76     17.58    $      52.75      $26.64      $79.92
M001-KRV26LL      BEARING, NEEDLE ROLLER            1   34    45.46         $      45.46     58.83    $      58.83      $89.14      $89.14
M000-6206LLBP5    BEARING, BALL, RADIAL             2   34    34.32         $      68.65     44.42    $      88.84      $67.30     $134.60
H1020-1111-68-3   STOPPER, LB35II                   4   34    42.46         $     169.85     54.95    $     219.81      $83.26     $333.04



                                                             Page 4 of 28
H1020-1115-28-2    STOPPER                           5   34    17.17         $    85.86    22.22   $   111.11      $33.67     $168.35
H1022-1023-83-1    STOPPER, 19X90X10                 1   34    23.84         $    23.84    30.86   $    30.86      $46.75      $46.75
H1022-1032-53      PLATE, 15X25X5                    3   34    14.14         $    42.43    18.30   $    54.91      $27.73      $83.19
H1023-0022-06      WIPER                             3   34    30.00         $    90.01    38.83   $   116.48      $58.83     $176.49
H1023-1014-62-2    STOPPER                           5   34     8.59         $    42.94    11.11   $    55.57      $16.84      $84.20
H1025-1002-52      STOPPER,M102XM30X15(Z-AX)MC4VA    2   34     9.41         $    18.83    12.18   $    24.37      $18.46      $36.92
F119-0002-03       OIL SEAL, GA25T,SB77929 F384      2   34    263.22        $   526.44   340.64   $   681.28    $516.12    $1,032.24
M000-6208          BEARING, BALL, RADIAL             2   34    10.88         $    21.76    14.08   $    28.16      $21.33      $42.66
505-1001-44        PLATE, WIPER LWR SADDLE, LU-15    1   34    23.21         $    23.21    30.04   $    30.04      $45.51      $45.51
555-0320-73-01     BOLT                              1   34    80.07         $    80.07   103.62   $   103.62    $157.00      $157.00
M001-NART8R        BEARING, NEEDLE ROLLER            4   34    22.93         $    91.72    29.67   $   118.69      $44.96     $179.84
C2936-000280       SITE GLASS, UPPER BASE ROUND      1   34    22.75         $    22.75    29.44   $    29.44      $44.61      $44.61
C5140-000041       WASHER, FLAT 4MM                  8   34     0.02         $     0.12    0.02    $     0.16       $0.03       $0.24
C5152-000300       WASHER LOCK 30 (RACK)             2   34     2.81         $     5.62    3.64    $     7.27       $5.51      $11.02
H1020-1168-10      WIPER                             3   34    17.60         $    52.80    22.78   $    68.33      $34.51     $103.53
H1023-1027-37      STOPPER                          25   34     6.36         $   159.12    8.24    $   205.92      $12.48     $312.00
H1030-1001-55-2    STOPPER                           1   34    11.59         $    11.59    15.00   $    15.00      $22.73      $22.73
H1030-1001-56-3    STOPPER                           3   34     8.59         $    25.77    11.11   $    33.34      $16.84      $50.52
M009-0020-23       BEARING                           1   34    160.37        $   160.37   207.54   $   207.54    $314.46      $314.46
157-3320-13-1      GEAR                              1   33    682.69        $   682.69   879.62   $   879.62   $1,312.86   $1,312.86
507-0211-24        HOLDER, XB CROSS SLIDE WIPER      1   34    28.31         $    28.31    36.63   $    36.63      $55.50      $55.50
C5010-100301       SCREW, SOCKET HEAD 10X30          4   34     3.20         $    12.79    4.14    $    16.55       $6.27      $25.08
C5131-000171       NUT ROUND 17                      1   34    42.46         $    42.46    54.95   $    54.95      $83.26      $83.26
F0031-582-000-13   SPEED CONTROL VALVE               2   34    22.62         $    45.25    29.28   $    58.56      $44.36      $88.72
H1020-1170-23-1    COVER, SLIDING DOOR LAW-2S        1   34     8.59         $     8.59    11.11   $    11.11      $16.84      $16.84
H1020-1179-22-1    PLATE, 40X940X2,FR DOOR PANEL     1   34    25.75         $    25.75    33.32   $    33.32      $50.49      $50.49
H1023-0022-81-1    WIPER                             2   34    80.18         $   160.36   103.77   $   207.53    $157.22      $314.44
H1023-0033-07-1    WIPER LEFT FRONT                  1   34    49.25         $    49.25    63.74   $    63.74      $96.57      $96.57
H1023-0037-36      WIPER                             1   34    70.69         $    70.69    91.48   $    91.48    $138.61      $138.61
H1032-1006-52      PACKING                           2   34     4.77         $     9.55    6.18    $    12.36       $9.36      $18.72
H1032-1006-53      PACKING                           5   34     4.47         $    22.34    5.78    $    28.91       $8.76      $43.80
H1032-1006-54      PACKING                           3   34    15.90         $    47.71    20.58   $    61.74      $31.18      $93.54
H1032-1006-88      PACKING (BAAN PRICING)            1   34    17.17         $    17.17    22.22   $    22.22      $33.67      $33.67
H1032-1006-89      PACKING (BAAN PRICING)            1   34    17.17         $    17.17    22.22   $    22.22      $33.67      $33.67
H1032-1006-91      FELT STRIP (BAAN PRICING)         1   34    25.75         $    25.75    33.32   $    33.32      $50.49      $50.49
M1400-00001550     FELT M15X5                       11   34     2.83         $    31.14    3.66    $    40.29       $5.55      $61.05
T019-400-000-83    PRESSURE GAUGE                    2   34    98.86         $   197.73   127.94   $   255.88    $193.85      $387.70
505-0310-23        NUT, INDEX DRIVE V8 LU15M         1   34    199.51        $   199.51   258.19   $   258.19    $391.19      $391.19
515-0209-19        NUT                               2   34    79.23         $   158.47   102.54   $   205.08    $155.36      $310.72
C0201-100401       ITP 10X40                         2   34     3.06         $     6.12    3.96    $     7.92       $6.00      $12.00
C5010-120351       SCREW, S.H.S. 12X35               4   34     0.46         $     1.84    0.59    $     2.38       $0.90       $3.60
C5153-000450       LOCK WASHER >                     2   34    41.31         $    82.62    53.46   $   106.92      $81.00     $162.00
H1020-1134-49-2    PLATE 28X134.4X2                  1   34     8.59         $     8.59    11.11   $    11.11      $16.84      $16.84
H1020-1153-01      PLATE, LWR SADDLE CVR LU35M       1   34     2.26         $     2.26    2.93    $     2.93       $4.44       $4.44



                                                              Page 5 of 28
H1020-1160-40       PACKING                            2   34    23.84         $      47.69    30.86   $      61.71      $46.75      $93.50
H1020-1169-99       WIPER COVER                        2   34     1.70         $       3.40    2.20    $       4.40       $3.33       $6.66
H1020-1176-49       PLATE                              2   34    15.90         $      31.80    20.58   $      41.16      $31.18      $62.36
H1032-1004-61       WIPER                              1   34     7.95         $       7.95    10.29   $      10.29      $15.59      $15.59
H1032-1006-38       WIPER                              4   34    15.90         $      63.61    20.58   $      82.32      $31.18     $124.72
M000-81206          BEARING, CYLINDRICAL ROLLER        3   34    62.14         $     186.43    80.42   $     241.26    $121.85      $365.55
312-2100-20-01      PIN                                1   34    45.46         $      45.46    58.83   $      58.83      $89.14      $89.14
101-0300-14         NUT                                1   34     3.18         $       3.18    4.11    $       4.11       $6.23       $6.23
108-0301-18-2       NUT                                1   34     3.18         $       3.18    4.11    $       4.11       $6.23       $6.23
C5029-000051        GIB BOLT, 5X20                    17   34     5.97         $     101.44    7.72    $     131.27      $11.70     $198.90
C5034-012161        SCREW, HEX SOCKET SET CP 12X16     3   34     0.25         $       0.75    0.32    $       0.97       $0.49       $1.47
C5153-000170        WASHER                             1   34     7.50         $       7.50    9.70    $       9.70      $14.70      $14.70
E3541-490-201       GLOW STARTED, FG-1P                2   34     7.35         $      14.70    9.51    $      19.02      $14.41      $28.82
H0031-0001-90       PACKING FU0357KO                   1   34     5.09         $       5.09    6.59    $       6.59       $9.98       $9.98
KF0-1072-00         SCREW PLUG, M10X1                  2   34     1.11         $       2.22    1.44    $       2.88       $2.18       $4.36
508-0230-04-01      HOLDER                             1   34    30.47         $      30.47    39.43   $      39.43      $59.74      $59.74
C5132-000751        ROUND NUT, ROLL BEARING 75MM       4   34    31.39         $     125.54    40.62   $     162.47      $61.54     $246.16
F1103-028-04207     SEAL , OIL NOK TC28427             1   34    11.59         $      11.59    15.00   $      15.00      $22.73      $22.73
H0031-0007-60       PACKING, TAILSTOCK                 1   34     2.75         $       2.75    3.56    $       3.56       $5.40       $5.40
H1032-1004-66       WIPER 120.7 X164 X11.5             1   34     9.06         $       9.06    11.72   $      11.72      $17.76      $17.76
J9811-7600-050035   BOLT, SOCKETHEAD 5X35              2   34     0.57         $       1.13    0.73    $       1.47       $1.11       $2.22
KF0-1080-00         WASHER                             2   34     0.14         $       0.29    0.18    $       0.37       $0.28       $0.56
M004-70B-1212       BEARING, PLAIN SHAFT TYPE          2   34     4.72         $       9.45    6.11    $      12.22       $9.26      $18.52
137-0200-27         NUT, Z AXIS                       33   34    109.94        $   3,628.04   142.28   $   4,695.11    $215.57    $7,113.81
137-6350-49-1       BOLT (BAAN PRICING)                4   34    62.14         $     248.57    80.42   $     321.68    $121.85      $487.40
147-0211-24         NUT                                5   34    48.03         $     240.13    62.15   $     310.76      $94.17     $470.85
506-0211-30         PLATE                              1   34     6.44         $       6.44    8.34    $       8.34      $12.63      $12.63
C5100-000201        NUT                                6   34     1.13         $       6.79    1.47    $       8.79       $2.22      $13.32
KF0-1071-00         ADAPTER, M10X1, 406 233            1   34     3.18         $       3.18    4.12    $       4.12       $6.24       $6.24
M109-1056-20        PLATE                              1   34    14.17         $      14.17    18.33   $      18.33      $27.78      $27.78
M000-6007Z          BEARING, CYLINDRICAL , OD 62 MM    1   34     8.30         $       8.30    10.74   $      10.74      $16.28      $16.28
M001-KR13LLH        BEARING, NEEDLE ROLLER             4   34    25.75         $     103.00    33.32   $     133.29      $50.49     $201.96
M009-0025-99        BEARING, BALL,ANGULAR CONTACT      1   33    735.42        $     735.42   947.56   $     947.56   $1,414.27   $1,414.27
M009-0029-73        BEARING, BALL ANGULAR CONTACT      1   34    117.38        $     117.38   151.90   $     151.90    $230.15      $230.15
118-3020-82         BEARING, PARTS, THRUST WASHER      2   34    17.17         $      34.34    22.22   $      44.44      $33.67      $67.34
593-0211-14         GUIDE                              1   34    155.01        $     155.01   200.61   $     200.61    $303.95      $303.95
540-0220-24-02      NUT, X-AXIS                        1   34    115.55        $     115.55   149.53   $     149.53    $226.56      $226.56
C5131-000121        NUT SLOTTED RING M12               1   34    42.46         $      42.46    54.95   $      54.95      $83.26      $83.26
C5131-000151        NUT, ROUND SLOTTED PREC. 15        5   34    73.96         $     369.78    95.71   $     478.53    $145.01      $725.05
C5131-000201        ROUND NUT, SLOTTED 20MM #          1   34    42.46         $      42.46    54.95   $      54.95      $83.26      $83.26
C5132-000161        NUT BEARING                        3   34    17.17         $      51.52    22.22   $      66.67      $33.67     $101.01
C5153-000160        WASHER, LOCK: FOR AXIS             1   34    63.40         $      63.40    82.05   $      82.05    $124.32      $124.32
F1113-035-04204     SEAL OIL UPPER X- AXIS B.S. LU1    1   34     6.01         $       6.01    7.78    $       7.78      $11.79      $11.79
H0012-0004-97       NIPPLE                             3   34     4.38         $      13.13    5.66    $      16.99       $8.58      $25.74



                                                                Page 6 of 28
H0031-0007-57     PACKKG, L C40M                      1   34     3.40         $     3.40    4.40    $     4.40     $6.66       $6.66
505-0221-21       GUIDE, LOWER TURRET COVERS          1   34    22.75         $    22.75    29.44   $    29.44    $44.61      $44.61
505-1000-82-01    PLATE UP. SDLE SLIDING/CVR, LU15    1   34    26.61         $    26.61    34.43   $    34.43    $52.17      $52.17
506-0211-27       HOLDER                              1   34    14.17         $    14.17    18.33   $    18.33    $27.78      $27.78
555-0200-23       PLATE                               2   34    10.76         $    21.52    13.93   $    27.85    $21.10      $42.20
572-1017-02-01    WIPER UPPER/TELESCOPIC              2   34    31.32         $    62.65    40.54   $    81.07    $61.42     $122.84
762-6501-41-02    GUIDE, BRASS                        1   34    86.56         $    86.56   112.02   $   112.02   $169.73     $169.73
C5153-000240      WASHER, GROUND KEY LOCK 24MM        3   34     6.09         $    18.28    7.89    $    23.66    $11.95      $35.85
C5153-000250      WASHER GROUND KEY LOC               6   34     6.79         $    40.76    8.79    $    52.75    $13.32      $79.92
C5250-080080      PLUG, 8X8                          12   34     4.10         $    49.20    5.31    $    63.68     $8.04      $96.48
H1023-0003-98     WIPER (BAAN PRICING)                1   34    169.01        $   169.01   218.72   $   218.72   $331.40     $331.40
H1020-1162-15-1   WIPER PLATE/HD/STK/SEAL/LU15        1   34     9.54         $     9.54    12.34   $    12.34    $18.70      $18.70
H1020-1220-66     PACKING (BAAN PRICING)              2   34    30.47         $    60.93    39.43   $    78.86    $59.74     $119.48
H1022-1168-34     PACKING OH-LH19574                  3   34    39.89         $   119.68    51.63   $   154.88    $78.22     $234.66
H1023-0022-35-1   WIPER, LWR X-SLIDE LU15             1   34    48.12         $    48.12    62.27   $    62.27    $94.35      $94.35
H1032-1007-05-1   WIPER SIDE/CPVER/RH                 1   34    52.65         $    52.65    68.13   $    68.13   $103.23     $103.23
137-0210-07       COLLAR >                            1   34    93.32         $    93.32   120.77   $   120.77   $182.98     $182.98
4167-1615-90      COLLAR                              1   34     8.59         $     8.59    11.11   $    11.11    $16.84      $16.84
505-0221-24       GUIDE, LWR SADDLE COVER, LU15       1   34    50.95         $    50.95    65.93   $    65.93    $99.90      $99.90
515-0410-35       COLLAR                              3   34    70.69         $   212.07    91.48   $   274.45   $138.61     $415.83
530-1001-67       COLLAR, RIGHT SLIDING DOOR, LAWS   12   34    45.46         $   545.54    58.83   $   705.99    $89.14   $1,069.68
551-0110-03-03    COLLAR                              1   34    302.33        $   302.33   391.25   $   391.25   $592.80     $592.80
C5486-012120      COLLAR LC-50                        6   34    20.18         $   121.05    26.11   $   156.66    $39.56     $237.36
H1022-1167-68     STOPPER YU EH10171A                 1   34    42.46         $    42.46    54.95   $    54.95    $83.26      $83.26
H1023-1042-69     WIPER                               2   34    12.45         $    24.91    16.12   $    32.23    $24.42      $48.84
M001-AS1105       BEARING, NEEDLE ROLLER              3   34     3.01         $     9.03    3.89    $    11.68     $5.90      $17.70
M001-AS1108       BEARING, NEEDLE ROLLER              1   34     6.01         $     6.01    7.78    $     7.78    $11.79      $11.79
M004-MB1210DU     BEARING, PLAIN SHAFT TYPE           1   34     2.26         $     2.26    2.93    $     2.93     $4.44       $4.44
H1020-1032-70     WIPER                               7   34     7.95         $    55.66    10.29   $    72.03    $15.59     $109.13
593-0211-18       WIPER                               2   34    87.77         $   175.54   113.59   $   227.17   $172.10     $344.20
C5170-050100      FEATHER KEY 5X5X10 AC2Z2           12   34     2.26         $    27.17    2.93    $    35.16     $4.44      $53.28
C5170-050250      KEYTHRUST 5X5X25                    3   34    12.45         $    37.36    16.12   $    48.35    $24.42      $73.26
C5170-050350      FEATHER KEY 5X5X35                 27   34    11.93         $   322.08    15.44   $   416.81    $23.39     $631.53
C5170-100700      KEY-SHAFT 10X8X70                  10   34     1.60         $    16.01    2.07    $    20.72     $3.14      $31.40
H0012-0004-53     GASKET                              1   34     3.01         $     3.01    3.89    $     3.89     $5.90       $5.90
H0031-0002-30     ROD SEAL ISI 20X28X5                1   34     3.40         $     3.40    4.40    $     4.40     $6.66       $6.66
H0031-0017-09     DUST SEAL DSI-28364.56              1   34    11.89         $    11.89    15.38   $    15.38    $23.31      $23.31
H1001-0010-05     BALL PLUNGER BST8                   1   34     7.93         $     7.93    10.26   $    10.26    $15.54      $15.54
1020-1170-06      WIPER, UPPER DADDLE COVER           3   34     7.56         $    22.67    9.78    $    29.34    $14.82      $44.46
506-0211-32       HOLDER                              1   34    14.17         $    14.17    18.33   $    18.33    $27.78      $27.78
591-0215-18       PLATE, LWR/SADDLE COVER LU35M       2   34    25.75         $    51.50    33.32   $    66.65    $50.49     $100.98
C5171-005160      WOODRUFF KEY 5X16                  40   34     0.65         $    26.11    0.84    $    33.79     $1.28      $51.20
C5901-000480      STEEL BALL                          6   34     0.08         $     0.49    0.11    $     0.63     $0.16       $0.96
H1020-1160-91     PLATE, RUNNER TAILSTOCK INSTL       1   34     8.59         $     8.59    11.11   $    11.11    $16.84      $16.84



                                                               Page 7 of 28
H1020-1165-31       STOPPER, XB DEAD END            4   34    42.46         $   169.85    54.95   $   219.81    $83.26     $333.04
H1020-1176-81       WIPER, RUBBER                   1   34     7.36         $     7.36    9.52    $     9.52    $14.43      $14.43
M001-HK1512         BEARING, NEEDLE ROLLER          8   34     5.97         $    47.74    7.72    $    61.78    $11.70      $93.60
118-2200-50         PIN                             1   34    37.00         $    37.00    47.88   $    47.88    $72.55      $72.55
147-0211-22         BOSS, XB AXIS                   2   34    323.27        $   646.54   418.35   $   836.70   $633.86   $1,267.72
157-0760-05-1       SHAFT                           1   34    56.58         $    56.58    73.23   $    73.23   $110.95     $110.95
557-1000-54         PIN                             5   34    41.30         $   206.50    53.45   $   267.23    $80.98     $404.90
762-6502-96-01      PIN                             1   34    51.57         $    51.57    66.74   $    66.74   $101.12     $101.12
C0201-080321        TAPER PIN (ITP) 8X32 (RACK)     2   34     2.02         $     4.04    2.61    $     5.23     $3.96       $7.92
C6100-000450        RING >                          2   34     4.77         $     9.55    6.18    $    12.36     $9.36      $18.72
H0012-0007-05       PLUNGER, DISTER                 2   34    95.88         $   191.76   124.08   $   248.16   $188.00     $376.00
H1020-1045-96       WIPER                           2   34     7.36         $    14.72    9.52    $    19.05    $14.43      $28.86
H1020-1163-20       WIPER, UPR SADDLE SLDG COVER    1   34     7.36         $     7.36    9.52    $     9.52    $14.43      $14.43
H1030-1001-45-2     STOPPER                         2   34     2.26         $     4.53    2.93    $     5.86     $4.44       $8.88
M000-6207Z          BEARING, BALL RADIAL            2   34     9.72         $    19.44    12.58   $    25.16    $19.06      $38.12
U9800-0776-002-01   COOLANT PIN, MB46 TSC CAT       2   34    157.99        $   315.98   204.45   $   408.91   $309.78     $619.56
C5180-000100        SNAP RING, EXTERNAL 10MM       80   34     0.26         $    20.81    0.34    $    26.93     $0.51      $40.80
M004-MB2220DU       BEARING, PLAIN SHAFT TYPE       1   34     2.83         $     2.83    3.66    $     3.66     $5.55       $5.55
C5180-000150        RETAINING RING OD, 15          12   34     0.12         $     1.41    0.15    $     1.82     $0.23       $2.76
C5180-000170        RETAINING RING (AS-301Z5)      31   34     0.07         $     2.06    0.09    $     2.66     $0.13       $4.03
C5180-000200        SNAP-RING EXT 20               19   34     0.19         $     3.59    0.24    $     4.64     $0.37       $7.03
C5181-000220        SNAP-RING, YC2-022-000          4   34     3.01         $    12.04    3.89    $    15.58     $5.90      $23.60
H0012-0005-22       SLEEVE, COMPRESS                8   34     3.98         $    31.82    5.15    $    41.18     $7.80      $62.40
H1020-1045-83       WIPER                           1   34    25.75         $    25.75    33.32   $    33.32    $50.49      $50.49
H1022-1170-91       CUSHION RING, LY13205           1   34    22.75         $    22.75    29.44   $    29.44    $44.61      $44.61
H1023-0022-39-1     WIPER, LWR BASE INSTALL LU15    1   34    30.57         $    30.57    39.56   $    39.56    $59.94      $59.94
H1023-0046-97       SLIDE SEAL                      2   34    65.14         $   130.27    84.30   $   168.59   $127.72     $255.44
H1023-1013-77       WIPER NITTA SH#0                1   34     3.96         $     3.96    5.13    $     5.13     $7.77       $7.77
H1023-1052-98       WIPER, LOWER SADDLE COVER       1   34    16.70         $    16.70    21.61   $    21.61    $32.74      $32.74
H1030-1001-43-2     STOPPER NBR 35X45X5             1   34     2.26         $     2.26    2.93    $     2.93     $4.44       $4.44
M000-6000ZZ         BEARING, BALL RADIAL            5   34     5.20         $    26.01    6.73    $    33.66    $10.20      $51.00
M000-6204LLBP5      BEARING, BALL RADIAL            1   34     6.75         $     6.75    8.73    $     8.73    $13.23      $13.23
M000-6304ZZ         BEARING, BALL RADIAL            2   34    11.59         $    23.18    15.00   $    30.00    $22.73      $45.46
M001-AS1106         BEARING, NEEDLE ROLLER          2   34     3.01         $     6.02    3.89    $     7.79     $5.90      $11.80
C5180-000450        SNAP RING                      67   34     0.57         $    37.93    0.73    $    49.08     $1.11      $74.37
C5180-000500        RETAINING RING (FG1AZ2)        84   34     0.78         $    65.12    1.00    $    84.27     $1.52     $127.68
H1023-0047-94       SLIDE SEAL 64K2-3101            1   34    196.55        $   196.55   254.36   $   254.36   $385.39     $385.39
507-0211-07         PLATE, XB CROSS SLIDE WIPER     1   34    75.86         $    75.86    98.17   $    98.17   $148.74     $148.74
C5180-000550        RETAINING RING                 66   34     1.70         $   112.09    2.20    $   145.05     $3.33     $219.78
507-0211-23         HOLDER, XB CLOSS SLIDE WIPER    2   34    40.76         $    81.52    52.75   $   105.49    $79.92     $159.84
C5180-000600        SNAP RING                      59   34     0.80         $    47.24    1.04    $    61.14     $1.57      $92.63
C6100-000400        FELT RING (Z-AXIS)              6   34     3.18         $    19.09    4.12    $    24.71     $6.24      $37.44
M004-MB2615DU       BEARING, PLAIN SHAFT TYPE       1   34     3.01         $     3.01    3.89    $     3.89     $5.90       $5.90
C5180-000750        SNAP RING                      22   34     1.59         $    35.01    2.06    $    45.30     $3.12      $68.64



                                                             Page 8 of 28
E3704-566-025     JL04-2022CK(14) POWER J-TYPE       2   34     9.06         $      18.12    11.72   $      23.44    $17.76      $35.52
C5181-000470      RETAINING RING (WAR-3Z2)          26   34     0.64         $      16.58    0.83    $      21.45     $1.25      $32.50
C5181-000900      SNAP RING                         83   34     5.56         $     461.40    7.19    $     597.10    $10.90     $904.70
118-1500-29       BUSH                               2   34    147.85        $     295.71   191.34   $     382.68   $289.91     $579.82
118-1500-59-1     BUSHING                            2   34    156.10        $     312.20   202.01   $     404.03   $306.08     $612.16
141-0114-19-4     BLOCK LR25                         1   34    135.86        $     135.86   175.82   $     175.82   $266.40     $266.40
C5201-008160      PIN STRAIGHT                       7   34     3.01         $      21.06    3.89    $      27.26     $5.90      $41.30
C5201-006120      PIN PARALLEL 6X12                387   34     4.42         $   1,709.22    5.72    $   2,211.94     $8.66   $3,351.42
C5201-012250      PIN 12X25 LWR/INDEX/UNIT          70   34     1.80         $     126.02    2.33    $     163.09     $3.53     $247.10
C5211-030080      SPRING PIN 3x8                   300   34     3.40         $   1,018.98    4.40    $   1,318.68     $6.66   $1,998.00
C5211-040160      SPRING PIN 4x16                  109   34     3.97         $     433.05    5.14    $     560.41     $7.79     $849.11
C5211-060120      SPRING PIN 6x12                   71   34     3.01         $     213.64    3.89    $     276.47     $5.90     $418.90
147-2745-13-1     COLLARS (BAAN PRICING)            10   34    24.68         $     246.84    31.94   $     319.44    $48.40     $484.00
147-2746-07-2     SHAFT                              1   34    173.76        $     173.76   224.86   $     224.86   $340.70     $340.70
505-0221-23       GUIDE                              3   34    19.48         $      58.43    25.21   $      75.62    $38.19     $114.57
507-0211-25       HOLDER, XB CLOSS SLIDE WIPER       1   34    32.27         $      32.27    41.76   $      41.76    $63.27      $63.27
762-6502-97       ROLLER, LOWER                      1   34    98.50         $      98.50   127.47   $     127.47   $193.14     $193.14
H1020-1028-86     WIPER                              1   34     4.53         $       4.53    5.86    $       5.86     $8.88       $8.88
H1020-1029-60     PACKING                            1   34    22.75         $      22.75    29.44   $      29.44    $44.61      $44.61
H1020-1099-63-1   PLATE, RUBBER, 66X10X17            1   34    15.85         $      15.85    20.51   $      20.51    $31.08      $31.08
H1020-1176-79-1   PACKING                            1   34     7.36         $       7.36    9.52    $       9.52    $14.43      $14.43
H1022-1041-75-2   WIPER, TURRET B MID SADDLE RGT     1   34    36.23         $      36.23    46.89   $      46.89    $71.04      $71.04
H1022-1091-25     HOLDER 30X83X18                    1   34    51.03         $      51.03    66.03   $      66.03   $100.05     $100.05
H1023-0003-95     WIPER (BAAN PRICING)               1   34    210.50        $     210.50   272.42   $     272.42   $412.75     $412.75
H1023-0022-12-2   WIPER LOWER SADDLE INST'L          2   34    66.80         $     133.60    86.45   $     172.89   $130.98     $261.96
H1023-1038-35     WIPER LIP SEAL LWR Z B/S LU25      1   34    58.31         $      58.31    75.46   $      75.46   $114.33     $114.33
H1032-1007-36     PLATE, LOWER CROSS SLIDE LU25      1   34     7.95         $       7.95    10.29   $      10.29    $15.59      $15.59
M001-AS1100       BEARING, NEEDED ROLLER            48   34     3.01         $     144.43    3.89    $     186.91     $5.90     $283.20
551-0300-57-02    PIN TURRET/B LU15                  2   34    81.80         $     163.60   105.86   $     211.71   $160.39     $320.78
H1020-1271-76     PACKING                            1   34    169.87        $     169.87   219.83   $     219.83   $333.07     $333.07
J9824-0100-P320   O-RING                             2   34    12.45         $      24.91    16.12   $      32.23    $24.42      $48.84
H1022-1155-29     FELT                               4   34    15.90         $      63.61    20.58   $      82.32    $31.18     $124.72
362-4001-49-01    WIPER                              2   34    23.84         $      47.69    30.86   $      61.71    $46.75      $93.50
C5181-000280      RETAINING RING (HOLE) 28MM         1   34     0.19         $       0.19    0.24    $       0.24     $0.37       $0.37
H1023-0010-12     BURMA WIPER >                      7   34    70.76         $     495.34    91.58   $     641.03   $138.75     $971.25
H1023-0013-30     WIPER (BAAN PRICING)               1   34    87.77         $      87.77   113.59   $     113.59   $172.10     $172.10
H1023-0013-31     WIPER (BAAN PRICING)               1   34    70.69         $      70.69    91.48   $      91.48   $138.61     $138.61
H1023-0013-36     WIPER                              1   34    60.71         $      60.71    78.57   $      78.57   $119.04     $119.04
H1023-0013-99     WIPER                              3   34    49.31         $     147.92    63.81   $     191.43    $96.68     $290.04
H1023-0014-03     WIPER                              1   34    50.38         $      50.38    65.20   $      65.20    $98.79      $98.79
H1023-0013-29     WIPER (BAAN PRICING)               1   34    79.23         $      79.23   102.54   $     102.54   $155.36     $155.36
H1023-0025-11-1   WIPER, ZB-AXIS, LAW-S              1   34    45.85         $      45.85    59.34   $      59.34    $89.91      $89.91
H1023-0030-34-2   WIPER, CROSS SLIDE, SET            2   34    97.37         $     194.74   126.01   $     252.01   $190.92     $381.84
147-3400-37       WIPER                              2   34    121.44        $     242.87   157.15   $     314.31   $238.11     $476.22



                                                              Page 9 of 28
H1023-0025-07-1   WIPER, ZA-AXIS, LAW-S             1   34    46.42          $      46.42    60.07   $      60.07    $91.02      $91.02
H1023-0025-08-1   WIPER, ZA-AXIS, LAW-S             2   34    66.23          $     132.47    85.71   $     171.43   $129.87     $259.74
H1023-1033-78     LIP SEAL                          3   34    119.45         $     358.34   154.58   $     463.74   $234.21     $702.63
H1023-0002-57-1   WIPER                             3   34    22.08          $      66.23    28.57   $      85.71    $43.29     $129.87
H1023-0028-43     WIPER                             1   34    156.81         $     156.81   202.93   $     202.93   $307.47     $307.47
H1023-0011-90     WIPER SET, LOWER SADDLE LR15M     7   34    376.33         $   2,634.34   487.02   $   3,409.14   $737.91   $5,165.37
522-1020-19       ROLER                             6   34    151.15         $     906.89   195.60   $   1,173.63   $296.37   $1,778.22
530-0221-59-01    PLATE                             1   34    65.14          $      65.14    84.30   $      84.30   $127.72     $127.72
H1020-1048-27     PACKING                           1   34     9.06          $       9.06    11.72   $      11.72    $17.76      $17.76
H1020-1048-30     PACKING                           1   34    15.90          $      15.90    20.58   $      20.58    $31.18      $31.18
H1020-1048-31     PACKING                           1   34    11.59          $      11.59    15.00   $      15.00    $22.73      $22.73
H1020-1048-32     PACKING                           2   34    87.77          $     175.54   113.59   $     227.17   $172.10     $344.20
H1020-1131-33-1   WIPER                             1   34    45.75          $      45.75    59.20   $      59.20    $89.70      $89.70
H1022-1167-61     STOPPER XZ FH10108(1)             4   34    31.75          $     127.01    41.09   $     164.37    $62.26     $249.04
M000-6010         BEARING, BALL RADIAL              1   34     9.62          $       9.62    12.45   $      12.45    $18.87      $18.87
M000-6308         BEARING, BALL RADIAL              1   34    25.75          $      25.75    33.32   $      33.32    $50.49      $50.49
M000-7205CDBP5    BEARING 7205CBDP5 NTN             2   34    42.03          $      84.07    54.40   $     108.79    $82.42     $164.84
M001-RNA4900LL    BEARING, NEEDLE ROLLER            4   34    25.75          $     103.00    33.32   $     133.29    $50.49     $201.96
H1023-0022-40     WIPER, LWR BASE INSTALL LU15      1   34    22.64          $      22.64    29.30   $      29.30    $44.40      $44.40
H0012-0004-37     PLUG, SEAL SHOWA PG-10C HEX 1     2   34     3.31          $       6.62    4.28    $       8.57     $6.49      $12.98
H1020-1044-23     PACKING                           1   34    25.75          $      25.75    33.32   $      33.32    $50.49      $50.49
H1020-1044-24     GASKET                            1   34    25.75          $      25.75    33.32   $      33.32    $50.49      $50.49
H1020-1148-31     PACKING, LOWER INDEX CABLE DUCT   1   34    20.18          $      20.18    26.11   $      26.11    $39.56      $39.56
H1023-0010-01     WIPER (BAAN PRICING)              1   34    107.39         $     107.39   138.97   $     138.97   $210.56     $210.56
H1023-0010-04     WIPER, LAW-S >                    1   34    45.15          $      45.15    58.43   $      58.43    $88.53      $88.53
H1023-0010-13     WIPER, LAW-S >                    1   34    43.85          $      43.85    56.75   $      56.75    $85.98      $85.98
H1023-0010-14     WIPER                             1   34    34.53          $      34.53    44.69   $      44.69    $67.71      $67.71
H1023-0014-01     WIPER                             1   34    39.47          $      39.47    51.08   $      51.08    $77.40      $77.40
H1023-0020-65-1   WIPER BANDO, SADDLE REA RIG       1   34    27.74          $      27.74    35.90   $      35.90    $54.39      $54.39
H1023-0022-13-1   WIPER, LOWER SADDLE LU15          1   34    41.33          $      41.33    53.48   $      53.48    $81.03      $81.03
H1023-0025-09     WIPER MODIFICATION                2   34    35.08          $      70.17    45.40   $      90.80    $68.79     $137.58
H1023-0040-27     WIPER                             1   34    73.68          $      73.68    95.36   $      95.36   $144.48     $144.48
H1023-1044-16     WIPER DOOR 27X40X113.3            2   34    25.75          $      51.50    33.32   $      66.65    $50.49     $100.98
M000-6010Z        BEARING BALL RADIAL               1   34    25.75          $      25.75    33.32   $      33.32    $50.49      $50.49
M000-6305LLBP5    BEARING, BALL RADIAL              3   34    39.89          $     119.68    51.63   $     154.88    $78.22     $234.66
1020-1148-71-1    WIPER, LT-25                      2   34     8.59          $      17.18    11.11   $      22.23    $16.84      $33.68
530-0211-13       WIPER (BAAN PRICING)              1   34    34.32          $      34.32    44.42   $      44.42    $67.30      $67.30
H1020-1030-64     WIPER 454.8X32X2                  1   34     6.79          $       6.79    8.79    $       8.79    $13.32      $13.32
H1020-1041-85     PACKING, 10X750X12                1   34     2.26          $       2.26    2.93    $       2.93     $4.44       $4.44
H1020-1136-34-1   WIPER, SADDLE SLIDING COVERS      1   34     8.59          $       8.59    11.11   $      11.11    $16.84      $16.84
H1020-1136-35-1   RUBBER SHOE                       2   34    20.18          $      40.35    26.11   $      52.22    $39.56      $79.12
H1020-1167-99     PLATE, LOWER SADDLE SLD CVRS      1   34    48.03          $      48.03    62.15   $      62.15    $94.17      $94.17
H1022-1170-98     X-RING                            2   34    34.32          $      68.65    44.42   $      88.84    $67.30     $134.60
H1023-0004-17     WIPER                             2   34    29.18          $      58.35    37.76   $      75.52    $57.21     $114.42



                                                             Page 10 of 28
H1023-0013-92-1   WIPER, LAW-S >                  1   34    45.85          $    45.85    59.34   $      59.34    $89.91      $89.91
H1023-0013-93     WIPER LAW-S                     1   34    46.99          $    46.99    60.81   $      60.81    $92.13      $92.13
H1023-0022-82-1   WIPER                           2   34    68.85          $   137.70    89.10   $     178.20   $135.00     $270.00
H1023-0025-10-1   WIPER, ZB-AXIS, LAW-S           3   34    24.34          $    73.03    31.50   $      94.51    $47.73     $143.19
H1023-0036-62-1   WIPER                           1   34    41.25          $    41.25    53.39   $      53.39    $80.89      $80.89
H1023-0036-63-1   WIPER                           1   34    31.70          $    31.70    41.03   $      41.03    $62.16      $62.16
H1023-0037-37     WIPER                           1   34    70.69          $    70.69    91.48   $      91.48   $138.61     $138.61
H1023-1013-63-1   WIPER                           1   34    20.18          $    20.18    26.11   $      26.11    $39.56      $39.56
H1023-1061-81     PLATE                           2   34    56.58          $   113.17    73.23   $     146.45   $110.95     $221.90
H1032-1008-16     PLATE                           1   34    17.55          $    17.55    22.71   $      22.71    $34.41      $34.41
1020-1032-71-1    WIPER                           2   34     5.57          $    11.14    7.21    $      14.41    $10.92      $21.84
572-1004-01       ROLLAR LT15                     4   34    45.46          $   181.85    58.83   $     235.33    $89.14     $356.56
H1020-1164-13     PLATE, UPPER SADDLE COVER       2   34    12.28          $    24.56    15.89   $      31.79    $24.08      $48.16
H1023-0007-48     WIPER #5                        5   34    70.69          $   353.46    91.48   $     457.41   $138.61     $693.05
H1023-0009-97     WIPER, LAW-S >                  1   34    33.40          $    33.40    43.22   $      43.22    $65.49      $65.49
H1023-0020-64-1   WIPER BANDO, SADDLE FRO LEF     1   34    36.23          $    36.23    46.89   $      46.89    $71.04      $71.04
H1023-0022-43-1   WIPER, LWR/SADDLE COVER LU35>   1   34    44.16          $    44.16    57.14   $      57.14    $86.58      $86.58
H1023-0023-63-1   WIPER                           1   34    19.81          $    19.81    25.64   $      25.64    $38.85      $38.85
H1023-0024-31     WIPER                           1   34    335.41         $   335.41   434.06   $     434.06   $657.67     $657.67
M009-0031-28      BEARING, BALL ANGULAR CONTACT   3   34    307.76         $   923.28   398.28   $   1,194.83   $603.45   $1,810.35
M009-0056-50      ANGULAR BALL BEARING            1   34    210.50         $   210.50   272.42   $     272.42   $412.75     $412.75
130-0210-07       PLATE CROSS SLIDE LB-25         1   34    141.73         $   141.73   183.41   $     183.41   $277.90     $277.90
593-1000-25       HOLDER, HDSTOCK PROTECT CV.     2   34    51.52          $   103.03    66.67   $     133.33   $101.01     $202.02
H1020-1103-92     PLATE, 428 X 984 X 0.5>         1   34    56.61          $    56.61    73.26   $      73.26   $111.00     $111.00
H1020-1147-52     PACKING                         1   34    15.90          $    15.90    20.58   $      20.58    $31.18      $31.18
H1020-1170-05     PACKING                         3   34    15.90          $    47.71    20.58   $      61.74    $31.18      $93.54
H1020-1174-13     PLATE                           1   34    25.75          $    25.75    33.32   $      33.32    $50.49      $50.49
H1020-1176-75-1   WIPER                           2   34     5.09          $    10.19    6.59    $      13.19     $9.99      $19.98
H1020-1177-52     RUBBER PLATE                    1   34    15.90          $    15.90    20.58   $      20.58    $31.18      $31.18
H1023-0002-55-1   WIPER TAILSTOCK UPP.GUIDEWAY    1   34    33.56          $    33.56    43.43   $      43.43    $65.80      $65.80
H1023-0002-56-1   WIPER *READ TEXT*               2   34    61.89          $   123.79    80.10   $     160.20   $121.36     $242.72
H1023-0002-58-1   WIPER LC40, 3 HOLES             1   34    56.58          $    56.58    73.23   $      73.23   $110.95     $110.95
H1023-0011-93     WIPER (BAAN PRICING)            2   34    169.01         $   338.03   218.72   $     437.45   $331.40     $662.80
H1023-0011-94     WIPER (BAAN PRICING)            3   34    155.01         $   465.04   200.61   $     601.82   $303.95     $911.85
H1023-0011-95     WIPER (BAAN PRICING)            3   34    169.01         $   507.04   218.72   $     656.17   $331.40     $994.20
H1023-0011-96     WIPER (BAAN PRICING)            1   34    155.01         $   155.01   200.61   $     200.61   $303.95     $303.95
H1023-0015-37     WIPER SET, LOWER SADDLE LR15M   1   34    168.95         $   168.95   218.64   $     218.64   $331.27     $331.27
H1020-1131-33-1   WIPER                           1   34    45.75          $    45.75    59.20   $      59.20    $89.70      $89.70
H1023-1030-14     WIPER 18X58X10                  1   34    13.74          $    13.74    17.79   $      17.79    $26.95      $26.95
137-6350-43       WIPER, LOWER SADDLE             1   34    118.46         $   118.46   153.30   $     153.30   $232.27     $232.27
530-0211-08       WIPER                           1   34    40.76          $    40.76    52.75   $      52.75    $79.92      $79.92
572-0231-02-01    WIPER LT15                      1   34    32.83          $    32.83    42.49   $      42.49    $64.38      $64.38
572-0231-03-01    WIPER LT15                      1   34    61.70          $    61.70    79.85   $      79.85   $120.99     $120.99
H1020-1111-15     WIPER                           2   34     4.77          $     9.55    6.18    $      12.36     $9.36      $18.72



                                                           Page 11 of 28
H1020-1169-97-2   WIPER                            2   34     6.79          $    13.59    8.79    $    17.58    $13.32      $26.64
H1023-0022-44-1   WIPER, LWR/SADDLE COVER LU35M    1   34    43.59          $    43.59    56.41   $    56.41    $85.47      $85.47
H1023-0022-46     WIPER, LWR/SADDLE COVER LU35     1   34    30.57          $    30.57    39.56   $    39.56    $59.94      $59.94
M009-0006-72-1    BEARING, BALL, ANGULAR CONTACT   1   34    142.65         $   142.65   184.61   $   184.61   $279.71     $279.71
S1370-430-K01     WIPER 90X124X6                   1   34    121.44         $   121.44   157.15   $   157.15   $238.11     $238.11
H1032-0002-15-1   WIPER, NITTA 84X92X6 SSH#3       1   34    24.91          $    24.91    32.23   $    32.23    $48.84      $48.84
H1032-0002-16-1   WIPER, NITTA 84X92X6             1   34    24.51          $    24.51    31.72   $    31.72    $48.06      $48.06
H1020-1176-85-1   WIPER                            1   34     5.66          $     5.66    7.33    $     7.33    $11.10      $11.10
H1023-0013-35     WIPER LB25                       1   34    53.19          $    53.19    68.83   $    68.83   $104.29     $104.29
H1023-0013-80     LIP SEAL                         4   34    134.95         $   539.78   174.64   $   698.54   $264.60   $1,058.40
H1023-0022-10-1   WIPER, LOWER SADDLE LU15         1   34    58.31          $    58.31    75.46   $    75.46   $114.33     $114.33
H1023-0022-70     WIPER                            1   34    209.25         $   209.25   270.80   $   270.80   $410.30     $410.30
H1032-0002-14-1   WIPER 90X124X6                   4   34    32.83          $   131.34    42.49   $   169.96    $64.38     $257.52
M009-0033-77      BEARING, BALL, ANGULAR CONTACT   2   34    91.25          $   182.51   118.09   $   236.19   $178.93     $357.86
506-0211-24       PLATE                            1   34    31.32          $    31.32    40.54   $    40.54    $61.42      $61.42
526-0201-29-01    GUIDE                            1   34    84.79          $    84.79   109.73   $   109.73   $166.25     $166.25
762-6500-46       WIPER                            2   34    147.07         $   294.14   190.32   $   380.65   $288.37     $576.74
H1023-0017-99     WIPER LT-15                      1   34    210.50         $   210.50   272.42   $   272.42   $412.75     $412.75
H1023-0020-58-1   WIPER SET                        1   34    280.05         $   280.05   362.41   $   362.41   $549.11     $549.11
H1023-0022-48     WIPER                            1   34    53.21          $    53.21    68.86   $    68.86   $104.34     $104.34
H1023-0043-82     RUBBER WIPER                     1   34    194.43         $   194.43   251.62   $   251.62   $381.24     $381.24
H1023-0020-59-1   WIPER, CROSS SLIDE FRONT         1   34    67.37          $    67.37    87.18   $    87.18   $132.09     $132.09
H1062-0001-04     HANDLE FUKUZUMI, SM-180          1   34     6.79          $     6.79    8.79    $     8.79    $13.32      $13.32
572-1017-01-01    WIPER UPPER/TELESCOPIC           2   34    39.89          $    79.78    51.63   $   103.25    $78.22     $156.44
572-1017-12-01    WIPER SIDE/COVER/RH              1   34    31.32          $    31.32    40.54   $    40.54    $61.42      $61.42
572-1017-13-01    WIPER SIDE/COVER/RH              1   34    40.23          $    40.23    52.06   $    52.06    $78.88      $78.88
H1022-0012-33     NBR SPONGE                       3   34     6.98          $    20.95    9.04    $    27.11    $13.69      $41.07
H1022-1064-29-1   PLATE GLASS COBER LIGHT FIXTUR   2   34    17.55          $    35.10    22.71   $    45.42    $34.41      $68.82
H1082-1029-52     SCRAPER                          4   34    25.75          $   103.00    33.32   $   133.29    $50.49     $201.96
M119-0008-22      STS BELT BANDO STS250S8M1000     1   34    31.03          $    31.03    40.16   $    40.16    $60.85      $60.85
530-0211-15       SCRAPER                          1   34    34.32          $    34.32    44.42   $    44.42    $67.30      $67.30
H1020-1029-60     PACKING                          1   34    22.75          $    22.75    29.44   $    29.44    $44.61      $44.61
H1020-1059-95     WIPER                            3   34     6.38          $    19.13    8.25    $    24.75    $12.50      $37.50
H1020-1166-93     PLATE, LAW, Z-COVER MODIFY       3   34    36.23          $   108.69    46.89   $   140.66    $71.04     $213.12
H1023-0004-41     WIPER                            1   34    79.25          $    79.25   102.56   $   102.56   $155.40     $155.40
H1023-0014-59     WIPER                            1   34    11.89          $    11.89    15.38   $    15.38    $23.31      $23.31
M000-6205LLBP5    BEARING, BALL RANDIAL            6   34    11.12          $    66.71    14.39   $    86.33    $21.80     $130.80
572-0231-37-01    WIPER LT15                       1   34    62.27          $    62.27    80.59   $    80.59   $122.10     $122.10
769-6502-11-00    WIPER, UPPER RIGHT               1   34    15.90          $    15.90    20.58   $    20.58    $31.18      $31.18
H0012-0000-86     FLOW UNIT                        5   34     6.81          $    34.04    8.81    $    44.06    $13.35      $66.75
H0031-0008-84     RING, PISTON                     1   34    25.22          $    25.22    32.64   $    32.64    $49.46      $49.46
H1023-0014-02     WIPER                            1   34    63.07          $    63.07    81.62   $    81.62   $123.66     $123.66
M1132-10390G      BELT BANDO 390H100G>             1   34    21.76          $    21.76    28.16   $    28.16    $42.67      $42.67
1X2-0114-12       SHAFT OH-CL11412(1)              2   34    126.97         $   253.94   164.31   $   328.63   $248.96     $497.92



                                                            Page 12 of 28
C5100-000161      NUT, HEXHEAD #316 (RACK)          4   34     0.30          $       1.20    0.39    $       1.56       $0.59       $2.36
C5170-150350      KEY 15X10X35                      2   34    18.68          $      37.36    24.18   $      48.35      $36.63      $73.26
H0010-0000-33     JOINT, NITTA, N-1/2-PT3/8         2   34    11.59          $      23.18    15.00   $      30.00      $22.73      $45.46
H1020-1110-91     PACKING (BAAN PRICING)            1   34    22.75          $      22.75    29.44   $      29.44      $44.61      $44.61
H1023-0007-55     WIPER, LR-15-2S                   2   34    26.61          $      53.21    34.43   $      68.86      $52.17     $104.34
H1023-0007-58     WIPER (BAAN PRICING)              1   34    81.80          $      81.80   105.86   $     105.86    $160.39      $160.39
H1023-0008-39-2   WIPER                             1   34    33.40          $      33.40    43.22   $      43.22      $65.49      $65.49
H1023-0020-61-1   WIPER                             1   34    29.44          $      29.44    38.10   $      38.10      $57.72      $57.72
H1023-0022-50     WIPER                             1   34    19.81          $      19.81    25.64   $      25.64      $38.85      $38.85
H1023-0022-51     WIPER                             1   34    44.50          $      44.50    57.59   $      57.59      $87.26      $87.26
H1023-0022-52     WIPER                             1   34    45.15          $      45.15    58.43   $      58.43      $88.53      $88.53
M000-6201ZZ       BEARING, BALL RADIAL              7   34     2.41          $      16.85    3.12    $      21.81       $4.72      $33.04
M000-7005DBP4     BEARING, BALL, ANGULAR CONTACT    1   34    59.58          $      59.58    77.10   $      77.10    $116.82      $116.82
M001-HK1816       BEARING, NEEDED ROLLER           16   34     8.59          $     137.41    11.11   $     177.83      $16.84     $269.44
H1023-0020-60-1   WIPER                             1   34    28.31          $      28.31    36.63   $      36.63      $55.50      $55.50
572-0310-16-01    SLEEVE TURRET/SHAFT/V12           2   34    362.58         $     725.17   469.23   $     938.45    $710.95    $1,421.90
H1020-1029-73-1   WIPER                             1   34     5.82          $       5.82    7.54    $       7.54      $11.42      $11.42
H1023-0027-75-2   WIPER                             3   34    499.66         $   1,498.97   646.62   $   1,939.85    $979.72    $2,939.16
H1023-0027-84-1   WIPER                             3   34    126.97         $     380.91   164.31   $     492.94    $248.96      $746.88
H1023-0027-89-1   WIPER                             3   34    126.97         $     380.91   164.31   $     492.94    $248.96      $746.88
H1020-1030-66-1   WIPER                             2   34     6.01          $      12.03    7.78    $      15.56      $11.79      $23.58
H1023-0004-14     WIPER                             1   34    87.77          $      87.77   113.58   $     113.58    $172.09      $172.09
H1020-1047-84     PACKING                           2   34    25.75          $      51.50    33.32   $      66.65      $50.49     $100.98
H1020-1101-83     WIPER BANDO, 27.4X195.8X2         1   34     9.06          $       9.06    11.72   $      11.72      $17.76      $17.76
H1023-0003-97     WIPER (BAAN PRICING)              1   34    169.01         $     169.01   218.72   $     218.72    $331.40      $331.40
H1023-0017-44-1   WIPER                             2   34    56.58          $     113.17    73.23   $     146.45    $110.95      $221.90
H1090-0006-67W    WIPER, MC4VA Y-AXIS 4M            1   34    77.05          $      77.05    99.71   $      99.71    $151.08      $151.08
1X2-0141-14       20T GEAR SHAFT                    1   34    472.36         $     472.36   611.29   $     611.29    $926.20      $926.20
137-3320-42       BRACKET (NOR IN BAAN)             1   34     0.00          $        -      0.00    $        -         $0.00       $0.00
505-1001-76-01    COVER, LOWER SADDLE, LU15         1   34    44.70          $      44.70    57.85   $      57.85      $87.65      $87.65
506-1000-51       COVER                             1   34    34.32          $      34.32    44.42   $      44.42      $67.30      $67.30
506-1020-11-02    SUPPORT                           1   34    34.32          $      34.32    44.42   $      44.42      $67.30      $67.30
530-1090-24       COVER                             1   34    121.44         $     121.44   157.15   $     157.15    $238.11      $238.11
H1023-0021-07-1   WIPER SET                         1   33    602.55         $     602.55   776.36   $     776.36   $1,158.75   $1,158.75
H1023-1014-28     WIPER                             1   34     8.49          $       8.49    10.99   $      10.99      $16.65      $16.65
M000-NN3009KP4    BEARING, CYLINDRICAL ROLLER       5   34    198.63         $     993.17   257.06   $   1,285.28    $389.48    $1,947.40
H1020-1169-61     PLATE                             3   34    45.46          $     136.38    58.83   $     176.50      $89.14     $267.42
H1020-1169-96-1   PLATE, HEADSTOCK 50X599X3         2   34    15.90          $      31.80    20.58   $      41.16      $31.18      $62.36
C2781-020602      PIPE JOINT                        4   34    13.59          $      54.35    17.58   $      70.33      $26.64     $106.56
H1020-1029-33     PLATE                             1   34     8.59          $       8.59    11.11   $      11.11      $16.84      $16.84
H1020-1030-58-2   PACKING (BAAN PRICING)            1   34     5.09          $       5.09    6.59    $       6.59       $9.99       $9.99
H1020-1048-65     PACKING                           3   34    11.93          $      35.79    15.44   $      46.31      $23.39      $70.17
H1020-1092-91-1   PACKING (BAAN PRICING)            3   34    32.93          $      98.79    42.62   $     127.85      $64.57     $193.71
H1020-1110-87     PACKING                           2   34    11.93          $      23.87    15.44   $      30.89      $23.40      $46.80



                                                             Page 13 of 28
H1020-1164-17-1   PLATE, LOWE SADDLE SLD SVRS      3   34     9.62          $    28.87    12.45   $    37.36      $18.87      $56.61
H1030-1001-51-1   PLATE, 16X60X5                   1   34    11.59          $    11.59    15.00   $    15.00      $22.73      $22.73
1020-1158-96-3    PLATE                            1   34    45.46          $    45.46    58.83   $    58.83      $89.14      $89.14
C2781-000402      P NIPPLE PA 4 PT-1/8             2   34     3.98          $     7.96    5.15    $    10.30       $7.80      $15.60
H0010-0005-44     NIPPLE                           2   34     6.01          $    12.03    7.78    $    15.56      $11.79      $23.58
H1020-1089-56     PACKING, SLIDE SADDLE CVR LR35   2   34    15.90          $    31.80    20.58   $    41.16      $31.18      $62.36
H1020-1170-02-1   PLATE, SLIDING DOOR (STD)        4   34     7.93          $    31.70    10.26   $    41.03      $15.54      $62.16
H1020-1192-70     PLATE, 8MM, NBR                  4   34    15.90          $    63.61    20.58   $    82.32      $31.18     $124.72
H1020-1227-52     WIPER                            1   34    43.75          $    43.75    56.61   $    56.61      $85.78      $85.78
H1023-0022-14     WIPER, LOWER SADDLE LU15         1   34    35.10          $    35.10    45.42   $    45.42      $68.82      $68.82
H1023-1013-65     WIPER                            1   34     7.93          $     7.93    10.26   $    10.26      $15.54      $15.54
M001-NK40/20      BEARING, NEEDLE ROLLER           1   34    22.75          $    22.75    29.44   $    29.44      $44.61      $44.61
H0010-0001-18     ELBOW, 90EF-PT 3/8               1   34    10.31          $    10.31    13.34   $    13.34      $20.21      $20.21
H1020-1043-07-2   PACKING                          1   34    135.48         $   135.48   175.32   $   175.32    $265.64      $265.64
H1020-1103-93     WINDOW SEAL; LAW2S               6   34    31.78          $   190.70    41.13   $   246.79      $62.32     $373.92
H1020-1054-10     PLATE 110X125X2                  1   34     6.01          $     6.01    7.78    $     7.78      $11.79      $11.79
H1023-0004-16     WIPER                            1   34    20.95          $    20.95    27.11   $    27.11      $41.07      $41.07
H1020-1091-15     PACKING                          2   34    14.92          $    29.84    19.31   $    38.61      $29.25      $58.50
H1020-1110-88     PACKING                          2   34     3.40          $     6.79    4.40    $     8.79       $6.66      $13.32
H1020-1164-14     PLATE LFT SIDE COVERS LU25       1   34     4.53          $     4.53    5.86    $     5.86       $8.88       $8.88
H1020-1090-67     PLATE LFT SIDE COVER LU25        2   34     4.53          $     9.06    5.86    $    11.72       $8.88      $17.76
H1020-1159-04-1   WIPER PLATE, LOWER SADDLE        1   34    12.70          $    12.70    16.43   $    16.43      $24.90      $24.90
H1020-1188-45-1   PLATE                            1   34     7.93          $     7.93    10.26   $    10.26      $15.54      $15.54
M000-6006ZZ       BEARING, BALL RADIAL             7   34     5.20          $    36.41    6.73    $    47.12      $10.20      $71.40
H0012-0005-02     JUNCTION 3 WAY SHOWA PKD-6       8   34     3.47          $    27.74    4.49    $    35.90       $6.80      $54.40
H1020-1129-13-1   PACKING HEADSTOCK COVERS LU15    2   34     5.66          $    11.32    7.33    $    14.65      $11.10      $22.20
H1020-1139-30     PLATE, RUBBER 513X542X2          2   34    13.46          $    26.93    17.42   $    34.85      $26.40      $52.80
H1020-1140-24     PACKING, SLIDING DOOR, BL35II    1   34    15.91          $    15.91    20.59   $    20.59      $31.20      $31.20
H1030-1001-53-1   PLATE (BAAN PRICING)             3   34     6.01          $    18.04    7.78    $    23.34      $11.79      $35.37
H1020-1030-76-1   PLATE                            4   34    20.95          $    83.78    27.11   $   108.42      $41.07     $164.28
H1020-1077-93-2   PACKING, 310X742X2               2   34    169.01         $   338.03   218.72   $   437.45    $331.40      $662.80
H1020-1102-68-2   PACKING                          1   34     6.79          $     6.79    8.79    $     8.79      $13.32      $13.32
505-0201-05-02    PLATE (XB) LWR/SADDLE/INSTALL    1   33    548.84         $   548.84   707.16   $   707.16   $1,055.46   $1,055.46
593-1100-88       PLATE                            2   34    27.82          $    55.63    36.00   $    71.99      $54.54     $109.08
H1020-1030-74-1   WIPER                            4   34    11.93          $    47.74    15.44   $    61.78      $23.40      $93.60
H1020-1048-66     PACKING, 200X460X1               2   34    17.49          $    34.98    22.63   $    45.26      $34.29      $68.58
H1020-1055-06     PLATE 100X29X2                   1   34     8.59          $     8.59    11.11   $    11.11      $16.84      $16.84
H1020-1075-59     PLATE 141X446X1 SIDE/COVLHLR15   2   34     7.93          $    15.85    10.26   $    20.51      $15.54      $31.08
H1023-0022-15-2   WIPER, LOWER SADDLE              1   34    36.80          $    36.80    47.62   $    47.62      $72.15      $72.15
M000-60/28ZZ      BEARING, BALL, RADIAL            4   34     8.36          $    33.46    10.82   $    43.30      $16.40      $65.60
M009-0017-65-1    BEARING, BALL, RADIAL            3   34    45.46          $   136.38    58.83   $   176.50      $89.14     $267.42
H1020-1190-81     WIPER                            1   34    11.89          $    11.89    15.38   $    15.38      $23.31      $23.31
H1023-0002-12     RUBBER (BAAN PRICING)            1   34    30.00          $    30.00    38.83   $    38.83      $58.83      $58.83
147-0301-08-2     WIPER/PACKING (BAAN PRICING)     3   34    28.31          $    84.92    36.63   $   109.89      $55.50     $166.50



                                                            Page 14 of 28
147-6350-14-2      CASE (BAAN PRICING)               2   34    87.77          $     175.54   113.59   $      227.17    $172.10       $344.20
510-0350-08-05     NUT, INDEX DRIVE LU15             1   34    288.46         $     288.46   373.30   $      373.30    $565.60       $565.60
H0012-0004-25      NIPPLE SHOWA KH4                  1   34     5.66          $       5.66    7.33    $        7.33      $11.10       $11.10
H0012-0005-61      ELBOW SHOWAPH6                    1   34    10.13          $      10.13    13.11   $       13.11      $19.86       $19.86
H0012-0008-13      PLUG SHOWA                        1   34     1.37          $       1.37    1.77    $        1.77       $2.68        $2.68
H0015-0001-10      PLUNGER DPB18                     1   34    105.03         $     105.03   135.93   $      135.93    $205.95       $205.95
H0015-0001-86      PLUNGER DPB16                     2   34    85.94          $     171.87   111.21   $      222.42    $168.50       $337.00
H1020-1029-32      PLATE                             2   34    26.49          $      52.99    34.29   $       68.57      $51.95      $103.90
H1020-1159-06      PACKING, ZB CABLE DUCK SUPPORT    2   34    20.18          $      40.35    26.11   $       52.22      $39.56       $79.12
157-0301-09        PLATE                             1   34    27.82          $      27.82    36.00   $       36.00      $54.54       $54.54
506-1020-10        PLUG SHOWA PG8C                   2   34    17.17          $      34.34    22.22   $       44.44      $33.67       $67.34
H1030-1001-67-2    DEAD STOP NBR M60XM35             5   34     8.90          $      44.52    11.52   $       57.62      $17.46       $87.30
147-6350-40        PLATE                             3   34    51.03          $     153.08    66.03   $      198.10    $100.05       $300.15
M001-CF10BUU       CAM FOLOWER (IKO CF10BUU)         4   34    15.85          $      63.40    20.51   $       82.05      $31.08      $124.32
H1020-1212-68      WIPER LAW-S                       5   34     7.36          $      36.80    9.52    $       47.62      $14.43       $72.15
147-6350-39        COVER                             4   34    182.57         $     730.30   236.27   $      945.09    $357.99     $1,431.96
F0001-131-001-46   SOLENOID VALVE SLD-G01            1   34    282.88         $     282.88   366.08   $      366.08    $554.67       $554.67
145-0361-20-1      WIPER (BAAN PRICING)              2   34    107.39         $     214.77   138.97   $      277.94    $210.56       $421.12
H1020-1029-34      PLATE, REAR CVR, V8 TURR, LC40    2   34    22.75          $      45.50    29.44   $       58.89      $44.61       $89.22
572-0231-66        WIPER, LT15/M XB AXIS             1   34    74.55          $      74.55    96.48   $       96.48    $146.18       $146.18
572-0231-69        WIPER, LT15/M                     1   34    75.71          $      75.71    97.98   $       97.98    $148.45       $148.45
572-0231-70        WIPER LT15/M,XB AXIS              1   34    87.77          $      87.77   113.58   $      113.58    $172.09       $172.09
572-0231-71        PLATE SCRAPPER LT15/M XB AXIS     1   34    56.20          $      56.20    72.73   $       72.73    $110.20       $110.20
572-0231-72        PLATE SCRAPPER LT15/M,XB AXIS     1   34    56.20          $      56.20    72.73   $       72.73    $110.20       $110.20
572-0231-73        WIPER LT15/M,XB AXIS              1   34    43.02          $      43.02    55.68   $       55.68      $84.36       $84.36
572-0231-74        WIPER LT15/M,XB AXIS              1   34    43.02          $      43.02    55.68   $       55.68      $84.36       $84.36
572-0231-77        PLATE-SCRAPER                     1   34    28.33          $      28.33    36.66   $       36.66      $55.54       $55.54
572-0231-78        PLATE SCRAPPER LT15/M,XB AXIS     1   34    28.33          $      28.33    36.66   $       36.66      $55.54       $55.54
147-6350-15-2      CASE                              3   34    87.77          $     263.31   113.59   $      340.76    $172.10       $516.30
H1020-1047-83      PACKING                           1   34    25.75          $      25.75    33.32   $       33.32      $50.49       $50.49
145-0361-19-1      WIPER (BAAN PRICING)              2   34    107.39         $     214.77   138.97   $      277.94    $210.56       $421.12
M109-0015-48       BELLEVILLE SPRINGS>              16   33    564.09         $   9,025.37   726.80   $   11,628.84   $1,084.78   $17,356.48
M000-6209LLB       BEARING, BALL RADIAL              1   34    13.96          $      13.96    18.07   $       18.07      $27.38       $27.38
145-0361-08-1      WIPER (BAAN PRICING)              1   34    107.39         $     107.39   138.97   $      138.97    $210.56       $210.56
593-0800-34        COVER                             6   34    118.73         $     712.37   153.65   $      921.89    $232.80     $1,396.80
H1020-1158-95      PACKING LU35 WINDOW               7   34     8.49          $      59.44    10.99   $       76.92      $16.65      $116.55
H0012-0004-72      DISTRIBUTOR DPB28                 1   34    135.61         $     135.61   175.49   $      175.49    $265.90       $265.90
H0010-0002-17      CONNECTOR MALE NITTA C2N-1/4#     4   34     6.01          $      24.05    7.78    $       31.13      $11.79       $47.16
M004-MB4520DU      BEARING, PLAIN SHAFT TYPE         4   34     9.67          $      38.68    12.51   $       50.05      $18.96       $75.84
H0019-0002-44      BLOCK LB-35                       3   34    148.80         $     446.39   192.56   $      577.68    $291.76       $875.28
H0015-0004-43      DESTER BLOCK UPPER SADDLE >       6   34    210.50         $   1,263.02   272.42   $    1,634.49    $412.75     $2,476.50
H0015-0003-06      BLOCK                             1   34    196.55         $     196.55   254.36   $      254.36    $385.39       $385.39
M000-7308DB        BEARING, BALL ANGULAR CONTACT     3   34    169.01         $     507.04   218.72   $      656.17    $331.40       $994.20
H0015-0004-45      DESTER BLOCK UPPER CROSS-SLID>    1   34    94.50          $      94.50   122.30   $      122.30    $185.30       $185.30



                                                              Page 15 of 28
H0015-0011-53      DESTOR BLOCK DPB16               1   34    86.16          $     86.16    111.50   $    111.50    $168.94    $168.94
C7901-100502       LONG JOINT 1/4X50                3   34    27.42          $     82.25     35.48   $    106.44     $53.76    $161.28
M000-6014LLB       BEARING, BALL, RADIAL            1   34    27.74          $     27.74     35.90   $     35.90     $54.39     $54.39
H0019-0005-27      DESTER PLUNGER                   1   34    118.46         $    118.46    153.30   $    153.30    $232.27    $232.27
H0032-0001-52      FILTER ELEMENT, EP910-010N       1   34    28.87          $     28.87     37.36   $     37.36     $56.61     $56.61
M119-0023-68       BELT BANDO 390H100G>             1   34    93.32          $     93.32    120.77   $    120.77    $182.98    $182.98
H0032-0009-96      FILTER PX40A-HYDRAULIC YAMAS     1   34    34.96          $     34.96     45.24   $     45.24     $68.54     $68.54
M004-MB5030DU      DU METAL                         4   34    17.24          $     68.95     22.31   $     89.23     $33.80    $135.20
H0032-0004-79      LUBE FILTER                      1   34     2.07          $      2.07     2.68    $      2.68      $4.06      $4.06
H0032-0005-94      ELEMENT                          4   34    35.08          $    140.31     45.39   $    181.58     $68.78    $275.12
H1030-1001-44-3    STOPPER                          3   34     2.26          $      6.79     2.93    $      8.79      $4.44     $13.32
C7870-010022       HOSE, CPLNG. W/CLAMP 3/8(9)      7   34     4.17          $     29.17     5.39    $     37.75      $8.17     $57.19
H0032-0005-11      FILTER ELEMENT                   4   34    38.41          $     153.65    49.71   $     198.84    $75.32     $301.28
KF0-0108-00        FILTER ELEMENT                   1   34    16.59          $      16.59    21.46   $      21.46    $32.52      $32.52
H0032-0008-87      FILTER ELEMENT                   1   34    30.20          $      30.20    39.08   $      39.08    $59.21      $59.21
H0032-0005-14      FILTER ELEMENT                   2   34    43.42          $      86.84    56.19   $     112.38    $85.14     $170.28
H0019-0001-46      GZS6-M5 CKD                      1   34     8.59          $       8.59    11.11   $      11.11    $16.84      $16.84
M000-6008P5        BEARING, BALL RADIAL             1   34    27.23          $      27.23    35.24   $      35.24    $53.40      $53.40
M000-6300ZZ        BEARING, BALL RADIAL             3   34     4.28          $      12.84    5.54    $      16.61     $8.39      $25.17
H0012-0003-95      ELBOW P12-45 PT 1/2              2   34     5.58          $      11.17    7.23    $      14.45    $10.95      $21.90
H0012-0001-50      JUNCTION                         1   34     6.01          $       6.01    7.78    $       7.78    $11.79      $11.79
H0012-0002-94      FLOW UNIT (HJB-3)                2   34     6.40          $      12.79    8.28    $      16.55    $12.54      $25.08
F0031-582-000-43   CONTROL VALVE                    2   34    16.98          $      33.97    21.98   $      43.96    $33.30      $66.60
H0012-0001-12      PLUG, PA6                       38   34     1.22          $      46.51    1.58    $      60.19     $2.40      $91.20
H0015-0008-22      INSERT                           8   34     3.01          $      24.07    3.89    $      31.15     $5.90      $47.20
H0041-0000-46      GREASE NIPPLE                    8   34     1.99          $      15.91    2.57    $      20.59     $3.90      $31.20
H0012-0001-37      FLOW UNTI M5005. HAS-3           2   34     6.71          $      13.42    8.69    $      17.37    $13.16      $26.32
H0015-0004-42      PLUG, PG1                        1   34     3.01          $       3.01    3.89    $       3.89     $5.90       $5.90
H0012-0000-25      NUT LUBE M6251                  11   34     0.64          $       7.01    0.83    $       9.08     $1.25      $13.75
H0012-0005-94      ELBOW                            2   34     6.01          $      12.03    7.78    $      15.56    $11.79      $23.58
H0012-0000-15      SLEEVE LUBE                     27   34     0.30          $       8.12    0.39    $      10.51     $0.59      $15.93
H0012-0000-57      FLOW UNIT (HAS-1 105003)         2   34     6.40          $      12.79    8.28    $      16.55    $12.54      $25.08
H1062-0002-45      HANDLE, ENCLOSURE DOOR           1   34    31.32          $      31.32    40.54   $      40.54    $61.42      $61.42
130-0302-08        NUT, INDEX UNIT                  1   34    307.76         $     307.76   398.28   $     398.28   $603.45     $603.45
H0012-0000-34      FLOW UNIT, HAS 0                 7   34     6.68          $      46.77    8.65    $      60.52    $13.10      $91.70
H0039-0000-53      PLUG KOHO NK4                    3   34     2.10          $       6.30    2.72    $       8.16     $4.12      $12.36
H0012-0000-54      FLOW UNIT (HKA-2)                1   34    10.48          $      10.48    13.56   $      13.56    $20.55      $20.55
M001-CF-SFU-18     BEARING NEEDLE ROLLER            4   34    45.46          $     181.85    58.83   $     235.33    $89.14     $356.56
H0090-0000-33      GAUGE KOKO                       1   34    24.78          $      24.78    32.07   $      32.07    $48.59      $48.59
H0012-0001-99      JOINT FREE (506030)             34   34    14.17          $     481.71    18.33   $     623.38    $27.78     $944.52
H0015-0004-41      DISTRIBUTOR DB5K                 5   34    10.76          $      53.78    13.92   $      69.60    $21.09     $105.45
KF0-1085-00        DISTRIBUTOR, PISTON              3   34    112.52         $     337.56   145.62   $     436.85   $220.63     $661.89
H0015-0008-99      VALVE                           10   34    14.22          $     142.19    18.40   $     184.01    $27.88     $278.80
M009-0053-55       BEARING, BALL ANGULAR CONTACT    4   34    262.80         $   1,051.21   340.10   $   1,360.39   $515.30   $2,061.20



                                                             Page 16 of 28
M000-6001ZZ        BEARING, BALL, RADIAL              1   34     3.02          $       3.02     3.91     $       3.91       $5.93       $5.93
H0012-0000-22      FLOW UNTI HJB-1 M5010              3   34     6.81          $      20.43     8.81     $      26.43      $13.35      $40.05
H0012-0006-11      NIPPLE SHOWA/KH4                   7   34     6.41          $      44.87     8.30     $      58.07      $12.57      $87.99
H0012-0001-11      NIPPLE SHOWA/KH4                   8   34     6.41          $      51.29     8.30     $      66.37      $12.57     $100.56
147-0210-33-1      CAP                                3   34    25.75          $      77.25     33.32    $      99.97      $50.49     $151.47
147-0211-23        COVER XB AXIS                      4   34    44.47          $     177.89     57.55    $     230.21      $87.20     $348.80
H0012-0005-07      FLOW UNIT HAS-03                   5   34     6.68          $      33.41     8.65     $      43.23      $13.10      $65.50
119-3100-09-3      NOZZLE, ANGLED                    42   34    12.28          $     515.58     15.89    $     667.22      $24.07   $1,010.94
118-8001-30-1      CAP                               88   34    10.21          $     898.50     13.21    $   1,162.76      $20.02   $1,761.76
H1011-0000-42P     BRAKE PADS >                       5   34    132.50         $     662.49    171.47    $     857.34    $259.80    $1,299.00
M009-0021-25       BEARING                            1   33    761.91         $     761.91    981.69    $     981.69   $1,465.21   $1,465.21
505-0410-08-01     BOLT                               1   34    169.01         $     169.01    218.72    $     218.72    $331.40      $331.40
505-0410-22-02     SHAFT                              1   34    135.48         $     135.48    175.32    $     175.32    $265.64      $265.64
515-0140-68-02     COLLAR MAIN SPINDLE, LR15/25       1   34    335.41         $     335.41    434.06    $     434.06    $657.67      $657.67
522-0410-51        COLLAR                             1   34    76.53          $      76.53     99.04    $      99.04    $150.06      $150.06
268-3123-08        SPACER MC50VA                      4   34    89.17          $     356.67    115.39    $     461.58    $174.84      $699.36
268-2002-03        COLLAR                             3   34    136.85         $     410.54    177.10    $     531.29    $268.33      $804.99
268-3223-10        SPACER, BALLSCREW                  2   34    87.19          $     174.39    112.84    $     225.68    $170.97      $341.94
240-0250-04-1      LINER (BAAN PRICING)               2   34    390.12         $     780.24    504.86    $   1,009.72    $764.94    $1,529.88
260-0002-08-3      COLLAR                             1   34    165.91         $     165.91    214.71    $     214.71    $325.32      $325.32
263-2002-97-1      COLLAR                             1   34    157.28         $     157.28    203.54    $     203.54    $308.39      $308.39
263-2005-02        COLLAR                             1   34    138.82         $     138.82    179.65    $     179.65    $272.19      $272.19
263-3021-07-1      LINER                              2   34    135.67         $     271.34    175.57    $     351.15    $266.02      $532.04
555-0106-17-03     COLLAR                             2   34    224.44         $     448.88    290.45    $     580.91    $440.08      $880.16
593-0100-35-02     LABYRINTH                          1   33    645.18         $     645.18    831.29    $     831.29   $1,240.73   $1,240.73
127-0110-10        LYBYRINTH                          1   33    580.42         $     580.42    747.85    $     747.85   $1,116.20   $1,116.20
127-0110-55-04     LABYRINTH                          1   34    417.59         $     417.59    540.41    $     540.41    $818.81      $818.81
137-0112-21-1      LABYRINTH                          1   34    390.12         $     390.12    504.86    $     504.86    $764.94      $764.94
147-0112-09-2      LABYRINTH                          4   34    499.66         $   1,998.63    646.62    $   2,586.46    $979.72    $3,918.88
147-0112-11-1      LABYRINTH                          1   34    265.63         $     265.63    343.76    $     343.76    $520.85      $520.85
147-0113-04-3      SHIFTER (READ TEXT)                1   33    735.42         $     735.42    947.56    $     947.56   $1,414.27   $1,414.27
530-0110-24-2      LABYRINTH, SPINDLE, LB35           1   34    210.50         $     210.50    272.42    $     272.42    $412.75      $412.75
530-0140-04-03     LABYRINTH, MAIN SPINDLE LU35M      1   34    307.76         $     307.76    398.28    $     398.28    $603.45      $603.45
540-0110-26-04     LABYRINTH                          3   34    363.92         $   1,091.76    470.96    $   1,412.87    $713.57    $2,140.71
554-0100-03-03     LABYRINTH                          2   34    362.58         $     725.17    469.23    $     938.45    $710.95    $1,421.90
M109-0016-26       SPRING WASHERS 109CS TO A SET >    3   34    417.59         $   1,252.78    540.41    $   1,621.24    $818.81    $2,456.43
M109-1036-01       COLLAR TURN TABLE LOWER            2   34    91.51          $     183.02    118.42    $     236.85    $179.43      $358.86
145-0112-07-1      COLLAR (BAAN PRICING)              2   34    499.66         $     999.31    646.62    $   1,293.23    $979.72    $1,959.44
522-0100-31-05     LABYRINTH                          1   33    814.71         $     814.71   1,049.72   $   1,049.72   $1,566.75   $1,566.75
555-0106-09-02     LABYRINTH                          1   34    564.65         $     564.65    730.73    $     730.73   $1,107.16   $1,107.16
H0016-0000-74      JOINT                              6   34     8.59          $      51.53     11.11    $      66.69      $16.84     $101.04
H0016-0001-09      JOINT ELBOW, CKD-GWL 10-10         3   34     4.99          $      14.98     6.46     $      19.38       $9.79      $29.37
M000-6208ZZ        BEARING BALL RADIAL                3   34    11.66          $      34.98     15.09    $      45.26      $22.86      $68.58
M000-7006DB/GNP4   BEARING BALL ANGULAR CONTACT       1   34    62.14          $      62.14     80.42    $      80.42    $121.85      $121.85



                                                               Page 17 of 28
M009-0034-04       BEARING BALL ANGULAR CONTACT       2   34    210.50         $     421.01    272.42    $     544.83    $412.75      $825.50
M000-6005P4        BEARING BALL RADIAL                1   34    49.82          $      49.82     64.47    $      64.47      $97.68      $97.68
M000-7907A5TP4     BEARING                            3   34    116.38         $     349.15    150.61    $     451.84    $228.20      $684.60
M000-6001LLB       BEARING                            4   34     2.88          $      11.53     3.73     $      14.92       $5.65      $22.60
M009-0034-02       BEARING AXIS, LCC15                3   34    221.49         $     664.46    286.63    $     859.89    $434.29    $1,302.87
M009-0029-46       BEARING BALL ANGULAR CONTACT       3   34    307.76         $     923.28    398.28    $   1,194.83    $603.45    $1,810.35
M000-6005          BEARING BALL RADIAL                2   34     6.13          $      12.26     7.93     $      15.87      $12.02      $24.04
M000-7208DB/GNP5   BEARING BALL ANGULAR CONTACT       2   34    90.33          $     180.66    116.90    $     233.80    $177.12      $354.24
M000-6002ZZ        BARRING BALL RADIAL               27   34     1.68          $      45.44     2.18     $      58.81       $3.30      $89.10
M000-6207NR        BEARING-LH-55 (BAAN PRICING)       1   34    17.17          $      17.17     22.22    $      22.22      $33.67      $33.67
M001-AS1116        BEARING NEEDLE ROLLER              2   34     8.59          $      17.18     11.11    $      22.23      $16.84      $33.68
M000-7909A5TP4     BEARING ANGULAR CONTACT            1   34    117.18         $     117.18    151.65    $     151.65    $229.77      $229.77
M004-DB5530        DU METAL                           5   34    20.67          $     103.33     26.74    $     133.72      $40.52     $202.60
C5153-000950       LOCKWASHER #95>                    1   34    22.75          $      22.75     29.44    $      29.44      $44.61      $44.61
M000-6917          BEARING BALL RADIAL                1   34    65.67          $      65.67     84.98    $      84.98    $128.76      $128.76
M000-6007ZZ        BEARING, BALL RADIAL               2   34    18.05          $      36.11     23.36    $      46.73      $35.40      $70.80
507-1001-17        ROLLER                             1   34    84.79          $      84.79    109.73    $     109.73    $166.25      $166.25
M000-6005LLBP5     BEARING BALL RADIAL                4   34     7.45          $      29.78     9.64     $      38.54      $14.60      $58.40
M000-6208LLB       BEARING BALL RADIAL                2   34    12.61          $      25.22     16.32    $      32.64      $24.73      $49.46
M001-NK18/16       BEARING NEEDLE ROLLER              3   34    14.17          $      42.50     18.33    $      55.00      $27.78      $83.34
M000-6207LBP5      BEARING BALL RADIAL                2   34    36.68          $      73.37     47.47    $      94.95      $71.93     $143.86
M000-51102         BEARING THRUST                     1   34     3.99          $       3.99     5.17     $       5.17       $7.83       $7.83
H0019-0003-40      DISTRIBUTOR LUBE DB4K              1   34    11.59          $      11.59     15.00    $      15.00      $22.73      $22.73
M000-6002LLB       BEARING CYLINDER OD 32 MM          1   34     3.40          $       3.40     4.40     $       4.40       $6.66       $6.66
M000-6007LLB       BEARING BALL RADIAL                1   34     8.91          $       8.91     11.53    $      11.53      $17.47      $17.47
M000-6007LLBP5     BEARING BALL RADIAL                7   34    17.75          $     124.24     22.97    $     160.78      $34.80     $243.60
M000-7003CP4       BEARING (BAAN PRICING)             9   34    34.32          $     308.91     44.42    $     399.76      $67.30     $605.70
M000-6205Z         BEARING BALL RADIAL                2   34     4.95          $       9.89     6.40     $      12.80       $9.70      $19.40
M001-AXK1103       BEARING NEEDLE ROLLER             16   34     2.99          $      47.82     3.87     $      61.88       $5.86      $93.76
M001-HK1712        BEARING NEEDLE ROLLER             15   34    39.89          $     598.38     51.63    $     774.38      $78.22   $1,173.30
M001-HMK1616       BEARING (BAAN PRICING)             6   34     7.11          $      42.69     9.21     $      55.24      $13.95      $83.70
M009-0006-61       BEARING BALL ANGULAR CONTACT       6   34    105.57         $     633.42    136.62    $     819.72    $207.00    $1,242.00
M009-0006-62-1     BEARING BALL ANGULAR CONTACT       3   34    236.32         $     708.96    305.82    $     917.47    $463.37    $1,390.11
M009-0018-84-1     BEARING BALL RADIAL                5   34    51.03          $     255.13     66.03    $     330.17    $100.05      $500.25
F0000-445-001-13   SOLINOID VALVE, S-G01-C6-GRZ-D2    1   34    429.67         $     429.67    556.04    $     556.04    $842.49      $842.49
M000-6212          BEARING BALL RADIAL                4   34    28.87          $     115.48     37.36    $     149.45      $56.61     $226.44
M000-6013ZZ        BEARING BALL RADIAL                6   34    17.58          $     105.51     22.76    $     136.54      $34.48     $206.88
M000-32024XUP4     BEARING BALL ANGULAR CONTACT       1   33   1,022.94        $   1,022.94   1,318.02   $   1,318.02   $1,967.19   $1,967.19
M000-6018          BEARING BALL RADIAL                1   34    80.67          $      80.67    104.40    $     104.40    $158.18      $158.18
M000-6311LLB       BEARING BALL RADIAL                2   34    51.03          $     102.05     66.03    $     132.07    $100.05      $200.10
M009-0003-86-1     BEARING ANGULAR CONTACT            2   33    548.84         $   1,097.68    707.16    $   1,414.32   $1,055.46   $2,110.92
M009-0011-48       BEARING, CYLINDRICAL ROLLER        2   34    417.59         $     835.19    540.41    $   1,080.83    $818.81    $1,637.62
M009-0041-10       BEARING                            1   34    362.58         $     362.58    469.23    $     469.23    $710.95      $710.95
M009-0049-48       BEARING CYLINDRICAL ROLLER         1   33    643.77         $     643.77    829.47    $     829.47   $1,238.01   $1,238.01



                                                               Page 18 of 28
506-0211-23         PLATE                                 1   34    36.89          $      36.89    47.74   $      47.74      $72.34      $72.34
526-1020-23         GUIDE                                 1   34    34.32          $      34.32    44.42   $      44.42      $67.30      $67.30
H1023-0036-61-1     WIPER CROSS SLIDE                     1   34    95.67          $      95.67   123.81   $     123.81    $187.59      $187.59
H1040-1045-68-1     PLATE, NUMBER (BAAN PRICING)          3   34    118.46         $     355.37   153.30   $     459.89    $232.27      $696.81
H1090-1001-96       BRUSH 365X15X5                        1   34    69.82          $      69.82    90.35   $      90.35    $136.90      $136.90
H1020-1054-81-1     WIPER 35X574.7X3                      1   34    15.90          $      15.90    20.58   $      20.58      $31.18      $31.18
H1040-1053-22-1     NAME PLATE (BAAN PRICING)             1   34    25.75          $      25.75    33.32   $      33.32      $50.49      $50.49
H1040-1045-67       NAME PLATE (BAAN PRICING)             2   34    20.18          $      40.35    26.11   $      52.22      $39.56      $79.12
515-0340-56         BLOCK                                 9   34    481.47         $   4,333.19   623.07   $   5,607.66    $944.05    $8,496.45
505-0211-30         HOLDER                                1   34    79.29          $      79.29   102.62   $     102.62    $155.48      $155.48
M000-6315           BEARING BALL RADIAL                   2   34    90.01          $     180.02   116.48   $     232.97    $176.49      $352.98
H1023-0022-60       SEAL LIP LWR SAD CVR LU35             6   34    40.19          $     241.16    52.01   $     312.09      $78.81     $472.86
M000-6005Z          BEARING BALL RADIAL                   5   34     3.98          $      19.89    5.15    $      25.74       $7.80      $39.00
M000-6306LLBP5      BEARING BALL RADIAL                   1   34    23.21          $      23.21    30.04   $      30.04      $45.51      $45.51
505-0211-31         WIPER                                 1   34    28.31          $      28.31    36.63   $      36.63      $55.50      $55.50
H1023-1052-93-1     WIPER, LOWER SADDLE                   1   34    24.91          $      24.91    32.23   $      32.23      $48.84      $48.84
M000-6905ZZ         BEARING CYLINDER OD 42 MM            13   34    14.17          $     184.18    18.33   $     238.35      $27.78     $361.14
M000-7206CDB/GNP4   BEARING, 7206CDB/GNP4                 1   34    46.85          $      46.85    60.63   $      60.63      $91.86      $91.86
M000-7207DB/GNP5    BEARING NTN 7207DB/GNP5               1   34    42.89          $      42.89    55.50   $      55.50      $84.09      $84.09
M000-NN3006KP4      BEARING CYLINDER ROLLER               1   34    149.92         $     149.92   194.01   $     194.01    $293.96      $293.96
M009-0021-05        BEARING BALL RADIAL                   2   34    62.14          $     124.29    80.42   $     160.84    $121.85      $243.70
312-9145-04         ROLLER                                4   34    182.57         $     730.30   236.27   $     945.09    $357.99    $1,431.96
M000-6307           BEARING                               1   34    12.26          $      12.26    15.87   $      15.87      $24.04      $24.04
M001-AXK1105        BEARING, NEEDLE ROLLER                1   34     8.59          $       8.59    11.11   $      11.11      $16.84      $16.84
M001-KR30LL         BEARING NEEDLE ROLLER                 4   34    45.46          $     181.85    58.83   $     235.33      $89.14     $356.56
M009-0030-73        BEARING BALL ANGULAR CONTACT          1   34    111.26         $     111.26   143.99   $     143.99    $218.16      $218.16
M000-6005LLB        BEARING BALL DADIAL                  12   34     5.09          $      61.14    6.59    $      79.12       $9.99     $119.88
M001-81105T2        ROLLER BEARING NTN 81105T2            6   34    27.73          $     166.40    35.89   $     215.34      $54.38     $326.28
M000-6211ZZ         BEARING BALL RADIAL                   1   34    34.32          $      34.32    44.42   $      44.42      $67.30      $67.30
M001-AXK1126        ROLLER BEARING NTN AXK1126            2   34    54.77          $     109.55    70.88   $     141.77    $107.40      $214.80
M004-MB1410DU       BEARING PLAIN SHAFT TYPE              5   34     5.69          $      28.46    7.37    $      36.83      $11.16      $55.80
M009-0023-62        BEARING BALL ANGULAR CONTACT          1   34    238.36         $     238.36   308.47   $     308.47    $467.38      $467.38
M000-6212LB         BEARING BALL RADIAL                   1   34    32.27          $      32.27    41.76   $      41.76      $63.27      $63.27
H0019-0002-40       DESTER BLOCK, DS8                     1   34    169.01         $     169.01   218.72   $     218.72    $331.40      $331.40
F0000-145-000-85    D-SOLENOID VALVE, SLD-G01-C6-C1-30    1   33    637.49         $     637.49   821.38   $     821.38   $1,225.94   $1,225.94
157-0750-20         ROLLER                                1   34    54.38          $      54.38    70.37   $      70.37    $106.62      $106.62
F0001-432-000-03A   SOLENOID VALVE JSG01-2BP-12           1   34    289.84         $     289.84   375.09   $     375.09    $568.32      $568.32
M001-LR3275P3       BEARING THK CHECK "P" TEXT            7   34    106.53         $     745.70   137.86   $     965.03    $208.88    $1,462.16
M000-6212LLBP5      BEARING                               2   34    132.50         $     265.00   171.47   $     342.94    $259.80      $519.60
M004-MB1412DU       DU METAL MB1412DU                    20   34     2.26          $      45.29    2.93    $      58.61       $4.44      $88.80
M004-MB1408DU       BUSHING                               3   34     3.01          $       9.03    3.89    $      11.68       $5.90      $17.70
H0010-0011-04       INSERT                                4   34     0.26          $       1.02    0.33    $       1.32       $0.50       $2.00
H0012-0000-89       SLEEVE PB4                            4   34     0.75          $       3.00    0.97    $       3.88       $1.47       $5.88
M001-NK80/35R       BEARING, NEEDLE ROLLER                1   34    98.86          $      98.86   127.94   $     127.94    $193.85      $193.85



                                                                   Page 19 of 28
M000-6012Z          BEARING BALL RADIAL                4   34    16.22          $      64.87     20.99    $      83.95      $31.80     $127.20
M009-0021-71        BEARING TURRET SHF, V4 LAW-S       1   34    48.03          $      48.03     62.15    $      62.15      $94.17      $94.17
M000-6213P5         BEARING BALL RADIAL                4   34    101.85         $     407.39    131.80    $     527.21    $199.70      $798.80
M000-6217P5         BEARING BALL RADIAL                2   34    103.73         $     207.47    134.24    $     268.49    $203.40      $406.80
M009-0003-87        BEARING, BALL ANGULAR CONTACT      2   32   1,173.88        $   2,347.76   1,506.11   $   3,012.22   $2,214.87   $4,429.74
M009-0017-01        SPINDLE BEARING LR15               3   33    564.09         $   1,692.26    726.80    $   2,180.41   $1,084.78   $3,254.34
M009-0024-72        BEARING CYLINDRICAL ROLLER         3   34    390.12         $   1,170.36    504.86    $   1,514.58    $764.94    $2,294.82
M009-0029-34        BEARING BALL ANGULAR CONTACT       3   31   1,639.41        $   4,918.24   2,094.81   $   6,284.42   $3,035.95   $9,107.85
M009-0029-50        BEARING BALL ANGULAR CONTACT       1   34    276.18         $     276.18    357.41    $     357.41    $541.53      $541.53
M009-0043-61        BEARING BALL ABGULAR CONTAC        1   32   1,070.54        $   1,070.54   1,373.52   $   1,373.52   $2,019.88   $2,019.88
H1020-1049-46-3     PACKING                            3   34    31.32          $      93.97     40.54    $     121.61      $61.42     $184.26
M000-7020DB         BEARING BALL ABGULAR CONTAC        2   34    498.53         $     997.05    645.15    $   1,290.30    $977.50    $1,955.00
M009-0009-43        BEARING CYLINDRICAL ROLLER         1   31   1,510.67        $   1,510.67   1,930.30   $   1,930.30   $2,797.54   $2,797.54
M009-0009-44        BEARING BALL ANGULAR CONTACT       1   29   2,548.84        $   2,548.84   3,231.57   $   3,231.57   $4,551.50   $4,551.50
M009-0050-93        CYLINDRICAL ROLLER BEARING         3   34    390.12         $   1,170.36    504.86    $   1,514.58    $764.94    $2,294.82
M009-0052-95        BEARING, BALL ANGULAR CONTACT      1   31   1,766.84        $   1,766.84   2,257.62   $   2,257.62   $3,271.92   $3,271.92
E2860-119-006       SWITCH, FOOT OFL-TWY-SM2C>         2   34    145.49         $     290.98    188.28    $     376.56    $285.27      $570.54
M000-6003           BEARING BALL RADIAL                4   34     3.40          $      13.59     4.40     $      17.58       $6.66      $26.64
F0000-445-000-02A   SOLENOID VALVE JSGO1-4CP-12        1   34    311.92         $     311.92    403.66    $     403.66    $611.61      $611.61
510-0350-08-05      NUT INDEX DRIVE LU15               1   34    288.46         $     288.46    373.30    $     373.30    $565.60      $565.60
E2808-722-010       SWITCH COVER (ONLY) FOR OSP5000    7   34     6.14          $      42.98     7.95     $      55.62      $12.04      $84.28
E3020-397-197       PROXIMITY SWITCH E2E-X2D1-M1       2   34    125.93         $     251.87    162.97    $     325.95    $246.93      $493.86
M101-20240-04706    COMPRESSION SPRING/FOOT STOCK      1   34     8.59          $       8.59     11.11    $      11.11      $16.84      $16.84
H1002-1000-36       PIN TURRET CLUTCH LB25II           6   34     8.59          $      51.53     11.11    $      66.69      $16.84     $101.04
M001-KR22LL         ROLLER BEARING NTK KR22LL          1   34    44.16          $      44.16     57.14    $      57.14      $86.58      $86.58
H0031-0020-08       DUST SEAL                         10   34    11.59          $     115.92     15.00    $     150.02      $22.73     $227.30
M000-7007DB/GNP4    BEARING BALL ANGULAR CONTACT       1   34    79.23          $      79.23    102.54    $     102.54    $155.36      $155.36
H1022-1155-39       FELT                               4   34    15.90          $      63.61     20.58    $      82.32      $31.18     $124.72
E3020-397-173       SWITCH, APROXIMITY TL-M2ME1        2   34    75.86          $     151.71     98.17    $     196.34    $148.74      $297.48
E3583-490-005       BULB FL10-10W 100W                 3   34     5.81          $      17.43     7.52     $      22.55      $11.39      $34.17
H1020-1155-73       COVER                              1   34    127.02         $     127.02    164.37    $     164.37    $249.05      $249.05
E2131-120-034-2     BRAKE X-AXIS (RNB1.6-17)LT-25      2   34    150.58         $     301.17    194.87    $     389.74    $295.26      $590.52
E2131-120-038       BRAKE, MAG.LWR XAXIS DRIVE LU35    1   34    126.81         $     126.81    164.10    $     164.10    $248.64      $248.64
M004-MB12050DU      BEARING, PLAIN SHAFT TYPE          4   34    40.63          $     162.51     52.58    $     210.30      $79.66     $318.64
597-1000-60-01      PLATE                              2   34    13.91          $      27.83     18.00    $      36.01      $27.28      $54.56
E2131-120-046       BRAKE, LU15, RNB 0.6G-13 24V       1   34    123.41         $     123.41    159.71    $     159.71    $241.98      $241.98
F0001-431-001-18    s-VALVE S-G01-A3X                  1   34    174.97         $     174.97    226.43    $     226.43    $343.07      $343.07
E3040-539-076       SWITCH, PRE. CP20-213 (RC1/8)      1   34    102.46         $     102.46    132.60    $     132.60    $200.91      $200.91
H1020-1169-92-1     PLATE, HEADSTOCK 50X715X3          2   34    14.15          $      28.31     18.32    $      36.63      $27.75      $55.50
KF0-0011-01         VALVE, DIRECTIONAL                 1   34    470.44         $     470.44    608.81    $     608.81    $922.44      $922.44
E3040-294-028       SWITCH PRESSURE E1H-H15            2   34    252.27         $     504.54    326.47    $     652.94    $494.65      $989.30
H1020-1050-45-2     PACKING                            1   34    86.40          $      86.40    111.82    $     111.82    $169.42      $169.42
E1310-892-005       FAN MOTOR, FOR VAC                 1   34    305.94         $     305.94    395.93    $     395.93    $599.89      $599.89
404-0110-14-01      SHAFT                              4   34    307.76         $   1,231.04    398.28    $   1,593.11    $603.45    $2,413.80



                                                                Page 20 of 28
E3045-857-003C      CABLE FOR SENSOR, 2 WIRE          1   34    114.02         $     114.02    147.56    $     147.56    $223.57      $223.57
H0015-0011-14       VALVE                             2   34    20.18          $      40.35     26.11    $      52.22      $39.56      $79.12
505-0211-80         WIPER                             1   34    11.59          $      11.59     15.00    $      15.00      $22.73      $22.73
M000-7211DB/GNP4    BEARING BALL ANGULAR CONTACT      2   34    210.50         $     421.01    272.42    $     544.83    $412.75      $825.50
H1022-1164-95       FELT                              8   34    11.12          $      88.94     14.39    $     115.10      $21.80     $174.40
F0000-445-000-09N   SOLENOID VALVE (BAAN PRICING)     1   34    390.12         $     390.12    504.86    $     504.86    $764.94      $764.94
M001-AXK1126        ROLLER BEARING NTN AXK1126        1   34    54.77          $      54.77     70.88    $      70.88    $107.40      $107.40
M000-6002Z          BEARING, BALL RADIAL              4   34     8.59          $      34.35     11.11    $      44.46      $16.84      $67.36
M000-6205ZZ         BEARING BALL RADIAL               6   34     4.87          $      29.22     6.30     $      37.82       $9.55      $57.30
M000-6207ZZ         BEARING BALL RADIAL               8   34     9.72          $      77.76     12.58    $     100.64      $19.06     $152.48
E1208-892-015       BRUSH (GBDR-K 37/45KW) >          5   34    64.73          $     323.65     83.77    $     418.84    $126.92      $634.60
KF0-0292-00         PRESSURE SWITCH SEE TEXT!!        1   34    478.70         $     478.70    619.50    $     619.50    $938.63      $938.63
F0011-720-000-08    REDUCING VALVE MGB02P0350G        1   34    193.04         $     193.04    249.82    $     249.82    $378.51      $378.51
E3019-891-017       LIMIT SWITCH (SL1-A)              4   34    13.68          $      54.71     17.70    $      70.80      $26.82     $107.28
E0351-263-013       E100/P100 DN-OC-16PC2 OUTPUT      3   34    280.05         $     840.14    362.41    $   1,087.24    $549.11    $1,647.33
E2501-S08-001       9070T1000D1 1KVA 240-480/110V     1   34    289.31         $     289.31    374.40    $     374.40    $567.28      $567.28
U0213-0006-002-11   BL3-D75D                          1   28   3,011.24        $   3,011.24   3,803.67   $   3,803.67   $5,282.88   $5,282.88
588-0230-04-01      PLUG FOR LINEAR GUIDE           101   34     6.01          $     607.30     7.78     $     785.92      $11.79   $1,190.79
362-4001-51-01      WIPE, FOOT STOCK                  1   34    34.32          $      34.32     44.42    $      44.42      $67.30      $67.30
362-4001-52-01      WIPER, FOOT STOCK                 2   34    34.32          $      68.65     44.42    $      88.84      $67.30     $134.60
F1115-025-03204     SEAL                              1   34     3.98          $       3.98     5.15     $       5.15       $7.80       $7.80
H1020-1147-30       PLATE                             4   34     5.97          $      23.87     7.72     $      30.89      $11.70      $46.80
362-4001-50-01      WIPER, FOOT STOCK                 2   34    34.32          $      68.65     44.42    $      88.84      $67.30     $134.60
M009-0032-40        BEARING, SPHERICAL ROLLER         1   34    45.46          $      45.46     58.83    $      58.83      $89.14      $89.14
H1020-1143-80       PLATE                             2   34    23.84          $      47.69     30.86    $      61.71      $46.75      $93.50
H1020-1149-60-1     PLATE, 394X520X2                  1   34    76.25          $      76.25     98.67    $      98.67    $149.50      $149.50
M1401-00660060      FELT                              2   34     7.95          $      15.90     10.29    $      20.58      $15.59      $31.18
H1020-1153-01       PLATE, LWR SADDLE CVR LU35M       2   34     2.26          $       4.53     2.93     $       5.86       $4.44       $8.88
362-4001-48-01      WIPER, FOOT STOCK                 2   34    45.46          $      90.92     58.83    $     117.66      $89.14     $178.28
H1020-1170-30       PLATE                             1   34    16.42          $      16.42     21.25    $      21.25      $32.19      $32.19
H1020-1212-69       WIPER                             1   34    30.57          $      30.57     39.56    $      39.56      $59.94      $59.94
E3108-S08-001       LA4KE1B VARISTOR 12-24VAC/DC      5   34    14.72          $      73.59     19.05    $      95.24      $28.86     $144.30
M1310-31233630      SHEET                             1   34    28.33          $      28.33     36.66    $      36.66      $55.54      $55.54
H0031-0009-35       SEAL >                            1   34    12.72          $      12.72     16.47    $      16.47      $24.95      $24.95
C6113-000280        SEAL, PISTON/PALLET/CLAMP         1   34     2.47          $       2.47     3.19     $       3.19       $4.84       $4.84
H0031-0007-37       CAP,SEAL LR-153T TAILSTKASSM      1   34    24.66          $      24.66     31.91    $      31.91      $48.35      $48.35
H1023-0038-71-2     WIPER SET, LOWET BASE             1   34    145.49         $     145.49    188.28    $     188.28    $285.27      $285.27
H0031-0004-41       SCRAPER                           1   34     8.59          $       8.59     11.11    $      11.11      $16.84      $16.84
E3019-891-018       LIMIT SWITCH (SL1-D)              2   34    14.31          $      28.62     18.52    $      37.04      $28.06      $56.12
E5501-578-001       SQ231503F AC250V 0.3MF            1   34    18.27          $      18.27     23.64    $      23.64      $35.82      $35.82
E5501-M02-002       ARC SUPPRESSOR (BAAN PRICING)     2   34    20.42          $      40.83     26.42    $      52.84      $40.03      $80.06
M000-7011CDB/GN     BEARING BALL ANGULAR CONTACT      6   34    210.50         $   1,263.02    272.42    $   1,634.49    $412.75    $2,476.50
E2131-120-035-1     BRAKE                             2   34    190.93         $     381.87    247.09    $     494.18    $374.38      $748.76
E3020-397-102       PROX SWITCH E2E-X2E1 5METER       2   34    45.64          $      91.28     59.06    $     118.13      $89.49     $178.98



                                                               Page 21 of 28
E3012-397-013      LIMIT SWITCH (WLCA2)                 2   34    20.89          $      41.78     27.03    $      54.07      $40.96       $81.92
A005-8015-01-010   GC TYPE ENCODER                      1   31   1,766.84        $   1,766.84   2,257.62   $   2,257.62   $3,271.92    $3,271.92
M009-0031-11       BEARING                              7   34   1,079.20        $   7,554.41   1,396.61   $   9,776.29   $2,116.08   $14,812.56
M009-0005-77       BEARING BALL ANGULAR CONTACT         2   34    335.41         $     670.82    434.06    $     868.12    $657.67     $1,315.34
M000-6206LLBP4     BEARING, BALL, RADIAL                2         94.31          $     188.62    110.95    $     221.90    $110.95       $221.90
M000-6212P5        BEARING BALL RADIAL                  2   34    57.18          $     114.35     73.99    $     147.99    $112.11       $224.22
M000-6915          BEARING BALL RADIAL                  4   34    34.53          $     138.13     44.69    $     178.75      $67.71      $270.84
M000-7012CDB/GNP   NIB(BEARING)                         1   34    210.50         $     210.50    272.42    $     272.42    $412.75       $412.75
M000-7206DB/GHP5   BEARING                              2   34    54.02          $     108.04     69.91    $     139.81    $105.92       $211.84
M009-0036-40       BEARING BALL ANGULAR CONTACT         0   34    296.58         $        -      383.80    $        -      $581.52         $0.00
M009-0041-12       NN3013                               4   34    335.41         $   1,341.65    434.06    $   1,736.25    $657.67     $2,630.68
M000-6010P4        BEARING BALL RADIAL                  1   34    90.33          $      90.33    116.90    $     116.90    $177.12       $177.12
M000-6306ZZ        BEARING BALL RADIAL                  1   34    17.17          $      17.17     22.22    $      22.22      $33.67       $33.67
M000-NN3008KP4     BEARING                              1   34    201.53         $     201.53    260.81    $     260.81    $395.16       $395.16
M009-0023-27       BEARING CYLINDRICAL ROLLER           1   33    602.55         $     602.55    776.36    $     776.36   $1,158.75    $1,158.75
M009-0056-39       ROLLER BEARING                       1   34    390.12         $     390.12    504.86    $     504.86    $764.94       $764.94
H0012-0002-44      ELBOW PH SHOWA PH-6                 13   34     3.93          $      51.12     5.09     $      66.15       $7.71      $100.23
H0012-0000-56      CONNECTOR M6101                     32   34     6.01          $     192.41     7.78     $     249.00      $11.79      $377.28
H1042-1044-77      TURRET NUMBER PLATE, 1-12            1   34     4.53          $       4.53     5.86     $       5.86       $8.88        $8.88
130-1011-15        ROLLER, SADDLE COVER                 2   34    112.92         $     225.85    146.14    $     292.27    $221.42       $442.84
C5152-000420       WASHER, LOCK 42 (RACK)               3   34     2.83          $       8.49     3.66     $      10.99       $5.55       $16.65
505-0211-72        HOLDER                               2   34    11.59          $      23.18     15.00    $      30.00      $22.73       $45.46
C5153-000400       WASHER                               1   34    11.89          $      11.89     15.38    $      15.38      $23.31       $23.31
C5153-000650       LOCKING WASHER, FINISHED 65          3   34    12.09          $      36.28     15.65    $      46.95      $23.71       $71.13
H0012-0000-61      FLOW UNIT. HAS 2                     4   34     6.81          $      27.23     8.81     $      35.24      $13.35       $53.40
H0090-0003-20      SHOCK KILLER (BAAN PRICING)          1   34    210.50         $     210.50    272.42    $     272.42    $412.75       $412.75
H1023-0016-06      GROMMETT C-30-NG-79-P                1   34     3.01          $       3.01     3.89     $       3.89       $5.90        $5.90
M009-0011-36       BEARING, BALL ANGULAR CONTACT        1   34    417.59         $     417.59    540.41    $     540.41    $818.81       $818.81
M009-0026-17       BEARING, BALL ANGULAR CONTACT        1   34    335.41         $     335.41    434.06    $     434.06    $657.67       $657.67
M001-HMK1215       BEARING, NEEDLE ROLLER               6   34    20.18          $     121.05     26.11    $     156.66      $39.56      $237.36
145-0112-07-1      COLLAR-LC-50 (BAAN PRICING)          1   34    499.66         $     499.66    646.62    $     646.62    $979.72       $979.72
H1024-0000-39      BELLOWS LEFT SIDE RUBBER             2   34    203.49         $     406.98    263.34    $     526.68    $399.00       $798.00
H1024-0000-40      BELLOWS RIGHT SIDE RUBBER            2   34    252.27         $     504.54    326.47    $     652.94    $494.65       $989.30
H1024-0001-17      BELLOWS BALLSCREW BCD1500,LC5        2   33    735.42         $   1,470.84    947.56    $   1,895.12   $1,414.27    $2,828.54
157-0027-15        COVER (BAAN PRICING)                 1   34    97.92          $      97.92    126.72    $     126.72    $192.00       $192.00
M109-0006-82       BALLSCREW COVER METAL 750/100>       1   33    761.91         $     761.91    981.69    $     981.69   $1,465.21    $1,465.21
H1090-0005-88      COVER, STELE BALLSCREW               1   32   1,068.94        $   1,068.94   1,371.47   $   1,371.47   $2,016.87    $2,016.87
H1022-1171-73      PLASTIC PLATE 140X490X3              1   34    56.58          $      56.58     73.23    $      73.23    $110.95       $110.95
H1022-1064-29-1    PLATE GLASS COVE FOR LIGHT FIXTUR    2   34    17.55          $      35.10     22.71    $      45.42      $34.41       $68.82
H1022-1019-80-1    WINDOW, LC20, 564X480                1   34    279.65         $     279.65    361.90    $     361.90    $548.34       $548.34
H1022-1025-81      WINDOW SLIDING DOOR (4WS)            1   34    390.12         $     390.12    504.86    $     504.86    $764.94       $764.94
H1022-1049-16      WINDOW LR35                          1   34    275.02         $     275.02    355.91    $     355.91    $539.25       $539.25
H1022-1161-54      WINDOWS GLASS 323X368X6              1   34    101.85         $     101.85    131.80    $     131.80    $199.70       $199.70
H1022-1161-55      WINDOW GLASS 232-X368X12             1   34    210.50         $     210.50    272.42    $     272.42    $412.75       $412.75



                                                                 Page 22 of 28
H1020-1169-09      PLATE, SLIDING CATCH COVERS        6   34    12.45          $       74.73     16.12    $       96.70      $24.42      $146.52
H1024-0001-16-1    BELLOWS, LC50                      1   33    564.09         $      564.09    726.80    $      726.80   $1,084.78    $1,084.78
H1024-0002-33      BELLOW 2ST N604097                 1   34    252.27         $      252.27    326.47    $      326.47    $494.65       $494.65
H1024-0000-69-1    BELLOW >                           1   34    445.01         $      445.01    575.89    $      575.89    $872.56       $872.56
H1024-0000-54      COVER, SCREW, 055-1800-125         1   34    349.64         $      349.64    452.48    $      452.48    $685.57       $685.57
H1024-0002-34      BELLOWS, 2ST                       2   34    210.50         $      421.01    272.42    $      544.83    $412.75       $825.50
H1024-0003-48-2    BELLOW, Z-AXIS                     2   34    238.36         $      476.73    308.47    $      616.94    $467.38       $934.76
H1024-0004-06      BELLOWS, Z AXIS LB25II             2   34    335.41         $      670.82    434.06    $      868.12    $657.67     $1,315.34
H1024-0004-17-1    BELLOES RT/LOWE Z-AXIS LU15        1   34    335.41         $      335.41    434.06    $      434.06    $657.67       $657.67
H1024-0004-18-1    BELLOWS LFT/LOWER Z-AXIS LU15      2   34    210.50         $      421.01    272.42    $      544.83    $412.75       $825.50
H1024-0004-38      BELLOS,UP/ZAXIS BALLSCR LU35>      2   34    362.58         $      725.17    469.23    $      938.45    $710.95     $1,421.90
H1024-0000-49      BELLOWS                            1   34    335.41         $      335.41    434.06    $      434.06    $657.67       $657.67
535-0200-43        PLATE                              1   34    103.94         $      103.94    134.51    $      134.51    $203.80       $203.80
536-0220-20-02     GIB                                2   34    101.85         $      203.69    131.80    $      263.60    $199.70       $399.40
593-1000-13        HOLDER, HDSTOCK PROTECT CV.        3   34    37.36          $      112.09     48.35    $      145.05      $73.26      $219.78
593-1001-59        PLATE                              1   34    15.89          $       15.89     20.56    $       20.56      $31.15       $31.15
762-6500-31        PLATE                              2   34    63.40          $      126.81     82.05    $      164.10    $124.32       $248.64
H1023-0024-29      WIPER, 8 PC SET                    1   34    289.70         $      289.70    374.91    $      374.91    $568.04       $568.04
H1023-1039-33-1    WIPER, XB LOCATED ON TOP AXIS      1   34    51.52          $       51.52     66.67    $       66.67    $101.01       $101.01
H1024-0000-41-2    COVER SLIDE/BELLOWS                1   33    880.79         $      880.79   1,134.87   $    1,134.87   $1,693.83    $1,693.83
E3053-288-007      RESOLVER, 101-7801-4, 10V          1   33    945.34         $      945.34   1,218.03   $    1,218.03   $1,817.96    $1,817.96
H0090-0003-82      ABSORBER, SHOCK                    2   34    182.57         $      365.15    236.27    $      472.55    $357.99       $715.98
H1012-0000-67      RING (BAAN PRICING)                1   34    238.36         $      238.36    308.47    $      308.47    $467.38       $467.38
147-0600-03        SUPPORT WORKLIGHT, LC30            2   34    109.94         $      219.88    142.28    $      284.55    $215.57       $431.14
147-0210-22-1      COLLAR                             1   34    88.20          $       88.20    114.14    $      114.14    $172.94       $172.94
147-0111-09-1      COLLAR (BAAN PRICING)              1   34    65.14          $       65.14     84.30    $       84.30    $127.72       $127.72
H0019-0005-99      DIST (BAAN PRICING)                1   34    93.32          $       93.32    120.77    $      120.77    $182.98       $182.98
F0040-980-000-10   VALVE LR-35 TURRET                 1   34    232.67         $      232.67    301.10    $      301.10    $456.21       $456.21
147-0730-43        HOLDER (BAAN PRICING)              1   34    105.37         $      105.37    136.36    $      136.36    $206.60       $206.60
137-2310-27-1      PLATE (BAAN PRICING)               1   34    90.33          $       90.33    116.90    $      116.90    $177.12       $177.12
145-0310-13-1      COVER (BAAN PRICING)               1   34    70.69          $       70.69     91.48    $       91.48    $138.61       $138.61
145-0310-14-1      TELE COVER, LH50N (BAAN PRICING)   1   34    210.50         $      210.50    272.42    $      272.42    $412.75       $412.75
147-0730-19-2      HOLDER (BAAN PRICING)              1   34    89.76          $       89.76    116.16    $      116.16    $176.00       $176.00
147-0730-21-2      HOLDER (BAAN PRICING)              1   34    75.48          $       75.48     97.68    $       97.68    $148.00       $148.00
530-0221-08-4      HOUSING (BAAN PRICING)             1   32   1,016.54        $    1,016.54   1,304.24   $    1,304.24   $1,918.00    $1,918.00
556-4100-01-03     TOUCHSETTER LB-25                  1   30   2,181.44        $    2,181.44   2,776.38   $    2,776.38   $3,966.25    $3,966.25
597-0200-55        SUPPORT                            1   34    39.46          $       39.46     51.07    $       51.07      $77.38       $77.38
H1014-0011-70-1    BALLSCREW UPPER Z-AXIS LU15        2   31   1,651.10        $    3,302.20   2,109.74   $    4,219.47   $3,057.59    $6,115.18
H1014-0011-85-1    BALLSCREW (end cap)                1   29   2,656.23        $    2,656.23   3,367.72   $    3,367.72   $4,743.27    $4,743.27
KMM-1171-00        BALLSCREW (left wall floor)        6   30   2,341.66        $   14,049.95   2,980.29   $   17,881.75   $4,257.56   $25,545.36
H1014-0004-24      BALLSCREW USED (LC-30 1250)        1   26   4,229.83        $    4,229.83   5,305.22   $    5,305.22   $7,169.21    $7,169.21
573-0820-17        PLATE                              1   34    45.03          $       45.03     58.28    $       58.28      $88.30       $88.30
573-0820-18        PLATE                              1   34    45.03          $       45.03     58.28    $       58.28      $88.30       $88.30
M109-1016-90       PLATES SUP3                        2   34    54.02          $      108.04     69.91    $      139.81    $105.92       $211.84



                                                               Page 23 of 28
M109-1017-31-1     PLATE SUP3                        1   34    39.63          $      39.63     51.28    $       51.28      $77.70       $77.70
M109-1039-38       PLATE, SUP3 19X1030X0.8           1   34    81.80          $      81.80    105.86    $      105.86    $160.39       $160.39
597-1000-51-01     PLATE LAW-FL                      1   34    135.48         $     135.48    175.32    $      175.32    $265.64       $265.64
H1023-0043-70      XB AXIS WIPER, 6WK1-3102          1   34    70.76          $      70.76     91.58    $       91.58    $138.75       $138.75
H1023-0043-69      XA AXIS WIPER, 6WK1-3101          1   34    70.76          $      70.76     91.58    $       91.58    $138.75       $138.75
H1023-0028-36-1    WIPER                             2   34    326.06         $     652.12    421.96    $      843.92    $639.33     $1,278.66
M119-0007-49       BELT, 250S8 M944                  1   34    30.12          $      30.12     38.97    $       38.97      $59.05       $59.05
M119-0009-17       BELT                              2   34    488.84         $     977.67    632.61    $    1,265.22    $958.50     $1,917.00
M119-0004-80       V-BELT, 3V630 12PCS               1   34    193.00         $     193.00    249.76    $      249.76    $378.43       $378.43
H0031-0018-17      SEAL TURRET LU25M NKO SPRG260     9   34    72.94          $     656.46     94.39    $      849.54    $143.02     $1,287.18
H1023-0002-34      RUBBER, PLATE                     1   34    42.46          $      42.46     54.95    $       54.95      $83.26       $83.26
M1131-05367        BELT                              8   34    11.32          $      90.58     14.65    $      117.22      $22.20      $177.60
M1131-15390G       BELT, BANDO 390L150G              2   34    26.04          $      52.08     33.70    $       67.40      $51.06      $102.12
M119-0006-91       BELT STS 250S8M800                2   34    26.00          $      52.01     33.65    $       67.31      $50.99      $101.98
M119-0007-67       BELT, BANDO SADDLE 150S8M632      5   34    13.68          $      68.39     17.70    $       88.51      $26.82      $134.10
M119-0010-49       BELT ZA XA ZB 600S8M800>          2   34    62.39          $     124.78     80.74    $      161.48    $122.33       $244.66
M1131-05300        SYNCHRO BELT, 300L050             1   34     9.62          $       9.62     12.45    $       12.45      $18.87       $18.87
M1132-15330        SYNCHRO BELT                      5   34    26.56          $     132.80     34.37    $      171.86      $52.08      $260.40
M119-0007-17       TIMING BELT-BANDO S8M-848         2   34    44.28          $      88.56     57.30    $      114.60      $86.82      $173.64
M119-0007-23       BELT, SYNCHRO, LWR. Z-AXIS        2   34    41.60          $      83.20     53.84    $      107.67      $81.57      $163.14
M119-0008-33       STS BELT BANDO STS250S8M712       5   34    24.97          $     124.85     32.31    $      161.57      $48.96      $244.80
M119-0008-71       BELT, BANDO 5-7MS850              2   34    88.33          $     176.66    114.31    $      228.62    $173.20       $346.40
147-3300-08-1      CLUTCH V12 (BAAN PRICING)         3   29   2,908.01        $   8,724.04   3,686.94   $   11,060.83   $5,192.88   $15,578.64
594-1000-45        GUTTER                            1   34    196.55         $     196.55    254.36    $      254.36    $385.39       $385.39
M109-0006-58       BELL SPRING SCHNORR 25.4X50X3>   94   34    20.18          $   1,896.51     26.11    $    2,454.30      $39.56    $3,718.64
157-0100-12        COVER                             1   34    93.83          $      93.83    121.43    $      121.43    $183.98       $183.98
507-1024-28-01     PLATE                             1   34    52.65          $      52.65     68.13    $       68.13    $103.23       $103.23
572-1014-19-03     SUPPORT                           1   34    89.91          $      89.91    116.35    $      116.35    $176.29       $176.29
573-1001-50-01     PLATE                             2   34    66.42          $     132.84     85.96    $      171.92    $130.24       $260.48
573-1001-51-01     PLATE                             2   34    90.33          $     180.66    116.90    $      233.80    $177.12       $354.24
593-1000-33        PLATE, HDSTOCK PROTECT CV         1   34    88.88          $      88.88    115.02    $      115.02    $174.27       $174.27
H1023-0020-51      WIPER NITTA                       1   34    99.63          $      99.63    128.94    $      128.94    $195.36       $195.36
H1023-1048-33      WIPE,328X2531.8X3                 1   34    219.65         $     219.65    284.25    $      284.25    $430.68       $430.68
H1082-1014-57-1    PLATE, 7 PC. SET                  1   34    39.06          $      39.06     50.55    $       50.55      $76.59       $76.59
H1022-1081-73      WINDOW, FRONT DOOR, LU45M         1   34    362.58         $     362.58    469.23    $      469.23    $710.95       $710.95
H1022-1070-62      WINDOW PLATE LB35II>              1   34    472.36         $     472.36    611.29    $      611.29    $926.20       $926.20
H1090-0020-06-1    DOOR GLASS LU45/LOC500            1   33    741.00         $     741.00    954.75    $      954.75   $1,425.00    $1,425.00
H1023-0039-27      WIPER                             1   34    307.76         $     307.76    398.28    $      398.28    $603.45       $603.45
F0001-131-001-46   SOLENOID VALVE SLD-G01            1   34    282.88         $     282.88    366.08    $      366.08    $554.67       $554.67
H1023-0002-75      WINDOW DOOR SEAL                  1   34    51.05          $      51.05     66.06    $       66.06    $100.09       $100.09
M119-0021-43       SPINDLE BELT, 5 PC SET            1   34    252.27         $     252.27    326.47    $      326.47    $494.65       $494.65
506-0300-02-02     COVER                             1   33    735.42         $     735.42    947.56    $      947.56   $1,414.27    $1,414.27
572-0360-44        SUPPORT                           1   34    12.88          $      12.88     16.67    $       16.67      $25.26       $25.26
573-1200-02-01     SUPPORT                           1   34    120.16         $     120.16    155.50    $      155.50    $235.61       $235.61



                                                              Page 24 of 28
593-0810-02-03      COVER                                1   32   1,068.94        $   1,068.94   1,371.47   $   1,371.47   $2,016.87   $2,016.87
7923-0369-32        DISTRIBUTOR                          1   34    15.90          $      15.90     20.58    $      20.58      $31.18      $31.18
H1040-1053-74       NAME PLATE                           1   34    42.46          $      42.46     54.95    $      54.95      $83.26      $83.26
118-1100-40-3       LABYRINTH                            1   34    307.46         $     307.46    397.89    $     397.89    $602.87      $602.87
147-0301-06-3       COVER UPPER CROSS SLIDE              1   34    44.16          $      44.16     57.14    $      57.14      $86.58      $86.58
505-0221-39-01      COVER (BAAN PRICING)                 1   34    126.97         $     126.97    164.31    $     164.31    $248.96      $248.96
507-0211-08-01      PLATE ,XB CROSS SLIDE WIPER          1   34    44.16          $      44.16     57.14    $      57.14      $86.58      $86.58
593-1000-29         HOLDER, HEADSTOCK PROTECT COVR       1   34    63.40          $      63.40     82.05    $      82.05    $124.32      $124.32
593-1000-36         HOLDER, HDSTOCK PROTECT CV.          1   34    66.80          $      66.80     86.45    $      86.45    $130.98      $130.98
593-1100-79-01      COVER                                1   34    78.50          $      78.50    101.59    $     101.59    $153.93      $153.93
H1020-1161-08-1     PLATE,UPPER SADDLE COVER             2   34    47.55          $      95.10     61.54    $     123.08      $93.24     $186.48
H1023-0020-93-1     WIPER                                1   34    107.71         $     107.71    139.39    $     139.39    $211.20      $211.20
H1023-1053-03       WIPER LEFT SIDE COVER                2   34    155.01         $     310.03    200.61    $     401.21    $303.95      $607.90
H1024-0001-09       COVER 075-1755-125 LC-50             2   31   1,510.67        $   3,021.34   1,930.30   $   3,860.61   $2,797.54   $5,595.08
H1090-1001-93       BRUSH KOUWA                          1   34    39.89          $      39.89     51.63    $      51.63      $78.22      $78.22
H0012-0007-06       DISTIBUTOR, PLUNGER TYPE, PK8        1   34    34.32          $      34.32     44.42    $      44.42      $67.30      $67.30
130-0150-04-01      BIG BORE PULLEY 2800RPM              1   34    417.22         $     417.22    539.93    $     539.93    $818.07      $818.07
H0012-0000-31       JUNCTION, M6403 LUBECK               1   34    14.17          $      14.17     18.33    $      18.33      $27.78      $27.78
H0012-0001-10       NIPPLE                               1   34     3.31          $       3.31     4.28     $       4.28       $6.49       $6.49
H0012-0008-23       DESTER BLOCK LR15                    4   34    42.43          $     169.73     54.91    $     219.65      $83.20     $332.80
H0015-0006-29       DISTRIBUTOR DPB15 0.1X5              3   34    73.68          $     221.05     95.36    $     286.07    $144.48      $433.44
H0015-0008-98       ADAPTOR                              1   34    24.89          $      24.89     32.21    $      32.21      $48.81      $48.81
H0032-0007-52-1     PAPER ELEMENT T06-020P               2   34    23.53          $      47.05     30.45    $      60.89      $46.13      $92.26
555-0106-40-03      LABYRINTH                            1   34    406.66         $     406.66    526.27    $     526.27    $797.38      $797.38
E3051-291-039       PULSE GENERATOR, KURODA              3   34    305.18         $     915.55    394.94    $   1,184.83    $598.40    $1,795.20
F0001-400-000-08    S-SOLENOID VALVE                     1   34    113.49         $     113.49    146.86    $     146.86    $222.52      $222.52
H1030-1002-37-1     PACKING                              3   34    25.75          $      77.25     33.32    $      99.97      $50.49     $151.47
KF0-1254-03         VALVE, DLB.SOLENOID, B5A00057        2   34    256.05         $     512.09    331.35    $     662.71    $502.05    $1,004.10
SA0157-3300-10-00   SPOOL                                1   33    793.94         $     793.94   1,022.96   $   1,022.96   $1,526.80   $1,526.80
5R5-0220-16         PLATE                                4   34    46.75          $     186.99     60.50    $     241.98      $91.66     $366.64
5R5-0220-04         PLATE                                4   34    21.46          $      85.84     27.77    $     111.09      $42.08     $168.32
5R5-0210-06         PLATE                                8   34    23.61          $     188.86     30.55    $     244.41      $46.29     $370.32
515-0301-29-2       PLATE (BAAN PRICING)                 2   34    362.58         $     725.17    469.23    $     938.45    $710.95    $1,421.90
H1019-1004-71-1     PULLEY, XA AXIS                      1   33    841.02         $     841.02   1,083.62   $   1,083.62   $1,617.35   $1,617.35
145-0115-31-01      LABYRINTH                            1   32   1,108.39        $   1,108.39   1,422.08   $   1,422.08   $2,091.30   $2,091.30
157-3300-06         CAM LC50                             1   30   2,349.98        $   2,349.98   2,990.88   $   2,990.88   $4,272.69   $4,272.69
4162-3703-91        PULLEY, 260X90X73                    1   33    632.10         $     632.10    814.44    $     814.44   $1,215.58   $1,215.58
515-0100-23-09      LABYRINTH                            1   33    639.80         $     639.80    824.35    $     824.35   $1,230.38   $1,230.38
530-0110-23-06      LABYRINTH                            1   33    623.48         $     623.48    803.33    $     803.33   $1,199.00   $1,199.00
593-0100-26-01      COLLAR                               1   34    224.44         $     224.44    290.45    $     290.45    $440.08      $440.08
H1019-1004-57-1     PULLEY P200 LC40 XB-AXIS BALLSCREW   5   33    735.42         $   3,677.10    947.56    $   4,737.80   $1,414.27   $7,071.35
193-0200-04-1       PULLEY P200 LC40 Z-AXIS MOTOR        2   33    629.32         $   1,258.64    810.85    $   1,621.71   $1,210.23   $2,420.46
S1930-230-K01       PULLEY P200 LC40 Z-AXIS BALLSCREW    2   33    801.53         $   1,603.06   1,032.74   $   2,065.48   $1,541.40   $3,082.80
137-0112-02-4       LABYRINTH 4                          1   33    735.42         $     735.42    947.56    $     947.56   $1,414.27   $1,414.27



                                                                  Page 25 of 28
H0012-0007-04     BLOCK, DISTRIBUTER, set 0.03/0.1    1   34    196.38         $     196.38   254.14   $     254.14    $385.06      $385.06
H1090-1001-95     WIPER                               1   34    42.62          $      42.62    55.15   $      55.15      $83.56      $83.56
147-0730-03       ROLLER                              4   34    39.06          $     156.24    50.55   $     202.20      $76.59     $306.36
H1020-1030-94-1   WIPER                               2   34     4.77          $       9.55    6.18    $      12.36       $9.36      $18.72
H0012-0001-16     FLOW UNIT, HKA-0                    4   34    10.74          $      42.94    13.89   $      55.57      $21.05      $84.20
H1032-0002-11-1   WIPER                               1   34    33.97          $      33.97    43.96   $      43.96      $66.60      $66.60
H1020-1032-72-1   WIPER                               1   34    15.90          $      15.90    20.58   $      20.58      $31.18      $31.18
H1020-1070-48     WIPER                               1   34     7.95          $       7.95    10.29   $      10.29      $15.59      $15.59
H1020-1070-45-1   WIPER                               1   34     7.14          $       7.14    9.24    $       9.24      $14.00      $14.00
H1020-1028-60-2   PACKING                             1   34    15.90          $      15.90    20.58   $      20.58      $31.18      $31.18
H1020-1030-93-5   WIPER                               1   34     7.95          $       7.95    10.29   $      10.29      $15.59      $15.59
M001-HK1210       BEARING, NEEDLE ROLLER             48   34     8.59          $     412.24    11.11   $     533.49      $16.84     $808.32
H1020-1032-66-2   WIPER                               1   34     7.95          $       7.95    10.29   $      10.29      $15.59      $15.59
H1020-1032-71-1   WIPER                               1   34     5.57          $       5.57    7.21    $       7.21      $10.92      $10.92
H1020-1028-61-2   PACKING                             1   34     7.96          $       7.96    10.30   $      10.30      $15.60      $15.60
H1020-1040-59     SEAT                                1   34     4.53          $       4.53    5.86    $       5.86       $8.88       $8.88
H1020-1028-49     WIPER                               2   34     6.38          $      12.75    8.25    $      16.50      $12.50      $25.00
H1023-0004-78     WIPER, UPPER SADDLE                 1   34    196.55         $     196.55   254.36   $     254.36    $385.39      $385.39
H1020-1032-68-1   WIPER                               1   34     5.66          $       5.66    7.33    $       7.33      $11.10      $11.10
H1020-1070-47     WIPER                               1   34     6.38          $       6.38    8.25    $       8.25      $12.50      $12.50
M009-0012-77      BEARING, BALL, ANGULAR CONTACT      1   33    548.84         $     548.84   707.16   $     707.16   $1,055.46   $1,055.46
C6100-000350      RING-35                             1   34     1.99          $       1.99    2.57    $       2.57       $3.90       $3.90
M000-6014ZZ       BEARING, BALL, RADIAL               1   34    30.46          $      30.46    39.42   $      39.42      $59.72      $59.72
H1020-1028-58-2   PACKING                             1   34    15.90          $      15.90    20.58   $      20.58      $31.18      $31.18
H1020-1070-46     WIPER                               1   34     7.95          $       7.95    10.29   $      10.29      $15.59      $15.59
H1020-1028-59-2   PACKING                             1   34     7.96          $       7.96    10.30   $      10.30      $15.60      $15.60
H1020-1028-56     PACKING                             1   34    25.75          $      25.75    33.32   $      33.32      $50.49      $50.49
H0012-0000-24     ADAPTER LUBE M6021                  1   34     6.01          $       6.01    7.78    $       7.78      $11.79      $11.79
H1020-1028-57     PACKING                             1   34    25.75          $      25.75    33.32   $      33.32      $50.49      $50.49
H1023-0024-65     WIPER LWR SDL SLIDING CVR LU35      1   34    87.13          $      87.13   112.76   $     112.76    $170.85      $170.85
505-0211-15       PLATE, WIPER C/SLIDE,LU15           1   34    82.30          $      82.30   106.50   $     106.50    $161.37      $161.37
H1020-1048-17     WIPER                               1   34     8.32          $       8.32    10.77   $      10.77      $16.32      $16.32
H1020-1045-95     WIPER                               2   34     7.95          $      15.90    10.29   $      20.58      $15.59      $31.18
M1132-10420G      BELT (420H)                         1   34    62.14          $      62.14    80.42   $      80.42    $121.85      $121.85
H0012-0006-52     COMPRESSION BUSHING                 4   34     3.01          $      12.04    3.89    $      15.58       $5.90      $23.60
M009-1004-43      WASHER,DU WC24DUN SPECIAL           3   34    62.14          $     186.43    80.42   $     241.26    $121.85      $365.55
M000-6310Z        BEARING, BALL RADIAL                1   34    39.89          $      39.89    51.63   $      51.63      $78.22      $78.22
137-8300-18-1     BLOCK (LC40)                       10   34    169.01         $   1,690.14   218.72   $   2,187.24    $331.40    $3,314.00
H0019-0007-36-1   DISTRIBUTOR                         1   34    107.39         $     107.39   138.97   $     138.97    $210.56      $210.56
H1023-0037-34     WIPER                               2   34    19.81          $      39.63    25.64   $      51.28      $38.85      $77.70
555-3005-24       CAP, LEFT CHUCK CYLINDER, LT15      3   34    95.88          $     287.64   124.08   $     372.24    $188.00      $564.00
H0015-0008-17     ADAPTOR, 206092                     8   34    13.74          $     109.92    17.78   $     142.24      $26.94     $215.52
H0015-0009-85     DISTRIBUTOR MO-10                   9   34    14.22          $     127.97    18.40   $     165.61      $27.88     $250.92
H0015-0009-53     BUSHING 6MM                         3   34     3.01          $       9.03    3.89    $      11.68       $5.90      $17.70



                                                               Page 26 of 28
H0012-0008-09       CONNECTOR F-3 106151              1   34      8.59         $        8.59      11.11    $       11.11     $16.84       $16.84
H0015-0009-50       JUNCTION                          2   34     22.75         $       45.50      29.44    $       58.89     $44.61       $89.22
H0012-0004-82       BUSHING, COMPRESS                 4   34      6.01         $       24.05      7.78     $       31.13     $11.79       $47.16
H0015-0009-51       JUNCTION                          5   34     31.32         $      156.62      40.54    $      202.69     $61.42      $307.10
H0015-0009-52       JUNCTION                          2   34     12.45         $       24.91      16.12    $       32.23     $24.42       $48.84
H0012-0005-21       STRAIGH ADAPTOR                   3   34      4.17         $       12.50      5.39     $       16.18      $8.17       $24.51
H0012-0007-96       ELBOW ADAPTER                     6   34     11.59         $       69.55      15.00    $       90.01     $22.73      $136.38
H0019-0002-89       DISTRIBUTOR DS5Z LU25             1   34     99.07         $       99.07     128.21    $      128.21   $194.25       $194.25
H0019-0002-09       PLUNGER SHOWA/DS8Z                1   34    148.80         $      148.80     192.56    $      192.56   $291.76       $291.76
H0019-0002-41       DESTER BLOCK, DS5 0.1X4           2   34    107.39         $      214.77     138.97    $      277.94   $210.56       $421.12
H0032-0013-76       FILTER ELEMENT, SF06-100          1   34    118.46         $      118.46     153.30    $      153.30   $232.27       $232.27
M000-NN3020KP5      BEARING, CYLINDRICAL ROLLER       1   34    409.92         $      409.92     530.49    $      530.49   $803.77       $803.77
M009-0008-17        BEARING, BALLANGULAR CONTACT      1   30   2,055.56        $    2,055.56    2,616.17   $    2,616.17  $3,737.39    $3,737.39
M019-1009-35-2      CAPFLEX IND 1-190-1451-CC         1   31   1,510.67        $    1,510.67    1,930.30   $    1,930.30  $2,797.54    $2,797.54
H0032-0008-29       FILTER                            6   34     43.44         $      260.65      56.22    $      337.31     $85.18      $511.08
M019-0002-80        CABLE CARRIER IND 3-225-2040      1   33    814.71         $      814.71    1,049.72   $    1,049.72  $1,566.75    $1,566.75
M019-0006-33        FLEX CONDUIT, LR15                1   35    908.98         $      908.98    1,181.67   $    1,181.67  $1,817.96    $1,817.96
M000-6012ZZ         BEARING, BALL, RADIAL             4   34     16.13         $       64.50      20.87    $       83.48     $31.62      $126.48
118-1100-39-05      LABYRINTH                         1   33    640.66         $      640.66     825.46    $      825.46  $1,232.03    $1,232.03
597-0100-20-02      LABYRINTH                         1   33    575.72         $      575.72     741.80    $      741.80  $1,107.16    $1,107.16
M000-6310P5         BEARING, BALL RADIAL              2   34     70.00         $      140.00      90.59    $      181.17   $137.25       $274.50
M000-6310           BEARING, BALL RADIAL              2   34     30.57         $       61.14      39.56    $       79.12     $59.94      $119.88
M000-6310LLB        BEARING, BALL RADIAL              1   34     33.94         $       33.94      43.92    $       43.92     $66.55       $66.55
M000-6210P5         BEARING, BALL RADIAL              2   34     33.67         $       67.34      43.57    $       87.15     $66.02      $132.04
H1014-0001-54       BALL SCREW BS3206BC0602C3         1   27   3,490.71        $    3,490.71    4,393.48   $    4,393.48  $6,018.47    $6,018.47
125-0110-04-06      LABYRINTH                         2   33    595.72         $    1,191.44     767.57    $    1,535.13  $1,145.62    $2,291.24
E3583-490-006       LIGHT BULB                        7   34      2.99         $       20.92      3.87     $       27.07      $5.86       $41.02
E3539-490-006-1     WORK LIGHT (OBSOLETE)             1   34    326.06         $      326.06     421.96    $      421.96   $639.33       $639.33
H1014-0011-84-1     Ballscrew XB                      1   32   1,426.10        $    1,426.10    1,829.71   $    1,829.71  $2,690.75    $2,690.75
M000-NN3019KP4      BEARING, CYLINDER ROLLER          2   34    326.06         $      652.12     421.96    $      843.92   $639.33     $1,278.66
M009-0031-56-1      BEARING, BALL ANGULAR CONTACT     2   29   2,669.63        $    5,339.25    3,384.70   $    6,769.41  $4,767.19    $9,534.38
M009-0050-98        BEARING, CYLINDER ROLLER          1   33    841.02         $      841.02    1,083.62   $    1,083.62  $1,617.35    $1,617.35
U8409-0005-004-00   EL-OD/F-M0900-L 8409+8311 SCALE   1   29   2,697.36        $    2,697.36    3,419.86   $    3,419.86  $4,816.71    $4,816.71
A005-8310-01-010    SLIDER EL-OF-SR                   2   33    832.66         $    1,665.31    1,072.84   $    2,145.69  $1,601.26    $3,202.52
U8244-0005-003-00   A005-8244/8303 ABSO SET           1   16   10,493.97       $   10,493.97   12,775.27   $   12,775.27 $15,208.65   $15,208.65
U8253-0005-003-00   EL-OD/F-M5300-R 8253+8310 SCALE   1   17   9,707.03        $    9,707.03   11,848.28   $   11,848.28 $14,275.04   $14,275.04
KMM-0782-00         BALLSCREW                         4   28   3,380.92        $   13,523.68    4,270.64   $   17,082.55  $5,931.44   $23,725.76
H1014-0000-82       BALLSCREW,750/1000 BCD            1   28   3,181.34        $    3,181.34    4,018.53   $    4,018.53  $5,581.29    $5,581.29
H1014-0001-44       BALLSCREW,Z-AXIS,BCD 250/500      2   27   4,137.70        $    8,275.41    5,207.80   $   10,415.60  $7,133.97   $14,267.94
H1014-0007-02       BALLSCREW LR35, XA-AXIS           1   30   1,964.69        $    1,964.69    2,500.52   $    2,500.52  $3,572.17    $3,572.17
H1014-0007-20       BALLSCREW, X 4VAE                 1   26   4,156.12        $    4,156.12    5,212.76   $    5,212.76  $7,044.27    $7,044.27
H1014-0007-49       BALLSCREW FOR GA35NX65 Z-AXIS     1   35   3,009.24        $    3,009.24    3,912.01   $    3,912.01  $6,018.47    $6,018.47
H1014-0011-79-2     BALLSCREW ZB                      1   30   2,296.48        $    2,296.48    2,922.79   $    2,922.79  $4,175.42    $4,175.42
H1014-0011-83-1     BALLSCREW UPPER X-AXIS LU35M      1   32   1,129.95        $    1,129.95    1,449.75   $    1,449.75  $2,131.98    $2,131.98



                                                               Page 27 of 28
506-0210-01-01   CROSS SLIDE                                    1       31         1,512.64       $    1,512.64   1,932.81   $     1,932.81  $2,801.18     $2,801.18
M009-0026-88     BEARING,BALL, ANGULAR CONTACT                  1       22         6,741.56       $    6,741.56   8,346.69   $     8,346.69 $10,700.89    $10,700.89
M009-0048-17     BEARING,BALL, ANGULAR CONTACT                  9       31         1,797.63       $   16,178.65   2,296.97   $    20,672.72  $3,328.94    $29,960.46
H1014-0013-10    BALLSCREW USED (LAW-F)                         1       31         1,673.88       $    1,673.88   2,138.84   $     2,138.84  $3,099.77     $3,099.77
H1014-0014-96    BALLSCREW USED (MX-45 clt mach only)           5       30         1,928.41       $    9,642.05   2,454.34   $    12,271.70  $3,506.20    $17,531.00
H1014-0014-13    BALLSCREW USED (LU/LB 300)                     1       33          809.92        $      809.92   1,043.55   $     1,043.55  $1,557.53     $1,557.53

                                                                                                     385,634.66              $   493,508.37              $719,158.04
                                                                                 Less used:      $ (12,125.84)
                                                                                                 $ 373,508.82
                                  Additional estimated discount to mark down to estimated market $ (123,257.91)
                                                                                                 $ 250,250.91




                                                                                  Page 28 of 28
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 96 of 104




                    EXHIBIT C
   Case 19-31597         Doc 1     Filed 11/21/19 Entered 11/21/19 21:29:47                  Desc Main
                                   Document         Page 97
                                          Infinity Rebuild, Inc.of 104

                                       Inventory – Not on Asset List

                                               As of 11/14/19




               Plant 1: Misc. Nuts, bolts, washers, and other fasteners (front and back)




                 Plant 1: Misc. Nuts, bolts, washers, and other fasteners (front and back)




                            Plant 1 – Clean room: Misc. gauges, levels, precision mics., precision leveling
bars, large granite table, etc.




                            Plant 3: Misc. Nuts, bolts, washers, and other fasteners (front and back)




                        Plant 3: Misc. Nuts, bolts, washers, and other fasteners (front and back)




                       Plant 3: Misc. test bars, leveling bars, etc.
Case 19-31597     Doc 1      Filed 11/21/19 Entered 11/21/19 21:29:47              Desc Main
                             Document      Page 98 of 104




                 Plant 3: Misc. test bars, leveling bars, etc.




        Plant 3: Misc. test bars, leveling bars, etc.




             Plant 2: copper wire and other copper components (large box)




                Plant 2: copper wire and other copper components (large box)




                  Plant 2: Misc. electrical components




                  Plant 2: Misc. Nuts, bolts, washers, and other fasteners (front and back)




              Plant 2: Misc. Nuts, bolts, washers, and other fasteners (front and back)
Case 19-31597   Doc 1     Filed 11/21/19 Entered 11/21/19 21:29:47                Desc Main
                          Document      Page 99 of 104



          Plant 2: Misc. Nuts, bolts, washers, and other fasteners (front and back)




                     Plant 2: Misc. electrical components (see next picture)




                     Plant 2: Misc. electrical components (see next picture)




                     Plant 2: Inventory wire (mostly copper) – thin gauge




                         Plant 2: Inventory wire (mostly copper) – thick gauge
Case 19-31597    Doc 1     Filed 11/21/19 Entered 11/21/19 21:29:47               Desc Main
                           Document      Page 100 of 104




                    Plant 2: Okuma OSP P200 control (new)




                     Plant 2: Okuma OSP P300 control (new)




                     Plant 2: Inventory wire (mostly copper) – thick gauge (see next pictures)




                     Plant 2: Inventory wire (mostly copper) – thick gauge (see next pictures)




        Plant 2: Inventory wire (mostly copper) – thick gauge (close up)




       Plant 2: Inventory wire (mostly copper) – thick gauge (close up)
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 101 of 104




                    EXHIBIT D
                                          VIN #               Mileage         Condition       Est Value


2006 Freightliner Flat Bed with sleeper   1fvacwcs16hx16027             210713 VERY GOOD        27,500.00
 w/ mercedes benz engine

2012 Ford F150                            1FTFX1CF2CFA26659             130641 VERY GOOD          9,500.00
 crew cab

2019 Acura RDX                            5J8TC1H79KL001517             50267 EXCELLENT BUT     25,000.00
                                                                              HIGH MILEAGE

2017 Dodge Ram 1500 SLT                   1C6RR7NT9HS565198             37591 VERY GOOD         30,000.00
 LARAMIE CREW

2019 BMW X5                               5UXCR6C57KLL13706              8717 VERY GOOD       LEASE

2019 GMC YUKON                            1GKS2JKC1KR100854              5781 EXCELLENT               55000

                                                                                               147,000.00
Case 19-31597   Doc 1   Filed 11/21/19 Entered 11/21/19 21:29:47   Desc Main
                        Document      Page 103 of 104




                        EXHIBIT E
          Case 19-31597      Doc 1    Filed 11/21/19 Entered 11/21/19 21:29:47                  Desc Main
                                      Document      Page 104 of 104


INFINITY REBUILD,
INC.


STOCK MACHINE
LISTING
                                                                             Additions from
                                                                   ORIGINAL  original purchase
                                                        PURCHASE PURCHASE estimated value
JOB#                 Machine                  S/N         DATE     PRICE     per TG                      Location
07-0042              OKUMA LH35               1163       2/12/2016 50,000.00                        Plant 3
08-0121              OKUMA LC50 TAILSTOCK     0153       2/12/2016 10,000.00                        Plant 3
08-0122              OKUMA LU35 TAILSTOCK     0259       2/12/2016                                  Premier storage
11-0502              OKUMA LB25               9209       2/12/2016 35,000.00                        Plant 3
12-0740              OKUMA LC20               1775       2/12/2016 50,000.00                        Plant 1 front
13-0835              OKUMA LC30               1035       9/23/2013                      30,000.00   Premier storage
14-0921              OKUMA LC40               1944       2/12/2016 70,000.00                        Plant 1 front
14-0952              OKUMA LC50               106        2/12/2016 95,000.00                        Plant 3
15-1037              OKUMA LU25M              0644       2/12/2016 45,000.00                        Plant 3
16-1145              OKUMA LAW FL             0211                                      20,000.00   Plant 1 front
17-1216              OKUMA LC40               0852       2/12/2016 90,000.00                        Premier storage
18-0084              LC 50                    0084                                      20,000.00   Plant 3
18-0109              LC50                     0009                                      50,000.00   Plant 1 front
????                 LU15                     0509                                      25,000.00   Plant 3 back
                     JIB Crane                           2/12/2016 14,000.00

17-1209              OKUMA LC40               1437                                      70,000.00 Premier Storage
18-0042              LC30                   0910                                        30,000.00 Plant 1 front
                                            6106-
NO PO???             OKUMA LC40             1248                                        40,000.00 Plant 1 middle
                                                                    459,000.00         285,000.00       744,000.00
On banks original
collateral sheet
N/A                  LB15                                            35,000.00
N/A                  LU35M                                           50,000.00
N/A                  LU35M                                           50,000.00
                                                                    135,000.00
                                                                                Original purchase
                                                                               agreement and what
                                                                    594,000.00 is on books

Customer Owned
18-0014              OKUMA LU300-2M            151962                                  230,000.00 Plant 3
18-0040              LC30                   0628                                        30,000.00 Plant 3 back


Premier


visually inspected
9/25/19
